Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1743 Page 1 of 147




                   EXHIBIT “1”
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1744 Page 2 of 147


    From:               Nalbandyan, Hovannes "Hovik"
    To:                 "David C. Leimbach"; Carolyn H. Cottrell; Scott L. Gordon
    Cc:                 Gregg Shavitz; Michael Palitz; Tamra Givens; Patajo, Emily T.
    Subject:            RE: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to Compel
    Date:               Saturday, October 19, 2019 5:17:00 PM
    Attachments:        image005.png
                        image006.png
                        image001.png


    Dear Counsel:

    Thank you for your e-mail, and for your patience. Below in red please find Sprint’s position regarding
    the outstanding issues. Due to our collective unavailability, we were unable to respond yesterday. To
    the extent possible, we will respond in full regarding the remaining issues during the upcoming
    week.

    Documents and Data Produced in Guilbaud
            ·      Plaintiff’s Position: It has been a week. The Court will not continue dates if we do not
                   have an agreement by the 30th. We will not wait until the last minute to try and finalize
                   informal production arrangements, as it will be too late to take necessary actions, such
                   as moving to compel further discovery responses, and moving to amend the complaint –
                   dates that will not be moved unless an agreement on informal discovery is reached. We
                   expect a response by close of business tomorrow.
            ·      Defendant’s Position:
                       o With all due respect, it took multiple months until we received our request for the
                           documents produced in the Guilbaud matter. We were not the counsel of record
                           in the Guilbaud case, so we are reliant on prior counsel to confirm the
                           production. Regrettably, prior counsel had been difficult to reach due to Yom
                           Kippur, and a recent medical procedure that has kept him out of the office.
                       o We are doing our best to circle back as soon as possible (including multiple follow-
                           ups with prior counsel), and are willing to work with Plaintiff’s counsel to advise
                           the Court of same – including stipulating to acquire relief, or an extension, from
                           Plaintiff’s outstanding motion to compel deadline. However, we cannot agree to
                           the production of anything until we have heard from prior counsel and acquire
                           approval from our client.
                       o Has Plaintiff reviewed Sprint’s informal request for documents and information?
                           Does Plaintiff intend to produce Sprint’s requested documents? The Court made
                           very clear that both sides have to reach an agreement regarding the informal
                           document production.

    Conditional Certification:
            1.      Any and all contact information must be subject to a stipulated protective order (due
                   to the obvious privacy concerns).
                       · Plaintiff’s Position: It appears the parties are in agreement over this issue.
                       · Defendant’s Position: Yes, correct.

            2.     To the extent contact information is produced, Sprint will only produce to the Notice
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1745 Page 3 of 147


               Administrator.
                  · Defendant’s Original Position: Plaintiff already agreed to this for non-California
                      members of the proposed Collective. The Parties disagree whether the Rule 23
                      Class List needs to be produced as a pre-condition for stipulating to conditional
                      certification. Again, Sprint has no qualms producing directly to the Notice
                      Administrator, to the extent needed for the FLSA conditional certification.
                  · Plaintiff’s Response: The production of a Rule 23 Class list is not a pre-condition
                      for stipulating to conditional certification; is it is pre-condition for a productive
                      mediation. One way or the other, we will need to receive the Rule 23 Class list,
                      so we can conduct our investigation, before the mediation. If we are unable to
                      obtain a class list and conduct our investigation prior to mediation, please be
                      advised: during mediation, we will not entertain any arguments that the
                      experiences of class and collective members were different from Plaintiff’s.
                      Even outside of mediation, this is information we require to litigate the case.
                      This information was requested through our formal discovery, and if we need to
                      bring a motion to compel, we will. But considering it is black-letter law that
                      Plaintiff is entitled to this class list, such an approach seems incredibly wasteful.
                      We are willing to use a Belaire process. Please confirm if the parties have
                      reached an impasse over this issue requiring the Court’s involvement.
                  · Defendant’s Position:
                           o The Parties agree that the production of the Rule 23 Class List will not be a
                               pre-condition for stipulating to condition certification. In that vein, Sprint
                               will agree to produce to the Collective lists only to the Notice
                               Administrator.
                           o In light of the above agreement, the Parties should proceed regarding the
                               stipulation to conditionally certify the collective, so that the matter is
                               progressing forward.
                           o Just please confirm that Plaintiff is agreeable with the following revisions
                               to paragraph 8 of the Parties’ Stipulation to Conditionally Certify the
                               Collective: “Within fourteen (14) days of this Order, Defendant shall
                               provide Plaintiff and the Notice Administrator with a computer-readable
                               data file…”
                           o Please also confirm the same revision for paragraph 1 of the [Proposed]
                               Order.
                           o After confirmation of the above, the Parties have reached an agreement
                               regarding this issue.

          3.   Sprint will only provide full names, last known addresses, and social security
               numbers.
                  · Plaintiff’s Position: Plaintiff is amenable to a protective order. Collective lists will
                      be produced to the Notice Administrator. Class lists must be produced directly
                      to Plaintiff’s counsel. Please confirm if the parties have reached an impasse over
                      this issue.
                  · Defendant’s Positon:
                           o Again, the parties are attempting to reach an agreement regarding the
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1746 Page 4 of 147


                              conditional certification issue. The production of the Rule 23 class list
                              should not be equivocated with the production of the Collective List to
                              the Notice Administrator for purposes of proceeding the Stipulation to
                              Conditionally Certify the Collective.
                          o The Parties agree that the collective list should be subject to a protective
                              order, and that the collective lists will be produced only to the Notice
                              Administrator. However, as mentioned before, to the extent SSNs
                              numbers are produced to the Notice Administrator, they would be
                              limited to the last four digits (to confirm accuracy of contact
                              information). Unless ordered otherwise by the Court, the SSNs will not
                              be provided to Plaintiff’s counsel in any context.
                          o The Parties are in agreement regarding the collective list.
                          o The Parties have not reached an agreement regarding the production of
                              the Rule 23 class list.
             d. Sprint does not ask for or have personal e-mail addresses. Accordingly, this is a non-
                issue.
                · Plaintiff’s Position: We know this is incorrect. Sprint’s standard employment
                     application, available on Sprint’s main webpage, asks for this information. This is
                     not a “non-issue;” it is non-negotiable from our end. Email addresses must be
                     produced, and notice must go out via email. In fact, in Oliphant, the Court’s
                     Report and Recommendation on 216b Certification provided for the production
                     of e-mail addresses and Sprint did not object. Please confirm whether the parties
                     have reached an impasse over this issue.
                · Defendant’s Position: We are circling back with our client to acquire
                     confirmation regarding the personal e-mail addresses during the application
                     process. Based on our understanding, Sprint does not keep track of employee’s
                     personal e-mail addresses. To the extent Sprint was ordered in Oliphant to
                     produce e-mail addresses, there was no mention of producing personal e-mail
                     addresses. Indeed, based on our understanding, Sprint did not produce personal
                     any e-mail addresses in Oliphant.
             e. Sprint will not produce personal phone numbers without a court order. Sprint has
                strict limitation on producing employee and customer cell phone numbers as a
                telecommunications provider. Please review applicable federal and state guidelines
                for producing Customer Proprietary Network Information (CPNI). For instance, in
                California, Cal PUC 2891 requires consent of the subscriber to release subscriber
                information and call records. Obviously, in collective or class action suits that is
                logistically very difficult, as Sprint wouldn’t know who to contact to get consent.
                Sprint will release when the court has ordered Sprint to send requests for consent to
                affected subscribers, at requesting counsel’s cost. Pennsylvania also requires
                consent to obtain subscriber records and other information per 18 Pa C.S.A. 5742.
                However, there is a court order process laid out in that statute that a party can use
                to obtain that information. Delaware has the strictest protection where a carrier
                cannot release subscriber records and there is no process through court order laid
                out. Sprint does release on consent of the subscriber in Delaware.
                · Plaintiff’s Position: The production of phone numbers is standard practice. You
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1747 Page 5 of 147


                       are not producing “customer” “call records;” you are producing class and
                       collective member contact information. The statutes you have cited are
                       irrelevant. As you no doubt know, in California, the law is clear: class and
                       collective contact information (including phone numbers) is discoverable, and
                       any privacy concerns are addressed through a belaire process and/or protective
                       order, both of which we have already agreed. Please confirm whether the
                       parties have reached an impasse on this issue.  
                   ·   Defendant’s Position: Sprint was not ordered to produce telephone numbers in
                       Oliphant. Same applies here. Regarding the statutes we cited, they apply to the
                       Sprint’s employees, as most Sprint employees have Sprint telephone plans and
                       are customers for purposes of the CPNI. Sprint will not be producing telephone
                       numbers of its employees without a Court Order. The Parties have reached an
                       impasse on this issue.

          4.   Only mailed notices will go out.
                  · Plaintiff’s Position: See above. Notice via mail and email is required. If Sprint
                     agrees to notice by e-mail, we will not seek notice by text message.
                  · Defendant’s Position: Please see above. We will circle back regarding the e-mail
                     issue as it relates to the production of the Collective List. If Sprint produces
                     personal e-mails, which based on our understanding it does not have any to
                     produce, then Defendant is amenable with Plaintiff not seeking notice by text
                     message.

          5.   Reminders will be sent by mail only.
                 · Plaintiff’s Position: See discussion above.
                 · Defendant’s Position: Same as above.

          6.   An opt-in period of 30 days, instead of 120 days (this is excessive).
                  · Plaintiff’s Position: We believe a 90-day period is proper. We are willing to
                      consider a 75-day period if Sprint agrees to other conditions outlined in this
                      email.
                  · Defendant’s Position: Please clarify what Plaintiff means by “other conditions
                      outlined in this e-mail.” We will discuss Plaintiff’s suggestion for a 75-day opt-in
                      period with our client. Otherwise, Sprint reasserts its position outlines below.

          7.    The stipulation indicates: “Plaintiff’s counsel may cure and re-file any Opt-In Consent
               Forms that were filed and later found to be deficient.” We cannot agree to Plaintiff’s
               counsel curing and re-fling deficient opt-in consent forms. That must be done by the
               class member. Also, there must be a time limit imposed to cure timely but deficient
               opt-in consent forms. We recommend a 15-day curing period.
                   · Plaintiff’s Position: I don’t think there’s any actual disagreement here. Plaintiff’s
                       counsel will not be re-writing deficient opt-in forms.
                   · Defendant’s Position: Thank you for confirming. In light of this agreement,
                       please confirm that Plaintiff will agree to revise Paragraph 12 of the Joint
                       Stipulation and Paragraph 5 of the [Proposed Order] so that it reads as follows:
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1748 Page 6 of 147


                          “To the extent needed, Plaintiff’s counsel may cure and re-file any Opt In
                          Consent Forms that were filed, and later found to be deficient. Putative
                          collective members are subject to a 30-day cure period after the subject opt-in is
                          judged to be deficient. The subject opt-in will be solely responsible for curing
                          and returning deficient opt-in forms.”
               c.       Sprint is amenable with a cure period of 30 days after subject opt-in judged to be
                     deficient.
                     · Plaintiff’s Position: Plaintiff is agreeable to this.
                     · Defendant’s Position: Same with Defendant. Please see discussion above.

          8.   Only the Notice Administrator may put notice on their website.
                  · Plaintiff’s Position: Plaintiff’s counsel has agreed to not put notice on their
                      websites if the parties can come to a global agreement on conditional
                      certification. Plaintiff has not, and does not, make an unqualified agreement to
                      refrain from posting notice on our websites.
                  · Defendant’s Position: Based on Defendant’s understanding, if the Parties reach
                      an agreement on conditional certification, Plaintiff will refrain from putting
                      notice on its website. The Parties are still in agreement on this issue. Plaintiff’s
                      qualifications above are understood.

          9.    Lastly, the collective is broadly defined as anyone who worked for Sprint in retail
               since 2/28/16. In our view, employees subject to wage and hour settlements in other
               jurisdictions have released their claims and therefore should not be part of the
               collective. This would include, for example, the Drouillard class members whose
               employment ended during the settlement period and those plaintiffs with whom we
               have entered individual settlements which contain wage and hour releases.  
                    · Plaintiff’s Position: Under this example, we agree.
                    · Defendant’s Position: Thank you. The parties are in agreement on this point.

          10. In addition, notices should not be sent to employees who have been sent opt in
              notices in the Oliphant collective action, which is presently active. Multiple opt-in
              notices sent to the same set of individuals will cause confusion and is prejudicial to
              Sprint.
                  · Plaintiff’s Position: We do not agree with this. Because individuals who actually
                      opted in to Oliphant will not receive notice, we see no reason for collective
                      member confusion, nor do we perceive any prejudice to Sprint. If you have
                      authority suggesting these individuals should not receive notice, we will
                      reconsider your argument.
                  · Defendant’s Position: Defendant will research this issue further, and circle back.
                      Please see discussion below.

          11. To remedy this issue, Sprint will add a term that says opt-in notices shall not be sent to
              any current or former non-exempt employees who worked in retail who have released
              claims that are asserted in the Amaraut action, whether such claims have been released
              through individual settlements or through settled class and/or collective actions.
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1749 Page 7 of 147


                    ·   Plaintiff’s Position: To the extent the release resembles your Drouillard example,
                        we agree. Those individuals do not have any FLSA claims. But individuals who
                        may have only released a portion of their FLSA claims should receive notice.
                    ·   Defendant’s Position: Understood. Defendant will research this issue further,
                        and circle back.
                    ·   Plaintiff’s Second Position: How do you propose to address this issue,
                        logistically? For example, looking to class or collective action settlement
                        agreements and settlement approval orders, we can identify the scope of the
                        relevant release, verify those individuals who should not receive notice, and
                        structure stipulation language accordingly. Do you also intend to send us all
                        relevant individual settlement agreements? Because Plaintiff will not agree that
                        Defendant can unilaterally decide who has released all their claims without
                        providing Plaintiff any ability to verify, and then prevent those individuals from
                        receiving notice. Additionally, please advise how many potential employees at
                        issue that sprint contends may have released their claims so we can get a sense
                        of the scope of individuals at issue.
                    ·   Defendant’s Second Position: Defendant will circle back on this issue.

           12. In addition, opt-in notices shall not be sent to any current or former non-exempt
               employees who have been sent opt-in notices in Oliphant v. Sprint.
                     · Plaintiff’s Position: See above – only for individuals who have opted into
                         Oliphant.
                     · Defendant’s Position: Understood. Thank you. Same as above. Defendant will
                         circle back on this issue.
               b.      Our understanding from your last email is that you will agree that opt in forms will
                     not have to be sent to those individuals who (1) have opted in other actions
                     encompassing the same claims and time period as in the Amaraut case; and/or (2)
                     have released claims as part of class/collective action settlements that are the same
                     as those pled in the Amaraut case. Is that correct?
                     · Plaintiff’s Position: (1) is correct; (2) is partially correct. We will agree to exclude
                         individuals who have released all their FLSA claims as part of a class/collective
                         settlement. We do not agree to exclude individuals who may have only released
                         a portion of their FLSA claims as part of a class/collective settlement.
                     · Defendant’s Position: Understood. Thank you.

    Stipulated Protective Order
               a.  Plaintiff’s Position: Please send us a draft of the Stipulated protective order, using
                  the SD Cal.’s Model. We will review once sent.
               b. Defendant’s Position: We sent a prior version, which was rejected. We agree to use
                  the SD Cal Protective Order as is.

    [Proposed] Amended Complaint:
               a.  Plaintiff’s Position: It has been a week. We expect a responses by close of business
                  tomorrow. Otherwise, we will plan on moving to amend the complaint.
               b. Defendant’s Position: We will respond during the upcoming week. We anticipate
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1750 Page 8 of 147


                    stipulating to grant leave.

    Sincerely,

    Hovik

    Hovannes "Hovik" Nalbandyan
    Attorney at Law
    213.443.4279 direct, 213.947.1328 fax
    HNalbandyan@littler.com




    Labor & Employment Law Solutions | Local Everywhere
    633 West Fifth Street, 63rd Floor, Los Angeles, CA 90071


    From: David C. Leimbach <DLeimbach@schneiderwallace.com>
    Sent: Thursday, October 17, 2019 3:54 PM
    To: Nalbandyan, Hovannes "Hovik" <HNalbandyan@littler.com>; Carolyn H. Cottrell
    <ccottrell@schneiderwallace.com>; Scott L. Gordon <sgordon@schneiderwallace.com>
    Cc: Gregg Shavitz <gshavitz@shavitzlaw.com>; Michael Palitz <mpalitz@shavitzlaw.com>; Tamra
    Givens <tgivens@shavitzlaw.com>; Patajo, Emily T. <EPatajo@littler.com>
    Subject: RE: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to Compel

    Dear Counsel:

    Our responses to your most recent email regarding conditional certification is as follows, in
    bold italics:

        (1) Documents and Data Produced in Guilbaud
    We have reached out to Sprint’s prior counsel in the Guilbaud matter to confirm the full extent
    of Sprint’s formal/informal discovery production. Prior counsel will review Plaintiff’s list and
    confirm its accuracy. We expect a response by next week. Once confirmed, we believe an
    agreement to produce same will likely remediate many of the issues below.
            -    It has been a week. The Court will not continue dates if we do not have an
                 agreement by the 30th. We will not wait until the last minute to try and finalize
                 informal production arrangements, as it will be too late to take necessary actions,
                 such as moving to compel further discovery responses, and moving to amend the
                 complaint – dates that will not be moved unless an agreement on informal discovery
                 is reached. We expect a response by close of business tomorrow.

        (2) Conditional Certification:
    Please find Sprint’s revised positions below. Sprint remains amenable to stipulating to
    conditional certification, even if the Parties are not at full agreement regarding the issues
    below. If the Parties are at an impasse, Sprint is amenable returning back to the Court for
    resolution.
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1751 Page 9 of 147



       1.  Any and all contact information must be subject to a stipulated protective order (due to
          the obvious privacy concerns).
              a. We are fine with the SD Cal Model Protective Order.
                                                  i. It appears the parties are in agreement over this
                          issue.
       2. To the extent contact information is produced, Sprint will only produce to the Notice
          Administrator.
              a. Plaintiff already agreed to this for non-California members of the proposed
                 Collective. The Parties disagree whether the Rule 23 Class List needs to be produced
                 as a pre-condition for stipulating to conditional certification. Again, Sprint has no
                 qualms producing directly to the Notice Administrator, to the extent needed for the
                 FLSA conditional certification.
                                                  i. The production of a Rule 23 Class list is not a pre-
                          condition for stipulating to conditional certification; is it is pre-condition
                          for a productive mediation. One way or the other, we will need to receive
                          the Rule 23 Class list, so we can conduct our investigation, before the
                          mediation. If we are unable to obtain a class list and conduct our
                          investigation prior to mediation, please be advised: during mediation, we
                          will not entertain any arguments that the experiences of class and
                          collective members were different from Plaintiff’s. Even outside of
                          mediation, this is information we require to litigate the case. This
                          information was requested through our formal discovery, and if we need
                          to bring a motion to compel, we will. But considering it is black-letter law
                          that Plaintiff is entitled to this class list, such an approach seems
                          incredibly wasteful. We are willing to use a Beliare process. Please confirm
                          if the parties have reached an impasse over this issue requiring the Court’s
                          involvement.
       3. Sprint will only provide full names, last known addresses, and social security numbers.
              a. Sprint will agree to include jobs titles.
              b. The rest will depend on whether the information is produced directly to the Notice
                 Administrator or Plaintiff’s counsel, and the Parties entering into a stipulated
                 protective order (which the Notice Administrator would also be subject to).
                                                  i. Plaintiff is amenable to a protective order.
                          Collective lists will be produced to the Notice Administrator. Class lists
                          must be produced directly to Plaintiff’s counsel. Please confirm if the
                          parties have reached an impasse over this issue.
              c. To the extent SSNs numbers are produced to the Notice Administrator, they would
                 be limited to the last four digits (to confirm accuracy of contact information). Unless
                 ordered otherwise by the Court, the SSNs will not be provided to Plaintiff’s counsel
                 in any context.
              d. Sprint does not ask for or have personal e-mail addresses. Accordingly, this is a non-
                 issue.
                                                  i. We know this is incorrect. Sprint’s standard
                          employment application, available on Sprint’s main webpage, asks for this
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1752 Page 10 of 147


                             information. This is not a “non-issue;” it is non-negotiable from our end.
                             Email addresses must be produced, and notice must go out via email. In
                             fact, in Oliphant, the Court’s Report and Recommendation on 216b
                             Certification provided for the production of e-mail addresses and Sprint
                             did not object. Please confirm whether the parties have reached an
                             impasse over this issue.
               e. Sprint will not produce personal phone numbers without a court order. Sprint has
                   strict limitation on producing employee and customer cell phone numbers as a
                   telecommunications provider. Please review applicable federal and state guidelines
                   for producing Customer Proprietary Network Information (CPNI). For instance, in
                   California, Cal PUC 2891 requires consent of the subscriber to release subscriber
                   information and call records. Obviously, in collective or class action suits that is
                   logistically very difficult, as Sprint wouldn’t know who to contact to get consent.
                   Sprint will release when the court has ordered Sprint to send requests for consent to
                   affected subscribers, at requesting counsel’s cost. Pennsylvania also requires
                   consent to obtain subscriber records and other information per 18 Pa C.S.A. 5742.
                   However, there is a court order process laid out in that statute that a party can use
                   to obtain that information. Delaware has the strictest protection where a carrier
                   cannot release subscriber records and there is no process through court order laid
                   out. Sprint does release on consent of the subscriber in Delaware.
                                                     i. The production of phone numbers is standard
                             practice. You are not producing “customer” “call records;” you are
                             producing class and collective member contact information. The statutes
                             you have cited are irrelevant. As you no doubt know, in California, the law
                             is clear: class and collective contact information (including phone
                             numbers) is discoverable, and any privacy concerns are addressed through
                             a belaire process and/or protective order, both of which we have already
                             agreed. Please confirm whether the parties have reached an impasse on
                             this issue.
       4.   Only mailed notices will go out.
               a. Please see above. In light of same, we believe Plaintiff’s position regarding notice by
                   e-mail and text is likely moot.
                                                     i. See above. Notice via mail and email is required.
                              If Sprint agrees to notice by e-mail, we will not seek notice by text
                             message.
       5.   Reminders will be sent by mail only.
               a. Same as Item # 4. See discussion above.
                                                     i. See discussion above.
       6.   An opt-in period of 30 days, instead of 120 days (this is excessive).
               a. As a compromise, Plaintiff agreed to a 90-day opt-in period. However, we do not
                   have authority for a 90-day opt-in period. If Plaintiff is amenable to 60-days, we
                   believe Sprint will agree to same. If not, Sprint maintains its position that a 30-day
                   opt-in period is appropriate.
                                                     i. We believe a 90-day period is proper. We are
                             willing to consider a 75-day period if Sprint agrees to other conditions
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1753 Page 11 of 147


                               outlined in this email.
       7.     The stipulation indicates: “Plaintiff’s counsel may cure and re-file any Opt-In Consent
             Forms that were filed and later found to be deficient.” We cannot agree to Plaintiff’s
             counsel curing and re-fling deficient opt-in consent forms. That must be done by the class
             member. Also, there must be a time limit imposed to cure timely but deficient opt-in
             consent forms. We recommend a 15-day curing period.
                 a. The issue is not who is responsible of filing the opt-in; the issue is who is responsible
                      for curing the opt-in forms.
                 b.      For the individual opt-ins, it’s our understanding that the opt-in Plaintiffs are
                      supposed to work with the claims administrator, and are responsible for fixing any
                      defects with their opt-in forms. We take issue with Plaintiff’s counsel fixing defective
                      forms, instead of having them handled by the opt-in plaintiffs (See, e.g., Van Kempen
                      v. Matheson Tri-Gas, Inc., 2016 U.S. Dist. LEXIS 100537 (court discussed deficiency of
                      the actual Opt-In Form; the parties may correct deficiencies by directing FLSA
                      putative class members to send an opt-in form back to the
                      settlement administrator and then filing them with the Court); Casas v. Pac. Bell Tel.
                      Co., 2014 Cal. Super. LEXIS 10127 (provides an outline of the schedule and indicates
                      that deficient forms should be sent to settlement administrator directly.)
                                                          i. I don’t think there’s any actual disagreement
                               here. Plaintiff’s counsel will not be re-writing deficient opt-in forms.
                 c. Sprint is amenable with a cure period of 30 days after subject opt-in judged to be
                      deficient.
                                                     i. Plaintiff is agreeable to this.
       8.     Only the Notice Administrator may put notice on their website.
                 a. This is no longer an issue. Plaintiff’s counsel agreed not to put notice on their
                      websites, and that only the Notice Administrator may put the notice on its website.
                                                     i. Plaintiff’s counsel has agreed to not put notice on
                               their websites if the parties can come to a global agreement on
                               conditional certification. Plaintiff has not, and does not, make an
                               unqualified agreement to refrain from posting notice on our websites.
       9.     Lastly, the collective is broadly defined as anyone who worked for Sprint in retail since
             2/28/16. In our view, employees subject to wage and hour settlements in other jurisdictions
             have released their claims and therefore should not be part of the collective. This would
             include, for example, the Drouillard class members whose employment ended during the
             settlement period and those plaintiffs with whom we have entered individual settlements
             which contain wage and hour releases.  
                 a. Under this example, we agree.
       10.   In addition, notices should not be sent to employees who have been sent opt in notices in
             the Oliphant collective action, which is presently active. Multiple opt-in notices sent to the
             same set of individuals will cause confusion and is prejudicial to Sprint.
                 a. We do not agree with this. Because individuals who actually opted in to Oliphant
                      will not receive notice, we see no reason for collective member confusion, nor do
                      we perceive any prejudice to Sprint. If you have authority suggesting these
                      individuals should not receive notice, we will reconsider your argument.
       11.   To remedy this issue, Sprint will add a term that says opt-in notices shall not be sent to any
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1754 Page 12 of 147


            current or former non-exempt employees who worked in retail who have released claims
            that are asserted in the Amaraut action, whether such claims have been released through
            individual settlements or through settled class and/or collective actions.
                a. To the extent the release resembles your Drouillard example, we agree. Those
                    individuals do not have any FLSA claims. But individuals who may have only
                    released a portion of their FLSA claims should receive notice.
                b. How do you propose to address this issue, logistically? For example, looking to
                    class or collective action settlement agreements and settlement approval orders,
                    we can identify the scope of the relevant release, verify those individuals who
                    should not receive notice, and structure stipulation language accordingly. Do you
                    also intend to send us all relevant individual settlement agreements? Because
                    Plaintiff will not agree that Defendant can unilaterally decide who has released all
                    their claims without providing Plaintiff any ability to verify, and then prevent
                    those individuals from receiving notice. Additionally, please advise how many
                    potential employees at issue that sprint contends may have released their claims
                    so we can get a sense of the scope of individuals at issue.
        12. In addition, opt-in notices shall not be sent to any current or former non-exempt employees
            who have been sent opt-in notices in Oliphant v. Sprint.
                a. See above – only for individuals who have opted into Oliphant.
                b. Our understanding from your last email is that you will agree that opt in forms will
                    not have to be sent to those individuals who (1) have opted in other actions
                    encompassing the same claims and time period as in the Amaraut case; and/or (2)
                    have released claims as part of class/collective action settlements that are the same
                    as those pled in the Amaraut case. Is that correct?
                                                    i. (1) is correct; (2) is partially correct. We will agree
                             to exclude individuals who have released all their FLSA claims as part of a
                             class/collective settlement. We do not agree to exclude individuals who
                             may have only released a portion of their FLSA claims as part of a
                             class/collective settlement.

        (3) Stipulated Protective Order
     Kindly confirm that Sprint has authority to affix Plaintiff’s electronic signature and file the SD
     Cal Model Protective Order.
        -    Please send us a draft of the Stipulated protective order, using the SD Cal.’s Model. We
             will review once sent.

        (4) [Proposed] Amended Complaint:
     We are still working through the proposed amended complaint, and anticipate having a
     response shortly.
             -   It has been a week. We expect a responses by close of business tomorrow.
                 Otherwise, we will plan on moving to amend the complaint.

     David
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1755 Page 13 of 147




          David C. Leimbach
          2000 Powell Street, Suite 1400
          Emeryville, California 94608
          Telephone:(415) 421-7100
                     (800) 689-0024
          Toll Free: (415) 421-7105
          Facsimile:
          www.schneiderwallace.com




     From: Nalbandyan, Hovannes "Hovik" [mailto:HNalbandyan@littler.com]
     Sent: Thursday, October 10, 2019 6:54 PM
     To: Carolyn H. Cottrell <ccottrell@schneiderwallace.com>; David C. Leimbach
     <DLeimbach@schneiderwallace.com>; Scott L. Gordon <sgordon@schneiderwallace.com>
     Cc: Gregg Shavitz <gshavitz@shavitzlaw.com>; Michael Palitz <mpalitz@shavitzlaw.com>; Tamra
     Givens <tgivens@shavitzlaw.com>; Patajo, Emily T. <EPatajo@littler.com>
     Subject: RE: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to Compel

     Dear Counsel:

     Thank you for your patience. Below please find Sprint’s position regarding the outstanding issues.

         (1) Documents and Data Produced in Guilbaud
     We have reached out to Sprint’s prior counsel in the Guilbaud matter to confirm the full extent of
     Sprint’s formal/informal discovery production. Prior counsel will review Plaintiff’s list and confirm its
     accuracy. We expect a response by next week. Once confirmed, we believe an agreement to
     produce same will likely remediate many of the issues below.   

         (2) Conditional Certification:
     Please find Sprint’s revised positions below. Sprint remains amenable to stipulating to conditional
     certification, even if the Parties are not at full agreement regarding the issues below. If the Parties
     are at an impasse, Sprint is amenable returning back to the Court for resolution.

         1.  Any and all contact information must be subject to a stipulated protective order (due to
            the obvious privacy concerns).
                a. We are fine with the SD Cal Model Protective Order.
         2. To the extent contact information is produced, Sprint will only produce to the Notice
            Administrator.
                a. Plaintiff already agreed to this for non-California members of the proposed
                   Collective. The Parties disagree whether the Rule 23 Class List needs to be produced
                   as a pre-condition for stipulating to conditional certification. Again, Sprint has no
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1756 Page 14 of 147


                   qualms producing directly to the Notice Administrator, to the extent needed for the
                   FLSA conditional certification.
       3.   Sprint will only provide full names, last known addresses, and social security numbers.
               a. Sprint will agree to include jobs titles.
               b. The rest will depend on whether the information is produced directly to the Notice
                   Administrator or Plaintiff’s counsel, and the Parties entering into a stipulated
                   protective order (which the Notice Administrator would also be subject to).
               c. To the extent SSNs numbers are produced to the Notice Administrator, they would
                   be limited to the last four digits (to confirm accuracy of contact information). Unless
                   ordered otherwise by the Court, the SSNs will not be provided to Plaintiff’s counsel
                   in any context.
               d. Sprint does not ask for or have personal e-mail addresses. Accordingly, this is a non-
                   issue.
               e. Sprint will not produce personal phone numbers without a court order. Sprint has
                   strict limitation on producing employee and customer cell phone numbers as a
                   telecommunications provider. Please review applicable federal and state guidelines
                   for producing Customer Proprietary Network Information (CPNI). For instance, in
                   California, Cal PUC 2891 requires consent of the subscriber to release subscriber
                   information and call records. Obviously, in collective or class action suits that is
                   logistically very difficult, as Sprint wouldn’t know who to contact to get consent.
                   Sprint will release when the court has ordered Sprint to send requests for consent to
                   affected subscribers, at requesting counsel’s cost. Pennsylvania also requires
                   consent to obtain subscriber records and other information per 18 Pa C.S.A. 5742.
                   However, there is a court order process laid out in that statute that a party can use
                   to obtain that information. Delaware has the strictest protection where a carrier
                   cannot release subscriber records and there is no process through court order laid
                   out. Sprint does release on consent of the subscriber in Delaware.
       4.   Only mailed notices will go out.
               a. Please see above. In light of same, we believe Plaintiff’s position regarding notice by
                   e-mail and text is likely moot.
       5.   Reminders will be sent by mail only.
               a. Same as Item # 4. See discussion above.
       6.   An opt-in period of 30 days, instead of 120 days (this is excessive).
               a. As a compromise, Plaintiff agreed to a 90-day opt-in period. However, we do not
                   have authority for a 90-day opt-in period. If Plaintiff is amenable to 60-days, we
                   believe Sprint will agree to same. If not, Sprint maintains its position that a 30-day
                   opt-in period is appropriate.
       7.   The stipulation indicates: “Plaintiff’s counsel may cure and re-file any Opt-In Consent
            Forms that were filed and later found to be deficient.” We cannot agree to Plaintiff’s
            counsel curing and re-fling deficient opt-in consent forms. That must be done by the class
            member. Also, there must be a time limit imposed to cure timely but deficient opt-in
            consent forms. We recommend a 15-day curing period.
               a. The issue is not who is responsible of filing the opt-in; the issue is who is responsible
                   for curing the opt-in forms.
               b.       For the individual opt-ins, it’s our understanding that the opt-in Plaintiffs are
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1757 Page 15 of 147


                    supposed to work with the claims administrator, and are responsible for fixing any
                    defects with their opt-in forms. We take issue with Plaintiff’s counsel fixing defective
                    forms, instead of having them handled by the opt-in plaintiffs (See, e.g., Van Kempen
                    v. Matheson Tri-Gas, Inc., 2016 U.S. Dist. LEXIS 100537 (court discussed deficiency of
                    the actual Opt-In Form; the parties may correct deficiencies by directing FLSA
                    putative class members to send an opt-in form back to the
                    settlement administrator and then filing them with the Court); Casas v. Pac. Bell Tel.
                    Co., 2014 Cal. Super. LEXIS 10127 (provides an outline of the schedule and indicates
                    that deficient forms should be sent to settlement administrator directly.)
                c. Sprint is amenable with a cure period of 30 days after subject opt-in judged to be
                    deficient.
         8. Only the Notice Administrator may put notice on their website.
                a. This is no longer an issue. Plaintiff’s counsel agreed not to put notice on their
                    websites, and that only the Notice Administrator may put the notice on its website.
         9. Lastly, the collective is broadly defined as anyone who worked for Sprint in retail since
            2/28/16. In our view, employees subject to wage and hour settlements in other jurisdictions
            have released their claims and therefore should not be part of the collective. This would
            include, for example, the Drouillard class members whose employment ended during the
            settlement period and those plaintiffs with whom we have entered individual settlements
            which contain wage and hour releases.   In addition, notices should not be sent to employees
            who have been sent opt in notices in the Oliphant collective action, which is presently
            active. Multiple opt-in notices sent to the same set of individuals will cause confusion and is
            prejudicial to Sprint. To remedy this issue, Sprint will add a term that says opt-in notices
            shall not be sent to any current or former non-exempt employees who worked in retail who
            have released claims that are asserted in the Amaraut action, whether such claims have
            been released through individual settlements or through settled class and/or collective
            actions. In addition, opt-in notices shall not be sent to any current or former non-exempt
            employees who have been sent opt-in notices in Oliphant v. Sprint.
                a. Our understanding from your last email is that you will agree that opt in forms will
                    not have to be sent to those individuals who (1) have opted in other actions
                    encompassing the same claims and time period as in the Amaraut case; and/or (2)
                    have released claims as part of class/collective action settlements that are the same
                    as those pled in the Amaraut case. Is that correct?

         (3) Stipulated Protective Order
     Kindly confirm that Sprint has authority to affix Plaintiff’s electronic signature and file the SD Cal
     Model Protective Order.

        (4) [Proposed] Amended Complaint:
     We are still working through the proposed amended complaint, and anticipate having a response
     shortly.

     Thank you.

     Sincerely,
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1758 Page 16 of 147



     Hovik
     Hovannes "Hovik" Nalbandyan
     Attorney at Law
     213.443.4279 direct, 213.947.1328 fax
     HNalbandyan@littler.com




     Labor & Employment Law Solutions | Local Everywhere
     633 West Fifth Street, 63rd Floor, Los Angeles, CA 90071


     From: Carolyn H. Cottrell <ccottrell@schneiderwallace.com>
     Sent: Tuesday, October 1, 2019 9:12 AM
     To: Nalbandyan, Hovannes "Hovik" <HNalbandyan@littler.com>; David C. Leimbach
     <DLeimbach@schneiderwallace.com>; Scott L. Gordon <sgordon@schneiderwallace.com>
     Cc: Gregg Shavitz <gshavitz@shavitzlaw.com>; Michael Palitz <mpalitz@shavitzlaw.com>; Tamra
     Givens <tgivens@shavitzlaw.com>; Patajo, Emily T. <EPatajo@littler.com>
     Subject: RE: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to Compel

     Counsel,

     Please respond to my email below.

     Thanks
     Carolyn




          Carolyn Hunt Cottrell
          2000 Powell Street, Suite 1400
          Emeryville, California 94608
          Telephone:(415) 421-7100
                     (800) 689-0024
          Toll Free: (415) 421-7105
          Facsimile:
          www.schneiderwallace.com




     From: Carolyn H. Cottrell
     Sent: Tuesday, September 24, 2019 12:40 PM
     To: Nalbandyan, Hovannes "Hovik" <HNalbandyan@littler.com>; David C. Leimbach
     <DLeimbach@schneiderwallace.com>; Scott L. Gordon <sgordon@schneiderwallace.com>
     Cc: Gregg Shavitz <gshavitz@shavitzlaw.com>; Michael Palitz <mpalitz@shavitzlaw.com>; Tamra
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1759 Page 17 of 147


     Givens <tgivens@shavitzlaw.com>; Patajo, Emily T. <EPatajo@littler.com>
     Subject: RE: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to Compel

     Counsel:

     Unfortunately, the majority of those conditions will not work for us. We are willing to
     compromise on some of these issues, provided it puts the matter to rest. But for the majority of
     these issues, Plaintiff’s position is firm. Please let us know if the parties have reach an
     impasse, since expedient resolution of conditional certification and the notice phase is
     essential to a productive mediation.

     Plaintiff’s responses appear in red. And to reiterate, Plaintiff’s concessions on a given issue
     are not made generally, but only to the extent the parties’ stipulate to conditional certification.

        (1) Condition Certification:
     Sprint is amenable to stipulating to conditional certification on the following conditions:
        1.    Any and all contact information must be subject to a stipulated protective order (due to the
             obvious privacy concerns). See discussion below.
                 a. We are fine with a protective order. We will review the one circulated and get back
                      to you as soon as possible.
        2.    To the extent contact information is produced, Sprint will only produce to the Notice
             Administrator.
                 a. Plaintiff will agree to this for non-California members of the proposed Collective.
                      But for members of the proposed California Class, Plaintiff’s counsel expects to
                      receive the entire class list. As a matter of law, Plaintiff is entitled to this
                      information.
        3.    Sprint will only provide full names, last known addresses, and social security numbers.
                 a. Personal phone numbers, personal email addresses, and job titles must be provided
                      too.
        4.    Only mailed notices will go out.
                 a. Email and text notice must also go out. These electronic notices will feature a link to
                      the notice administrator’s webpage, which will allow Collective members to
                      complete opt-in forms electronically.
        5.    Reminders will be sent by mail only.
                 a. Reminders will be sent by email and text as well.
        6.    An opt-in period of 30 days, instead of 120 days (this is excessive).
                 a. As a compromise, we will agree to a 90-day opt-in period.
        7.    The stipulation indicates: “Plaintiff’s counsel may cure and re-file any Opt-In Consent
             Forms that were filed and later found to be deficient.” We cannot agree to Plaintiff’s
             counsel curing and re-fling deficient opt-in consent forms. That must be done by the class
             member. Also, there must be a time limit imposed to cure timely but deficient opt-in consent
             forms. We recommend a 15-day curing period.
                 a. Collective members do not personally file their opt-ins – Plaintiff’s counsel handles
                      that task. We’re not sure what the issue is here. Plaintiff will agree to limit the cure
                      period to 30 days after subject opt-in is judged to be deficient.
        8.    Only the Notice Administrator may put notice on their website.
                 a. Plaintiff’s counsel will agree not to put “notice” on their websites, and that only the
                      Notice Administrator may put the notice on its website.
        9.    Lastly, the collective is broadly defined as anyone who worked for Sprint in retail since
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1760 Page 18 of 147


          2/28/16. In our view, employees subject to wage and hour settlements in other jurisdictions
          have released their claims and therefore should not be part of the collective. This would
          include, for example, the Drouillard class members whose employment ended during the
          settlement period and those plaintiffs with whom we have entered individual settlements
          which contain wage and hour releases. In addition, notices should not be sent to employees
          who have been sent opt in notices in the Oliphant collective action, which is presently
          active. Multiple opt-in notices sent to the same set of individuals will cause confusion and
          is prejudicial to Sprint.
               a. To remedy this issue, Sprint will add a term that says opt-in notices shall not be sent
                  to any current or former non-exempt employees who worked in retail who have
                  released claims that are asserted in the Amaraut action, whether such claims have
                  been released through individual settlements or through settled class and/or
                  collective actions. In addition, opt-in notices shall not be sent to any current or
                  former non-exempt employees who have been sent opt-in notices in Oliphant v.
                  Sprint.
                             i. If a Collective Member has no potential claims, i.e., all work experience
                              falls within the scope of a settlement (individual or class), we are fine with
                              notice not going to that person. But we have not received any information
                              indicating that would apply to any Collective member. While Collective
                              members may have released older claims in other proceedings, the release
                              would not apply to claims that have accrued since then, and notice must still
                              go to these Collective members.
                                   1. We cannot agree that Sprint will have unilateral discretion to decide
                                       who has “released” their claims in deciding the scope of individuals
                                       to receive notice. If there are Collective members who have
                                       executed individual settlement agreements, for example, that Sprint
                                       contends extinguishes all claims at issue in this case, we will need a
                                       list of names, as well as the date of the settlement, the settlement
                                       agreement, and the time period in which the individual worked for
                                       Sprint. The same requirements attach to prior class or collective
                                       settlements Sprint believes extinguishes all claims during the
                                       relevant time period.
                            ii. The following approach is problematic: “employees subject to wage and
                              hour settlements in other jurisdictions have released their claims and
                              therefore should not be part of the collective.” If certain Collective members
                              will not receive notice, we need to know all the cases where Sprint believes
                              their entire claims are foreclosed, and the applicable time frames. While we
                              understand there may be some settlements that foreclose a portion of a
                              Collective member’s claims, we are not aware of any case that would have
                              fully extinguished the claims of a Collective member during the time frame
                              at issue in this case.
                                   1. The example you gave is something with which we could work:
                                       “Drouillard class members whose employment ended during the
                                       settlement period.” The would seem an example of a proposed
                                       Collective member who would not have any claims left.
                          iii. We do not agree that notices should not be sent to employees who have
                              been sent opt in notices in the Oliphant collective action. We will agree that
                              notices will not be sent to Collective members who have opted in to
                              Oliphant.
                           iv. For these reasons, the proposed add-on language does not work for us:
                              “opt-in notices shall not be sent to any current or former non-exempt
                              employees who worked in retail who have released claims that are asserted
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1761 Page 19 of 147


                            in the Amaraut action, whether such claims have been released through
                            individual settlements or through settled class and/or collective actions. In
                            addition, opt-in notices shall not be sent to any current or former non-exempt
                            employees who have been sent opt-in notices in Oliphant v. Sprint.”
                                 1. For one, if the Collective member is “current,” any prior release
                                    necessarily does not extinguish all claims at issue in this case.
                                 2. For former Collective members, the language will need to read as
                                    follows: “opt-in notices shall not be sent to any former non-exempt
                                    employees who worked in retail who have released all claims that
                                    are asserted in the Amaraut action, during the time period at issue,
                                    whether such claims have been released through individual
                                    settlements or through settled class and/or collective actions.”
                                         a. While this language will work as far as the Stipulation is
                                             concerned, we will nevertheless need verification that a
                                             Collective member is properly excluded on this basis before
                                             they are prevented from receiving notice of this case. If there
                                             is a disagreement as to whether that individual released all
                                             claims at issue, the individual will need to be included, and
                                             Sprint can challenge that individuals ability to participate
                                             when and if the need arises.
                           v. By in large, we do not believe these other cases should meaningfully
                            impact notice dissemination. Rather, to the extent Collective members
                            released some of their claims, that would impact the parties’ discussions
                            concerning damages and settlement. But any individual with a live claim –
                            even if a portion of their claims are foreclosed by settlement – should receive
                            notice and be included in the certified Collective.

        (2) Stipulated Protective Order
     In conjunction with our discovery responses, we provided a draft stipulated protective order.
     Kindly review and confirm we have authority to affix your firm’s signature for filing. We have
     attached it here again for your convenience.
     We will review and get back to you this week.

        (3) Mark Rudy’s Available Dates:
     Mark Rudy has the following dates available, which also work for our client: March 3, 5, 10,
     24, 26, 30.
      We will get back to you this week.

        (4) Meet and Confer Re Discovery:
     We stipulated to continue the MTC deadline until after the mediation, produced documents,
     and agreed to informal discovery prior to mediation to ensure a meaningful mediation.
     Could you please provide additional clarification on the scope of the meet and confer, so we
     may appropriately prepare for it? Does Plaintiff intend to confer regarding the scope of
     informal discovery?
     This meet and confer will largely concern formal discovery, not informal discovery. If the
     parties are unable to stipulate to conditional certification, Plaintiff must proceed on two tracks:
     formal litigation, and early settlement discussions. This is particularly true considering that
     Sprint will not be available to mediate until March at the earliest.

     Plaintiff has not pursued appropriate responses to his written discovery served three months
     ago so the parties could focus on a potential early resolution. But taking no action on formal
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1762 Page 20 of 147


     discovery from June of 2019 to March or April of 2020 is not something we can do,
     particularly when formal litigation may need to take place regarding conditional certification.
     We do not believe the Court would look kindly on a request to modify case management dates
     (which, presumably, will be accomplished by way of a joint motion), when no progress has
     been made in discovery or on the case generally in nearly a year.

        (5) [Proposed] Amended Complaint:
     We will be in touch regarding same soon.
     When can we expect a response?

     Carolyn




          Carolyn Hunt Cottrell
          2000 Powell Street, Suite 1400
          Emeryville, California 94608
          Telephone:(415) 421-7100
                     (800) 689-0024
          Toll Free: (415) 421-7105
          Facsimile:
          www.schneiderwallace.com




     From: Nalbandyan, Hovannes "Hovik" [mailto:HNalbandyan@littler.com]
     Sent: Friday, September 20, 2019 6:24 PM
     To: David C. Leimbach <DLeimbach@schneiderwallace.com>; Scott L. Gordon
     <sgordon@schneiderwallace.com>
     Cc: Carolyn H. Cottrell <ccottrell@schneiderwallace.com>; Gregg Shavitz
     <gshavitz@shavitzlaw.com>; Michael Palitz <mpalitz@shavitzlaw.com>; Tamra Givens
     <tgivens@shavitzlaw.com>; Patajo, Emily T. <EPatajo@littler.com>
     Subject: RE: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to Compel

     Counsel:

     Thank you for your patience. Our thoughts regarding the outstanding issues are as follows:

         (1) Condition Certification:
     Sprint is amenable to stipulating to conditional certification on the following conditions:
         1. Any and all contact information must be subject to a stipulated protective order (due to the
              obvious privacy concerns). See discussion below.
         2. To the extent contact information is produced, Sprint will only produce to the Notice
              Administrator.
         3. Sprint will only provide full names, last known addresses, and social security numbers.
         4. Only mailed notices will go out.
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1763 Page 21 of 147


         5.  Reminders will be sent by mail only.
         6.  An opt-in period of 30 days, instead of 120 days (this is excessive).
         7.  The stipulation indicates: “Plaintiff’s counsel may cure and re-file any Opt-In Consent Forms
            that were filed and later found to be deficient.” We cannot agree to Plaintiff’s counsel
            curing and re-fling deficient opt-in consent forms. That must be done by the class member.
            Also, there must be a time limit imposed to cure timely but deficient opt-in consent forms.
            We recommend a 15-day curing period.
         8. Only the Notice Administrator may put notice on their website.
         9. Lastly, the collective is broadly defined as anyone who worked for Sprint in retail since
            2/28/16. In our view, employees subject to wage and hour settlements in other jurisdictions
            have released their claims and therefore should not be part of the collective. This would
            include, for example, the Drouillard class members whose employment ended during the
            settlement period and those plaintiffs with whom we have entered individual settlements
            which contain wage and hour releases.   In addition, notices should not be sent to employees
            who have been sent opt in notices in the Oliphant collective action, which is presently
            active. Multiple opt-in notices sent to the same set of individuals will cause confusion and is
            prejudicial to Sprint.
                a. To remedy this issue, Sprint will add a term that says opt-in notices shall not be sent
                     to any current or former non-exempt employees who worked in retail who have
                     released claims that are asserted in the Amaraut action, whether such claims have
                     been released through individual settlements or through settled class and/or
                     collective actions. In addition, opt-in notices shall not be sent to any current or
                     former non-exempt employees who have been sent opt-in notices in Oliphant v.
                     Sprint.

         (2) Stipulated Protective Order
     In conjunction with our discovery responses, we provided a draft stipulated protective order. Kindly
     review and confirm we have authority to affix your firm’s signature for filing. We have attached it
     here again for your convenience.

         (3) Mark Rudy’s Available Dates:
     Mark Rudy has the following dates available, which also work for our client: March 3, 5, 10, 24, 26,
     30.

         (4) Meet and Confer Re Discovery:
     We stipulated to continue the MTC deadline until after the mediation, produced documents, and
     agreed to informal discovery prior to mediation to ensure a meaningful mediation.
     Could you please provide additional clarification on the scope of the meet and confer, so we may
     appropriately prepare for it? Does Plaintiff intend to confer regarding the scope of informal
     discovery?

        (5) [Proposed] Amended Complaint:
     We will be in touch regarding same soon.

     After your team has had a chance to review the above, kindly provide us your thoughts. Thank you.
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1764 Page 22 of 147



     Sincerely,

     Hovik

     Hovannes "Hovik" Nalbandyan
     Attorney at Law
     213.443.4279 direct, 213.947.1328 fax
     HNalbandyan@littler.com




     Labor & Employment Law Solutions | Local Everywhere
     633 West Fifth Street, 63rd Floor, Los Angeles, CA 90071


     From: David C. Leimbach <DLeimbach@schneiderwallace.com>
     Sent: Thursday, September 19, 2019 3:07 PM
     To: Patajo, Emily T. <EPatajo@littler.com>; Scott L. Gordon <sgordon@schneiderwallace.com>
     Cc: Carolyn H. Cottrell <ccottrell@schneiderwallace.com>; Gregg Shavitz
     <gshavitz@shavitzlaw.com>; Michael Palitz <mpalitz@shavitzlaw.com>; Tamra Givens
     <tgivens@shavitzlaw.com>; Nalbandyan, Hovannes "Hovik" <HNalbandyan@littler.com>
     Subject: RE: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to Compel

     Counsel:

     We need to hear back from you regarding the stipulation for conditional certification by close of
     business tomorrow. This process has been delayed for some time now, the claims of collective
     members continue to expire, and if we cannot get this resolved in the next couple days, we intend to
     move for conditional certification towards the end of next week.

     We also need to schedule a call next week to meet and confer over Defendant’s discovery
     responses. What is your availability?

     David




          David C. Leimbach
          2000 Powell Street, Suite 1400
          Emeryville, California 94608
          Telephone:(415) 421-7100
                     (800) 689-0024
          Toll Free: (415) 421-7105
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1765 Page 23 of 147


          Facsimile:
          www.schneiderwallace.com




     From: Patajo, Emily T. [mailto:EPatajo@littler.com]
     Sent: Thursday, September 19, 2019 2:13 PM
     To: Scott L. Gordon <sgordon@schneiderwallace.com>
     Cc: Carolyn H. Cottrell <ccottrell@schneiderwallace.com>; David C. Leimbach
     <DLeimbach@schneiderwallace.com>; Gregg Shavitz <gshavitz@shavitzlaw.com>; Michael Palitz
     <mpalitz@shavitzlaw.com>; Tamra Givens <tgivens@shavitzlaw.com>; Nalbandyan, Hovannes
     "Hovik" <HNalbandyan@littler.com>
     Subject: RE: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to Compel

     Hi Scott,

     The revisions are acceptable to me. Mark Rudy has given us dates in January, February and March.
     Because I have trial in February, I cannot book mediation in January or February. I’m running the
     March dates by my client and will then circulate the dates that work on our end.

     Regards,
     Emily


     From: Scott L. Gordon <sgordon@schneiderwallace.com>
     Sent: Thursday, September 19, 2019 12:57 PM
     To: Patajo, Emily T. <EPatajo@littler.com>; Nalbandyan, Hovannes "Hovik"
     <HNalbandyan@littler.com>
     Cc: Carolyn H. Cottrell <ccottrell@schneiderwallace.com>; David C. Leimbach
     <DLeimbach@schneiderwallace.com>; Gregg Shavitz <gshavitz@shavitzlaw.com>; Michael Palitz
     <mpalitz@shavitzlaw.com>; Tamra Givens <tgivens@shavitzlaw.com>
     Subject: RE: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to Compel

     [EXTERNAL E-MAIL]

     Dear Emily,

     Thank you for your approval of the joint motion to continue the motion to compel deadline. I have
     revised it slightly because of the reassignment to the new magistrate judge (Judge Allison H.
     Goddard has a 45-day deadline for raising discovery disputes). The minor tweaks are visible in the
     attached redlines. Please let us know if you approve.

     Also, do you have any updates on Mark Rudy’s dates? We have to get something booked.

     Thank you for your time.
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1766 Page 24 of 147


     Best,
     Scott


     From: Patajo, Emily T. [mailto:EPatajo@littler.com]
     Sent: Tuesday, September 17, 2019 9:33 AM
     To: Scott L. Gordon <sgordon@schneiderwallace.com>; Nalbandyan, Hovannes "Hovik"
     <HNalbandyan@littler.com>
     Cc: Carolyn H. Cottrell <ccottrell@schneiderwallace.com>; David C. Leimbach
     <DLeimbach@schneiderwallace.com>; Gregg Shavitz <gshavitz@shavitzlaw.com>; Michael Palitz
     <mpalitz@shavitzlaw.com>; Tamra Givens <tgivens@shavitzlaw.com>
     Subject: RE: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to Compel

     Scott,

     We don’t have any changes to the joint motion to continue the deadline for motions to compel. We
     will get back to you separately about the stip for condition cert and Mark Rudy’s dates, which we
     just received.

     Emily

     From: Scott L. Gordon <sgordon@schneiderwallace.com>
     Sent: Thursday, September 5, 2019 1:28 AM
     To: Patajo, Emily T. <EPatajo@littler.com>; Nalbandyan, Hovannes "Hovik"
     <HNalbandyan@littler.com>
     Cc: Carolyn H. Cottrell <ccottrell@schneiderwallace.com>; David C. Leimbach
     <DLeimbach@schneiderwallace.com>; Gregg Shavitz <gshavitz@shavitzlaw.com>; Michael Palitz
     <mpalitz@shavitzlaw.com>; Tamra Givens <tgivens@shavitzlaw.com>
     Subject: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to Compel

     [EXTERNAL E-MAIL]

     Counsel,

     Pursuant to the Court’s standing order, there is a 30-day deadline to file motions to compel.
     Given that Defendant’s document production was limited to Plaintiff, and did not encompass
     any class or collective members, we obviously have some issues with Defendant’s responses
     and production. We also note that the production contains duplicate documents, e.g.
     SPRINT0000814-851 and SPRINT0000886-923 (there are many other issues over which the
     parties must meet and confer; these are just by way of an example).

     Under the 30-day timeline, we are required to circulate a draft of the joint motion re discovery
     dispute, with a filing deadline of September 18 (this deadline assumes the three-day rule
     applies for service of the responses by mail). Pursuant to Judge Dembin’s Chamber Rules at
     Section IV.C, Judge Dembin expects the parties to file a joint motion to seek relief from this
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1767 Page 25 of 147


     requirement. Attached you will find a draft of a joint motion to this effect. Please let me know
     whether I have your agreement to file this today (Thursday). Thank you.

     Best,
     Scott




              Scott L. Gordon
              Attorney at Law
              2000 Powell Street, Suite 1400
              Emeryville, CA 94608
              Telephone:   (415) 421-7100
              Direct:      (510) 740-2922
              Toll Free:   (800) 689-0024
              Facsimile:   (415) 421-7105
              www.schneiderwallace.com




     --------------------------
     This email may contain confidential and privileged material for the sole use of the intended
     recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. If you
     are not the intended recipient (or authorized to receive for the recipient), please contact the
     sender by reply email and delete all copies of this message.

     Littler Mendelson, P.C. is part of the international legal practice Littler Global, which operates
     worldwide through a number of separate legal entities. Please visit www.littler.com for more
     information.


     --------------------------
     This email may contain confidential and privileged material for the sole use of the intended
     recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. If you
     are not the intended recipient (or authorized to receive for the recipient), please contact the
     sender by reply email and delete all copies of this message.

     Littler Mendelson, P.C. is part of the international legal practice Littler Global, which operates
     worldwide through a number of separate legal entities. Please visit www.littler.com for more
     information.


     --------------------------
     This email may contain confidential and privileged material for the sole use of the intended
     recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. If you
     are not the intended recipient (or authorized to receive for the recipient), please contact the
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1768 Page 26 of 147


     sender by reply email and delete all copies of this message.

     Littler Mendelson, P.C. is part of the international legal practice Littler Global, which operates
     worldwide through a number of separate legal entities. Please visit www.littler.com for more
     information.


     --------------------------
     This email may contain confidential and privileged material for the sole use of the intended
     recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. If you
     are not the intended recipient (or authorized to receive for the recipient), please contact the
     sender by reply email and delete all copies of this message.

     Littler Mendelson, P.C. is part of the international legal practice Littler Global, which operates
     worldwide through a number of separate legal entities. Please visit www.littler.com for more
     information.
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1769 Page 27 of 147




                   EXHIBIT “2”
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1770 Page 28 of 147


     From:            Scott L. Gordon
     To:              Nalbandyan, Hovannes "Hovik"; David C. Leimbach
     Cc:              Carolyn H. Cottrell; Gregg Shavitz; Michael Palitz; Tamra Givens; Patajo, Emily T.
     Subject:         RE: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to Compel
     Date:            Wednesday, October 23, 2019 3:57:13 PM


     Dear Hovik,

             Thank you for your willingness to work with us on these issues. It appears that we are
     close to agreement on stipulation to conditional certification. Additionally, the parties agree to
     stipulate to amendment of the complaint and to move case deadlines.

             Our deadline to move the October 30 deadlines (motion to amend and motion to
     compel discovery responses) is today. The motion to amend deadline should be a moot point,
     as the parties agree to stipulate to the amended complaint. However, the motion to compel
     deadline remains a live issue. To move it, we must have a Joint Mediation Plan.

             To address these issues in an expedient manner, it may be helpful to summarize where
     we stand on (1) stipulation to conditional certification, and separately, (2) the mediation plan.
     Please let me know if you are not in agreement on any of the issues below.

         Regarding stipulation to conditional certification, It appears that we have reached
     agreement on the major items:
           The FLSA notice and blank opt-in form will go out via mail and email.
            For the FLSA notice process, the parties agree that names and contact information
            (including email addresses) for putative collective members will be provided to the
            notice administrator. We are agreeable to Hovik’s specified changes to the stipulation
            and proposed order to reflect this. (Separately, Plaintiff reserves the right to seek
            production of a class lists for the California class and any later Rule 23 classes asserted
            in this case.)
            The notice administrator will send the submitted opt-in forms to Plaintiff’s counsel.
            Notice and opt-in forms will not be sent to those individuals who (1) have opted into
            other FLSA actions encompassing the same claims and time period as in the Amaraut
            case; and/or (2) have fully released FLSA claims as part of class/collective action
            settlements. The parties will still have to figure out the logistics of this.
            The parties are amenable to the S.D. Cal. model protective order, and will sign and file
            it by tomorrow. Any information produced to the notice administrator will be subject to
            the protective order.
            The parties agree to the provision regarding re-filing of deficient opt-in forms, with the
            30-day cure period. We are agreeable to Hovik’s specified changes to the stipulation and
            proposed order to reflect this.
            Only the notice administrator may put the notice on its website.

         The following issues for conditional certification must still be addressed:
           The length of the opt-in periods. Provided that Defendant agree to electronic submission
           of opt-in forms and in the interest of finality, Plaintiff is amenable to a 75 day notice
           period.
            The manner of dissemination of reminder notices. At this point, Plaintiff requires that
            they go out via mail and email, while Defendant requires mail only.

     We will update the stipulation and proposed order accordingly and circulate it to you shortly.
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1771 Page 29 of 147



            Regarding the mediation plan, we have agreed to mediate the case with Mark Rudy on
     March 24, 2020. Plaintiff’s position is that the informal discovery should be produced by
     mid-January. We will continue to meet and confer with you as to the scope of mediation
     discovery. However, our deadline to move the motion to compel deadline is today.
     Therefore, we must agree on a joint motion to continue the deadline and the Joint
     Mediation Plan (finalized to the extent possible). We will circulate drafts of these
     documents to you momentarily.

              Thank you.

     Best,
     Scott


     From: Nalbandyan, Hovannes "Hovik" [mailto:HNalbandyan@littler.com]
     Sent: Wednesday, October 23, 2019 10:18 AM
     To: David C. Leimbach <DLeimbach@schneiderwallace.com>
     Cc: Carolyn H. Cottrell <ccottrell@schneiderwallace.com>; Scott L. Gordon
     <sgordon@schneiderwallace.com>; Gregg Shavitz <gshavitz@shavitzlaw.com>; Michael Palitz
     <mpalitz@shavitzlaw.com>; Tamra Givens <tgivens@shavitzlaw.com>; Patajo, Emily T.
     <EPatajo@littler.com>
     Subject: Re: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to Compel

     David:

     Thank you for the e-mail, and the additional clarification. Yes, it appears we’ve reached an
     agreement on many of the issues. We address the outstanding issues below.

     Regarding the notice dissemination issue for the collective, we circled back with our client regarding
     the personal e-mail address. After additional scrutiny regarding the issue, Sprint confirmed that it
     can obtain personal emails from sprint.com/careers repository. We will agree to produce those e-
     mails to the Notice Administrator.

     Regarding the second issue, as to whether notice will go to collective members who received notice
     of the Oliphant case, but did not opt in, it appears we have an understanding on this issue. Namely,
     the parties agree that opt in forms will not have to be sent to those individuals who (1) have opted in
     other actions encompassing the same claims and time period as in the Amaraut case; and/or (2)
     have released claims as part of class/collective action settlements that are the same as those pled in
     the Amaraut case, in that Plaintiff will exclude individual who have released all their FLSA claims, but
     will not agree to exclude individual who have only released a portion of their FLSA claim. The parties
     will still have to figure out the logistics of this, but it appears the Parties are in agreement about this
     issue otherwise.

     Regarding the class list, we don’t believe it’s necessary for Sprint to produce a Rule 23 class list in
     light of the Parties’ agreement to mediate this matter. Assuming Plaintiff does not pursue a litigation
     track, Sprint will agree to produce a sample set of punch and payroll data (along with total number
     of workweeks, and other seminal information), instead of producing records for the entire class. The
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1772 Page 30 of 147


     parties will have to meet and confer to discuss scope, sampling percentage, and further handling of
     production when possible, but otherwise, this will likely alleviate the need to acquire the entire class
     list.

     Regarding informal discovery, once the parties reach an agreement on the discovery items and
     scope, we believe Sprint will be able to compile, organize, and produce its end of the production by
     February of next year. This will provide Plaintiff over a month to review and analyze. Has Plaintiff
     reviewed Sprint’s requested documents and information? What is the status on this, and when can
     we expect a production?

     In light of the Parties’ continued good faith meet and confer efforts, Defendant is amenable to
     stipulate to continue Plaintiff’s motion to compel deadline. Additionally, in light of the set mediation
     date, Sprint is also amenable to filing a joint motion acquire relief from all the other upcoming
     deadlines.

     Lastly, Sprint will agree to stipulate (via Joint Motion) to grant Plaintiff leave to amend their
     complaint.

     Please let us know your thoughts regarding the above ASAP. Thanks you.

     Sincerely,

     Hovik

     Sent from my iPhone. Please excuse typos and brevity.


                 On Oct 22, 2019, at 2:05 PM, David C. Leimbach
                 <DLeimbach@schneiderwallace.com> wrote:

             ﻿
                 Hovik:

                 It appears as though the parties are closer in terms of stipulating to
                 conditional certification. But one critical item is non-negotiable for us: the
                 manner of notice dissemination to the Collective. If there are email
                 addresses for the Collective, we will agree to mail and email notice, and
                 forego text message notice. If there are not sufficient email addresses for the
                 Collective as you say, or for some reason Sprint will have difficulty
                 obtaining this information, then notice must go out by mail and text
                 message. But we require either text or email notice. If Sprint will not agree
                 to one or the other, Plaintiff will move for conditional certification and ask
                 this of the Court.

                 A second issue concerning the stipulation to conditional certification:
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1773 Page 31 of 147


         whether notice will go to collective members who received notice of the
         Oliphant case, but did not opt in. Our position is these collective members
         should receive notice. These individuals are not a party to any other
         proceeding and there is no reason why they should be denied the opportunity
         to participate in this case.

         As for the class list, thank you for confirming the parties have reached an
         impasse on this issue. Plaintiff will be using the procedures outlined in the
         Court’s local rules and move to compel this information in the coming days.
          However, Plaintiff proposes that, if the parties are able to come to an
         agreement relating to mediation discovery and conditional certification, the
         parties stipulate to continue the motion to compel deadline – in addition to all
         other deadlines – for all discovery requests other than those concerning the
         class list. Otherwise, Plaintiff will need to immediately put all of Sprint’s
         deficient discovery responses before the Court, under the current deadlines.

         As you no doubt are aware, the deadline for the parties to come to an
         agreement on mediation discovery and conditional certification is tomorrow,
         October 23, 2019. If the parties to not reach an agreement by then, the Court
         may not continue rapidly-approaching case management deadlines, and
         Plaintiff will have no choice but to pursue this case on a litigation track, even
         if the parties ultimately pursue an early mediation.

         David


         <image002.jpg>

             David C. Leimbach
             2000 Powell Street, Suite 1400
             Emeryville, California 94608
             Telephone:(415) 421-7100
                        (800) 689-0024
             Toll Free: (415) 421-7105
             Facsimile:
             www.schneiderwallace.com




         From: Nalbandyan, Hovannes "Hovik" [mailto:HNalbandyan@littler.com]
         Sent: Saturday, October 19, 2019 5:18 PM
         To: David C. Leimbach <DLeimbach@schneiderwallace.com>; Carolyn H. Cottrell
         <ccottrell@schneiderwallace.com>; Scott L. Gordon <sgordon@schneiderwallace.com>
         Cc: Gregg Shavitz <gshavitz@shavitzlaw.com>; Michael Palitz
         <mpalitz@shavitzlaw.com>; Tamra Givens <tgivens@shavitzlaw.com>; Patajo, Emily T.
         <EPatajo@littler.com>
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1774 Page 32 of 147


         Subject: RE: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to
         Compel

         Dear Counsel:

         Thank you for your e-mail, and for your patience. Below in red please find Sprint’s
         position regarding the outstanding issues. Due to our collective unavailability, we were
         unable to respond yesterday. To the extent possible, we will respond in full regarding
         the remaining issues during the upcoming week.

         Documents and Data Produced in Guilbaud
                 ·         Plaintiff’s Position: It has been a week. The Court will not continue dates
                          if we do not have an agreement by the 30th. We will not wait until the last
                          minute to try and finalize informal production arrangements, as it will be
                          too late to take necessary actions, such as moving to compel further
                          discovery responses, and moving to amend the complaint – dates that will
                          not be moved unless an agreement on informal discovery is reached. We
                          expect a response by close of business tomorrow.
                 ·         Defendant’s Position:
                              o   With all due respect, it took multiple months until we received our
                                   request for the documents produced in the Guilbaud matter. We
                                   were not the counsel of record in the Guilbaud case, so we are
                                   reliant on prior counsel to confirm the production. Regrettably,
                                   prior counsel had been difficult to reach due to Yom Kippur, and a
                                   recent medical procedure that has kept him out of the office.
                              o   We are doing our best to circle back as soon as possible (including
                                   multiple follow-ups with prior counsel), and are willing to work with
                                   Plaintiff’s counsel to advise the Court of same – including
                                   stipulating to acquire relief, or an extension, from Plaintiff’s
                                   outstanding motion to compel deadline. However, we cannot agree
                                   to the production of anything until we have heard from prior
                                   counsel and acquire approval from our client.
                              o   Has Plaintiff reviewed Sprint’s informal request for documents and
                                   information? Does Plaintiff intend to produce Sprint’s requested
                                   documents? The Court made very clear that both sides have to
                                   reach an agreement regarding the informal document production.

         Conditional Certification:
                 1.       Any and all contact information must be subject to a stipulated
                         protective order (due to the obvious privacy concerns).
                            ·         Plaintiff’s Position: It appears the parties are in agreement over
                                     this issue.
                            ·         Defendant’s Position: Yes, correct.

                 2.       To the extent contact information is produced, Sprint will only produce
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1775 Page 33 of 147


                   to the Notice Administrator.
                       ·         Defendant’s Original Position: Plaintiff already agreed to this for
                                non-California members of the proposed Collective. The Parties
                                disagree whether the Rule 23 Class List needs to be produced as a
                                pre-condition for stipulating to conditional certification. Again,
                                Sprint has no qualms producing directly to the Notice
                                Administrator, to the extent needed for the FLSA conditional
                                certification.
                       ·         Plaintiff’s Response: The production of a Rule 23 Class list is not a
                                pre-condition for stipulating to conditional certification; is it is pre-
                                condition for a productive mediation. One way or the other, we
                                will need to receive the Rule 23 Class list, so we can conduct our
                                investigation, before the mediation. If we are unable to obtain a
                                class list and conduct our investigation prior to mediation, please
                                be advised: during mediation, we will not entertain any arguments
                                that the experiences of class and collective members were
                                different from Plaintiff’s. Even outside of mediation, this is
                                information we require to litigate the case. This information was
                                requested through our formal discovery, and if we need to bring a
                                motion to compel, we will. But considering it is black-letter law that
                                Plaintiff is entitled to this class list, such an approach seems
                                incredibly wasteful. We are willing to use a Belaire process. Please
                                confirm if the parties have reached an impasse over this issue
                                requiring the Court’s involvement.
                       ·         Defendant’s Position:
                                     o   The Parties agree that the production of the Rule 23 Class
                                           List will not be a pre-condition for stipulating to condition
                                           certification. In that vein, Sprint will agree to produce to
                                           the Collective lists only to the Notice Administrator.
                                     o   In light of the above agreement, the Parties should proceed
                                           regarding the stipulation to conditionally certify the
                                           collective, so that the matter is progressing forward.
                                     o   Just please confirm that Plaintiff is agreeable with the
                                           following revisions to paragraph 8 of the Parties’
                                           Stipulation to Conditionally Certify the Collective: “Within
                                           fourteen (14) days of this Order, Defendant shall provide
                                           Plaintiff and the Notice Administrator with a computer-
                                           readable data file…”
                                     o   Please also confirm the same revision for paragraph 1 of the
                                           [Proposed] Order.
                                     o   After confirmation of the above, the Parties have reached an
                                           agreement regarding this issue.

               3.       Sprint will only provide full names, last known addresses, and social
                       security numbers.
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1776 Page 34 of 147


                          ·         Plaintiff’s Position: Plaintiff is amenable to a protective order.
                                   Collective lists will be produced to the Notice Administrator. Class
                                   lists must be produced directly to Plaintiff’s counsel. Please confirm
                                   if the parties have reached an impasse over this issue.
                          ·         Defendant’s Positon:
                                        o   Again, the parties are attempting to reach an agreement
                                             regarding the conditional certification issue. The
                                             production of the Rule 23 class list should not be
                                             equivocated with the production of the Collective List to
                                             the Notice Administrator for purposes of proceeding the
                                             Stipulation to Conditionally Certify the Collective.
                                        o   The Parties agree that the collective list should be subject to
                                             a protective order, and that the collective lists will be
                                             produced only to the Notice Administrator. However, as
                                             mentioned before, to the extent SSNs numbers are
                                             produced to the Notice Administrator, they would be
                                             limited to the last four digits (to confirm accuracy of
                                             contact information). Unless ordered otherwise by the
                                             Court, the SSNs will not be provided to Plaintiff’s counsel in
                                             any context.
                                        o   The Parties are in agreement regarding the collective list.
                                        o   The Parties have not reached an agreement regarding the
                                             production of the Rule 23 class list.
                  d.      Sprint does not ask for or have personal e-mail addresses. Accordingly,
                          this is a non-issue.
                          ·         Plaintiff’s Position: We know this is incorrect. Sprint’s standard
                                   employment application, available on Sprint’s main webpage, asks
                                   for this information. This is not a “non-issue;” it is non-negotiable
                                   from our end. Email addresses must be produced, and notice must
                                   go out via email. In fact, in Oliphant, the Court’s Report and
                                   Recommendation on 216b Certification provided for the
                                   production of e-mail addresses and Sprint did not object. Please
                                   confirm whether the parties have reached an impasse over this
                                   issue.
                          ·         Defendant’s Position: We are circling back with our client to
                                   acquire confirmation regarding the personal e-mail addresses
                                   during the application process. Based on our understanding, Sprint
                                   does not keep track of employee’s personal e-mail addresses. To
                                   the extent Sprint was ordered in Oliphant to produce e-mail
                                   addresses, there was no mention of producing personal e-mail
                                   addresses. Indeed, based on our understanding, Sprint did not
                                   produce personal any e-mail addresses in Oliphant.
                  e.      Sprint will not produce personal phone numbers without a court order.
                          Sprint has strict limitation on producing employee and customer cell
                          phone numbers as a telecommunications provider. Please review
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1777 Page 35 of 147


                        applicable federal and state guidelines for producing Customer
                        Proprietary Network Information (CPNI). For instance, in California, Cal
                        PUC 2891 requires consent of the subscriber to release subscriber
                        information and call records. Obviously, in collective or class action
                        suits that is logistically very difficult, as Sprint wouldn’t know who to
                        contact to get consent. Sprint will release when the court has ordered
                        Sprint to send requests for consent to affected subscribers, at
                        requesting counsel’s cost. Pennsylvania also requires consent to
                        obtain subscriber records and other information per 18 Pa C.S.A. 5742.
                        However, there is a court order process laid out in that statute that a
                        party can use to obtain that information. Delaware has the strictest
                        protection where a carrier cannot release subscriber records and there
                        is no process through court order laid out. Sprint does release on
                        consent of the subscriber in Delaware.
                        ·         Plaintiff’s Position: The production of phone numbers is standard
                                 practice. You are not producing “customer” “call records;” you are
                                 producing class and collective member contact information. The
                                 statutes you have cited are irrelevant. As you no doubt know, in
                                 California, the law is clear: class and collective contact information
                                 (including phone numbers) is discoverable, and any privacy
                                 concerns are addressed through a belaire process and/or
                                 protective order, both of which we have already agreed. Please
                                 confirm whether the parties have reached an impasse on this
                                 issue.
                        ·         Defendant’s Position: Sprint was not ordered to produce
                                 telephone numbers in Oliphant. Same applies here. Regarding the
                                 statutes we cited, they apply to the Sprint’s employees, as most
                                 Sprint employees have Sprint telephone plans and are customers
                                 for purposes of the CPNI. Sprint will not be producing telephone
                                 numbers of its employees without a Court Order. The Parties have
                                 reached an impasse on this issue.

               4.       Only mailed notices will go out.
                           ·         Plaintiff’s Position: See above. Notice via mail and email is
                                    required. If Sprint agrees to notice by e-mail, we will not seek
                                    notice by text message.
                           ·         Defendant’s Position: Please see above. We will circle back
                                    regarding the e-mail issue as it relates to the production of the
                                    Collective List. If Sprint produces personal e-mails, which based on
                                    our understanding it does not have any to produce, then
                                    Defendant is amenable with Plaintiff not seeking notice by text
                                    message.

               5.       Reminders will be sent by mail only.
                          ·         Plaintiff’s Position: See discussion above.
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1778 Page 36 of 147


                        ·         Defendant’s Position: Same as above.

               6.       An opt-in period of 30 days, instead of 120 days (this is excessive).
                           ·         Plaintiff’s Position: We believe a 90-day period is proper. We are
                                    willing to consider a 75-day period if Sprint agrees to other
                                    conditions outlined in this email.
                           ·         Defendant’s Position: Please clarify what Plaintiff means by
                                    “other conditions outlined in this e-mail.” We will discuss Plaintiff’s
                                    suggestion for a 75-day opt-in period with our client. Otherwise,
                                    Sprint reasserts its position outlines below.

               7.       The stipulation indicates: “Plaintiff’s counsel may cure and re-file any
                       Opt-In Consent Forms that were filed and later found to be deficient.”
                       We cannot agree to Plaintiff’s counsel curing and re-fling deficient opt-in
                       consent forms. That must be done by the class member. Also, there
                       must be a time limit imposed to cure timely but deficient opt-in consent
                       forms. We recommend a 15-day curing period.
                           ·         Plaintiff’s Position: I don’t think there’s any actual disagreement
                                    here. Plaintiff’s counsel will not be re-writing deficient opt-in
                                    forms.
                           ·         Defendant’s Position: Thank you for confirming. In light of this
                                    agreement, please confirm that Plaintiff will agree to revise
                                    Paragraph 12 of the Joint Stipulation and Paragraph 5 of the
                                    [Proposed Order] so that it reads as follows: “To the extent needed,
                                    Plaintiff’s counsel may cure and re-file any Opt In Consent Forms
                                    that were filed, and later found to be deficient. Putative collective
                                    members are subject to a 30-day cure period after the subject opt-
                                    in is judged to be deficient. The subject opt-in will be solely
                                    responsible for curing and returning deficient opt-in forms.”
                       c.    Sprint is amenable with a cure period of 30 days after subject opt-in
                           judged to be deficient.
                           ·         Plaintiff’s Position: Plaintiff is agreeable to this.
                           ·         Defendant’s Position: Same with Defendant. Please see discussion
                                    above.

               8.       Only the Notice Administrator may put notice on their website.
                           ·         Plaintiff’s Position: Plaintiff’s counsel has agreed to not put notice
                                    on their websites if the parties can come to a global agreement on
                                    conditional certification. Plaintiff has not, and does not, make an
                                    unqualified agreement to refrain from posting notice on our
                                    websites.
                           ·         Defendant’s Position: Based on Defendant’s understanding, if the
                                    Parties reach an agreement on conditional certification, Plaintiff
                                    will refrain from putting notice on its website. The Parties are still in
                                    agreement on this issue. Plaintiff’s qualifications above are
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1779 Page 37 of 147


                            understood.

               9.       Lastly, the collective is broadly defined as anyone who worked for Sprint
                       in retail since 2/28/16. In our view, employees subject to wage and hour
                       settlements in other jurisdictions have released their claims and therefore
                       should not be part of the collective. This would include, for example, the
                       Drouillard class members whose employment ended during the settlement
                       period and those plaintiffs with whom we have entered individual
                       settlements which contain wage and hour releases.
                           ·         Plaintiff’s Position: Under this example, we agree.
                           ·         Defendant’s Position: Thank you. The parties are in agreement on
                                    this point.

               10.   In addition, notices should not be sent to employees who have been
                    sent opt in notices in the Oliphant collective action, which is presently
                    active. Multiple opt-in notices sent to the same set of individuals will
                    cause confusion and is prejudicial to Sprint.
                         ·         Plaintiff’s Position: We do not agree with this. Because individuals
                                  who actually opted in to Oliphant will not receive notice, we see no
                                  reason for collective member confusion, nor do we perceive any
                                  prejudice to Sprint. If you have authority suggesting these
                                  individuals should not receive notice, we will reconsider your
                                  argument.
                         ·         Defendant’s Position: Defendant will research this issue further,
                                  and circle back. Please see discussion below.

               11.   To remedy this issue, Sprint will add a term that says opt-in notices shall
                    not be sent to any current or former non-exempt employees who worked
                    in retail who have released claims that are asserted in the Amaraut action,
                    whether such claims have been released through individual settlements or
                    through settled class and/or collective actions.
                         ·         Plaintiff’s Position: To the extent the release resembles your
                                  Drouillard example, we agree. Those individuals do not have any
                                  FLSA claims. But individuals who may have only released a portion
                                  of their FLSA claims should receive notice.
                         ·         Defendant’s Position: Understood. Defendant will research this
                                  issue further, and circle back.
                         ·         Plaintiff’s Second Position: How do you propose to address this
                                  issue, logistically? For example, looking to class or collective action
                                  settlement agreements and settlement approval orders, we can
                                  identify the scope of the relevant release, verify those individuals
                                  who should not receive notice, and structure stipulation language
                                  accordingly. Do you also intend to send us all relevant individual
                                  settlement agreements? Because Plaintiff will not agree that
                                  Defendant can unilaterally decide who has released all their claims
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1780 Page 38 of 147


                                   without providing Plaintiff any ability to verify, and then prevent
                                   those individuals from receiving notice. Additionally, please advise
                                   how many potential employees at issue that sprint contends may
                                   have released their claims so we can get a sense of the scope of
                                   individuals at issue.
                          ·         Defendant’s Second Position: Defendant will circle back on this
                                   issue.

                 12.   In addition, opt-in notices shall not be sent to any current or former non-
                      exempt employees who have been sent opt-in notices in Oliphant v. Sprint.

                         ·         Plaintiff’s Position: See above – only for individuals who have
                                  opted into Oliphant.
                         ·         Defendant’s Position: Understood. Thank you. Same as above.
                                  Defendant will circle back on this issue.
                      b. Our understanding from your last email is that you will agree that opt
                         in forms will not have to be sent to those individuals who (1) have
                         opted in other actions encompassing the same claims and time period
                         as in the Amaraut case; and/or (2) have released claims as part of
                         class/collective action settlements that are the same as those pled in
                         the Amaraut case. Is that correct?
                         ·         Plaintiff’s Position: (1) is correct; (2) is partially correct. We will
                                  agree to exclude individuals who have released all their FLSA claims
                                  as part of a class/collective settlement. We do not agree to exclude
                                  individuals who may have only released a portion of their FLSA
                                  claims as part of a class/collective settlement.
                         ·         Defendant’s Position: Understood. Thank you.

         Stipulated Protective Order
                      a.       Plaintiff’s Position: Please send us a draft of the Stipulated protective
                              order, using the SD Cal.’s Model. We will review once sent.
                      b.      Defendant’s Position: We sent a prior version, which was rejected. We
                              agree to use the SD Cal Protective Order as is.

         [Proposed] Amended Complaint:
                      a.       Plaintiff’s Position: It has been a week. We expect a responses by
                              close of business tomorrow. Otherwise, we will plan on moving to
                              amend the complaint.
                      b.      Defendant’s Position: We will respond during the upcoming week. We
                              anticipate stipulating to grant leave.

         Sincerely,

         Hovik
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1781 Page 39 of 147


         Hovannes "Hovik" Nalbandyan
         Attorney at Law
         213.443.4279 direct, 213.947.1328 fax
         HNalbandyan@littler.com

         <image007.png>

         Labor & Employment Law Solutions | Local Everywhere
         633 West Fifth Street, 63rd Floor, Los Angeles, CA 90071


         From: David C. Leimbach <DLeimbach@schneiderwallace.com>
         Sent: Thursday, October 17, 2019 3:54 PM
         To: Nalbandyan, Hovannes "Hovik" <HNalbandyan@littler.com>; Carolyn H. Cottrell
         <ccottrell@schneiderwallace.com>; Scott L. Gordon <sgordon@schneiderwallace.com>
         Cc: Gregg Shavitz <gshavitz@shavitzlaw.com>; Michael Palitz
         <mpalitz@shavitzlaw.com>; Tamra Givens <tgivens@shavitzlaw.com>; Patajo, Emily T.
         <EPatajo@littler.com>
         Subject: RE: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to
         Compel

         Dear Counsel:

         Our responses to your most recent email regarding conditional certification is as
         follows, in bold italics:

             (1)    Documents and Data Produced in Guilbaud
         We have reached out to Sprint’s prior counsel in the Guilbaud matter to confirm
         the full extent of Sprint’s formal/informal discovery production. Prior counsel
         will review Plaintiff’s list and confirm its accuracy. We expect a response by next
         week. Once confirmed, we believe an agreement to produce same will likely
         remediate many of the issues below.   
                 -          It has been a week. The Court will not continue dates if we do not have
                     an agreement by the 30th. We will not wait until the last minute to try
                     and finalize informal production arrangements, as it will be too late to
                     take necessary actions, such as moving to compel further discovery
                     responses, and moving to amend the complaint – dates that will not be
                     moved unless an agreement on informal discovery is reached. We expect
                     a response by close of business tomorrow.

             (2)    Conditional Certification:
         Please find Sprint’s revised positions below. Sprint remains amenable to
         stipulating to conditional certification, even if the Parties are not at full agreement
         regarding the issues below. If the Parties are at an impasse, Sprint is amenable
         returning back to the Court for resolution.

             1.       Any and all contact information must be subject to a stipulated protective
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1782 Page 40 of 147


                    order (due to the obvious privacy concerns).
                        a.       We are fine with the SD Cal Model Protective Order.
                                                                                                      i.      It appears the parties are in

                                            agreement over this issue.
            2.       To the extent contact information is produced, Sprint will only produce to
                    the Notice Administrator.
                        a.       Plaintiff already agreed to this for non-California members of the
                                proposed Collective. The Parties disagree whether the Rule 23 Class
                                List needs to be produced as a pre-condition for stipulating to
                                conditional certification. Again, Sprint has no qualms producing
                                directly to the Notice Administrator, to the extent needed for the FLSA
                                conditional certification.
                                                                                                      i.      The production of a Rule 23 Class list

                                            is not a pre-condition for stipulating to conditional
                                            certification; is it is pre-condition for a productive mediation.
                                            One way or the other, we will need to receive the Rule 23
                                            Class list, so we can conduct our investigation, before the
                                            mediation. If we are unable to obtain a class list and conduct
                                            our investigation prior to mediation, please be advised:
                                            during mediation, we will not entertain any arguments that
                                            the experiences of class and collective members were
                                            different from Plaintiff’s. Even outside of mediation, this is
                                            information we require to litigate the case. This information
                                            was requested through our formal discovery, and if we need
                                            to bring a motion to compel, we will. But considering it is
                                            black-letter law that Plaintiff is entitled to this class list, such
                                            an approach seems incredibly wasteful. We are willing to use
                                            a Beliare process. Please confirm if the parties have reached
                                            an impasse over this issue requiring the Court’s involvement.
            3.       Sprint will only provide full names, last known addresses, and social security
                    numbers.
                        a.       Sprint will agree to include jobs titles.
                        b.      The rest will depend on whether the information is produced directly
                                to the Notice Administrator or Plaintiff’s counsel, and the Parties
                                entering into a stipulated protective order (which the Notice
                                Administrator would also be subject to).
                                                                                                      i.      Plaintiff is amenable to a protective

                                            order. Collective lists will be produced to the Notice
                                            Administrator. Class lists must be produced directly to
                                            Plaintiff’s counsel. Please confirm if the parties have reached
                                            an impasse over this issue.
                        c.       To the extent SSNs numbers are produced to the Notice Administrator,
                                they would be limited to the last four digits (to confirm accuracy of
                                contact information). Unless ordered otherwise by the Court, the SSNs
                                will not be provided to Plaintiff’s counsel in any context.
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1783 Page 41 of 147


                        d.      Sprint does not ask for or have personal e-mail addresses. Accordingly,
                                this is a non-issue.
                                                                                                      i.      We know this is incorrect. Sprint’s

                                            standard employment application, available on Sprint’s main
                                            webpage, asks for this information. This is not a “non-issue;”
                                            it is non-negotiable from our end. Email addresses must be
                                            produced, and notice must go out via email. In fact, in
                                            Oliphant, the Court’s Report and Recommendation on 216b
                                            Certification provided for the production of e-mail addresses
                                            and Sprint did not object. Please confirm whether the parties
                                            have reached an impasse over this issue.
                        e.      Sprint will not produce personal phone numbers without a court order.
                                Sprint has strict limitation on producing employee and customer cell
                                phone numbers as a telecommunications provider. Please review
                                applicable federal and state guidelines for producing Customer
                                Proprietary Network Information (CPNI). For instance, in California, Cal
                                PUC 2891 requires consent of the subscriber to release subscriber
                                information and call records. Obviously, in collective or class action
                                suits that is logistically very difficult, as Sprint wouldn’t know who to
                                contact to get consent. Sprint will release when the court has ordered
                                Sprint to send requests for consent to affected subscribers, at
                                requesting counsel’s cost. Pennsylvania also requires consent to
                                obtain subscriber records and other information per 18 Pa C.S.A. 5742.
                                However, there is a court order process laid out in that statute that a
                                party can use to obtain that information. Delaware has the strictest
                                protection where a carrier cannot release subscriber records and there
                                is no process through court order laid out. Sprint does release on
                                consent of the subscriber in Delaware.
                                                                                                      i.      The production of phone numbers is

                                            standard practice. You are not producing “customer” “call
                                            records;” you are producing class and collective member
                                            contact information. The statutes you have cited are
                                            irrelevant. As you no doubt know, in California, the law is
                                            clear: class and collective contact information (including
                                            phone numbers) is discoverable, and any privacy concerns are
                                            addressed through a belaire process and/or protective order,
                                            both of which we have already agreed. Please confirm
                                            whether the parties have reached an impasse on this issue.
            4.       Only mailed notices will go out.
                        a.       Please see above. In light of same, we believe Plaintiff’s position
                                regarding notice by e-mail and text is likely moot.
                                                                                                      i.      See above. Notice via mail and email

                                            is required. If Sprint agrees to notice by e-mail, we will not
                                            seek notice by text message.
            5.       Reminders will be sent by mail only.
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1784 Page 42 of 147


                        a.       Same as Item # 4. See discussion above.
                                                                                                      i.      See discussion above.

            6.       An opt-in period of 30 days, instead of 120 days (this is excessive).
                        a.       As a compromise, Plaintiff agreed to a 90-day opt-in period. However,
                                we do not have authority for a 90-day opt-in period. If Plaintiff is
                                amenable to 60-days, we believe Sprint will agree to same. If not,
                                Sprint maintains its position that a 30-day opt-in period is appropriate.
                                                                                                      i.      We believe a 90-day period is

                                            proper. We are willing to consider a 75-day period if Sprint
                                            agrees to other conditions outlined in this email.
            7.       The stipulation indicates: “Plaintiff’s counsel may cure and re-file any Opt-
                    In Consent Forms that were filed and later found to be deficient.” We
                    cannot agree to Plaintiff’s counsel curing and re-fling deficient opt-in
                    consent forms. That must be done by the class member. Also, there must
                    be a time limit imposed to cure timely but deficient opt-in consent forms.
                    We recommend a 15-day curing period.
                        a.       The issue is not who is responsible of filing the opt-in; the issue is who
                                is responsible for curing the opt-in forms.
                        b.      For the individual opt-ins, it’s our understanding that the opt-in
                                Plaintiffs are supposed to work with the claims administrator, and are
                                responsible for fixing any defects with their opt-in forms. We take
                                issue with Plaintiff’s counsel fixing defective forms, instead of having
                                them handled by the opt-in plaintiffs (See, e.g., Van Kempen v.
                                Matheson Tri-Gas, Inc., 2016 U.S. Dist. LEXIS 100537 (court discussed
                                deficiency of the actual Opt-In Form; the parties may correct
                                deficiencies by directing FLSA putative class members to send an opt-
                                in form back to the settlement administrator and then filing them with
                                the Court); Casas v. Pac. Bell Tel. Co., 2014 Cal. Super. LEXIS 10127
                                (provides an outline of the schedule and indicates that deficient forms
                                should be sent to settlement administrator directly.)
                                                                                                      i.      I don’t think there’s any actual

                                            disagreement here. Plaintiff’s counsel will not be re-writing
                                            deficient opt-in forms.
                        c.       Sprint is amenable with a cure period of 30 days after subject opt-in
                                judged to be deficient.
                                                                                                      i.      Plaintiff is agreeable to this.

            8.       Only the Notice Administrator may put notice on their website.
                        a.       This is no longer an issue. Plaintiff’s counsel agreed not to put notice
                                on their websites, and that only the Notice Administrator may put the
                                notice on its website.
                                                                                                      i.      Plaintiff’s counsel has agreed to not

                                            put notice on their websites if the parties can come to a
                                            global agreement on conditional certification. Plaintiff has
                                            not, and does not, make an unqualified agreement to refrain
                                            from posting notice on our websites.
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1785 Page 43 of 147


            9.       Lastly, the collective is broadly defined as anyone who worked for Sprint in
                    retail since 2/28/16. In our view, employees subject to wage and hour
                    settlements in other jurisdictions have released their claims and therefore
                    should not be part of the collective. This would include, for example, the
                    Drouillard class members whose employment ended during the settlement
                    period and those plaintiffs with whom we have entered individual settlements
                    which contain wage and hour releases.
                        a.       Under this example, we agree.
            10.   In addition, notices should not be sent to employees who have been sent opt
                    in notices in the Oliphant collective action, which is presently active. Multiple
                    opt-in notices sent to the same set of individuals will cause confusion and is
                    prejudicial to Sprint.
                        a.       We do not agree with this. Because individuals who actually opted
                                in to Oliphant will not receive notice, we see no reason for collective
                                member confusion, nor do we perceive any prejudice to Sprint. If you
                                have authority suggesting these individuals should not receive
                                notice, we will reconsider your argument.
            11.   To remedy this issue, Sprint will add a term that says opt-in notices shall not be
                    sent to any current or former non-exempt employees who worked in retail who
                    have released claims that are asserted in the Amaraut action, whether such
                    claims have been released through individual settlements or through settled
                    class and/or collective actions.
                        a.       To the extent the release resembles your Drouillard example, we
                                agree. Those individuals do not have any FLSA claims. But
                                individuals who may have only released a portion of their FLSA
                                claims should receive notice.
                        b.      How do you propose to address this issue, logistically? For example,
                                looking to class or collective action settlement agreements and
                                settlement approval orders, we can identify the scope of the relevant
                                release, verify those individuals who should not receive notice, and
                                structure stipulation language accordingly. Do you also intend to
                                send us all relevant individual settlement agreements? Because
                                Plaintiff will not agree that Defendant can unilaterally decide who
                                has released all their claims without providing Plaintiff any ability to
                                verify, and then prevent those individuals from receiving notice.
                                Additionally, please advise how many potential employees at issue
                                that sprint contends may have released their claims so we can get a
                                sense of the scope of individuals at issue.
            12.   In addition, opt-in notices shall not be sent to any current or former non-
                    exempt employees who have been sent opt-in notices in Oliphant v. Sprint.
                        a.       See above – only for individuals who have opted into Oliphant.
                        b.      Our understanding from your last email is that you will agree that opt
                                in forms will not have to be sent to those individuals who (1) have
                                opted in other actions encompassing the same claims and time period
                                as in the Amaraut case; and/or (2) have released claims as part of
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1786 Page 44 of 147


                         class/collective action settlements that are the same as those pled in
                         the Amaraut case. Is that correct?
                                                                                              i.      (1) is correct; (2) is partially correct.

                                    We will agree to exclude individuals who have released all
                                    their FLSA claims as part of a class/collective settlement. We
                                    do not agree to exclude individuals who may have only
                                    released a portion of their FLSA claims as part of a
                                    class/collective settlement.

            (3)    Stipulated Protective Order
         Kindly confirm that Sprint has authority to affix Plaintiff’s electronic signature
         and file the SD Cal Model Protective Order.
            -          Please send us a draft of the Stipulated protective order, using the SD Cal.’s
                      Model. We will review once sent.

            (4)    [Proposed] Amended Complaint:
         We are still working through the proposed amended complaint, and anticipate
         having a response shortly.
                 -          It has been a week. We expect a responses by close of business
                           tomorrow. Otherwise, we will plan on moving to amend the complaint.

         David


         <image002.jpg>

              David C. Leimbach
              2000 Powell Street, Suite 1400
              Emeryville, California 94608
              Telephone:(415) 421-7100
                         (800) 689-0024
              Toll Free: (415) 421-7105
              Facsimile:
              www.schneiderwallace.com




         From: Nalbandyan, Hovannes "Hovik" [mailto:HNalbandyan@littler.com]
         Sent: Thursday, October 10, 2019 6:54 PM
         To: Carolyn H. Cottrell <ccottrell@schneiderwallace.com>; David C. Leimbach
         <DLeimbach@schneiderwallace.com>; Scott L. Gordon
         <sgordon@schneiderwallace.com>
         Cc: Gregg Shavitz <gshavitz@shavitzlaw.com>; Michael Palitz
         <mpalitz@shavitzlaw.com>; Tamra Givens <tgivens@shavitzlaw.com>; Patajo, Emily T.
         <EPatajo@littler.com>
         Subject: RE: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to
         Compel

         Dear Counsel:
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1787 Page 45 of 147



         Thank you for your patience. Below please find Sprint’s position regarding the
         outstanding issues.

              (1)    Documents and Data Produced in Guilbaud
         We have reached out to Sprint’s prior counsel in the Guilbaud matter to confirm the
         full extent of Sprint’s formal/informal discovery production. Prior counsel will review
         Plaintiff’s list and confirm its accuracy. We expect a response by next week. Once
         confirmed, we believe an agreement to produce same will likely remediate many of the
         issues below.

             (2)    Conditional Certification:
         Please find Sprint’s revised positions below. Sprint remains amenable to stipulating to
         conditional certification, even if the Parties are not at full agreement regarding the
         issues below. If the Parties are at an impasse, Sprint is amenable returning back to the
         Court for resolution.

             1.       Any and all contact information must be subject to a stipulated protective
                     order (due to the obvious privacy concerns).
                         a.       We are fine with the SD Cal Model Protective Order.
             2.       To the extent contact information is produced, Sprint will only produce to
                     the Notice Administrator.
                         a.       Plaintiff already agreed to this for non-California members of the
                                 proposed Collective. The Parties disagree whether the Rule 23 Class
                                 List needs to be produced as a pre-condition for stipulating to
                                 conditional certification. Again, Sprint has no qualms producing
                                 directly to the Notice Administrator, to the extent needed for the FLSA
                                 conditional certification.
             3.       Sprint will only provide full names, last known addresses, and social security
                     numbers.
                         a.       Sprint will agree to include jobs titles.
                         b.      The rest will depend on whether the information is produced directly
                                 to the Notice Administrator or Plaintiff’s counsel, and the Parties
                                 entering into a stipulated protective order (which the Notice
                                 Administrator would also be subject to).
                         c.       To the extent SSNs numbers are produced to the Notice Administrator,
                                 they would be limited to the last four digits (to confirm accuracy of
                                 contact information). Unless ordered otherwise by the Court, the SSNs
                                 will not be provided to Plaintiff’s counsel in any context.
                         d.      Sprint does not ask for or have personal e-mail addresses. Accordingly,
                                 this is a non-issue.
                         e.      Sprint will not produce personal phone numbers without a court order.
                                 Sprint has strict limitation on producing employee and customer cell
                                 phone numbers as a telecommunications provider. Please review
                                 applicable federal and state guidelines for producing Customer
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1788 Page 46 of 147


                                Proprietary Network Information (CPNI). For instance, in California, Cal
                                PUC 2891 requires consent of the subscriber to release subscriber
                                information and call records. Obviously, in collective or class action
                                suits that is logistically very difficult, as Sprint wouldn’t know who to
                                contact to get consent. Sprint will release when the court has ordered
                                Sprint to send requests for consent to affected subscribers, at
                                requesting counsel’s cost. Pennsylvania also requires consent to
                                obtain subscriber records and other information per 18 Pa C.S.A. 5742.
                                However, there is a court order process laid out in that statute that a
                                party can use to obtain that information. Delaware has the strictest
                                protection where a carrier cannot release subscriber records and there
                                is no process through court order laid out. Sprint does release on
                                consent of the subscriber in Delaware.
            4.       Only mailed notices will go out.
                        a.       Please see above. In light of same, we believe Plaintiff’s position
                                regarding notice by e-mail and text is likely moot.
            5.       Reminders will be sent by mail only.
                        a.       Same as Item # 4. See discussion above.
            6.       An opt-in period of 30 days, instead of 120 days (this is excessive).
                        a.       As a compromise, Plaintiff agreed to a 90-day opt-in period. However,
                                we do not have authority for a 90-day opt-in period. If Plaintiff is
                                amenable to 60-days, we believe Sprint will agree to same. If not,
                                Sprint maintains its position that a 30-day opt-in period is appropriate.
            7.       The stipulation indicates: “Plaintiff’s counsel may cure and re-file any Opt-
                    In Consent Forms that were filed and later found to be deficient.” We
                    cannot agree to Plaintiff’s counsel curing and re-fling deficient opt-in
                    consent forms. That must be done by the class member. Also, there must
                    be a time limit imposed to cure timely but deficient opt-in consent forms.
                    We recommend a 15-day curing period.
                        a.       The issue is not who is responsible of filing the opt-in; the issue is who
                                is responsible for curing the opt-in forms.
                        b.      For the individual opt-ins, it’s our understanding that the opt-in
                                Plaintiffs are supposed to work with the claims administrator, and are
                                responsible for fixing any defects with their opt-in forms. We take
                                issue with Plaintiff’s counsel fixing defective forms, instead of having
                                them handled by the opt-in plaintiffs (See, e.g., Van Kempen v.
                                Matheson Tri-Gas, Inc., 2016 U.S. Dist. LEXIS 100537 (court discussed
                                deficiency of the actual Opt-In Form; the parties may correct
                                deficiencies by directing FLSA putative class members to send an opt-
                                in form back to the settlement administrator and then filing them with
                                the Court); Casas v. Pac. Bell Tel. Co., 2014 Cal. Super. LEXIS 10127
                                (provides an outline of the schedule and indicates that deficient forms
                                should be sent to settlement administrator directly.)
                        c.       Sprint is amenable with a cure period of 30 days after subject opt-in
                                judged to be deficient.
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1789 Page 47 of 147


             8.       Only the Notice Administrator may put notice on their website.
                          a.       This is no longer an issue. Plaintiff’s counsel agreed not to put notice
                                  on their websites, and that only the Notice Administrator may put the
                                  notice on its website.
             9.       Lastly, the collective is broadly defined as anyone who worked for Sprint in
                     retail since 2/28/16. In our view, employees subject to wage and hour
                     settlements in other jurisdictions have released their claims and therefore
                     should not be part of the collective. This would include, for example, the
                     Drouillard class members whose employment ended during the settlement
                     period and those plaintiffs with whom we have entered individual settlements
                     which contain wage and hour releases. In addition, notices should not be sent
                     to employees who have been sent opt in notices in the Oliphant collective
                     action, which is presently active. Multiple opt-in notices sent to the same set
                     of individuals will cause confusion and is prejudicial to Sprint. To remedy this
                     issue, Sprint will add a term that says opt-in notices shall not be sent to any
                     current or former non-exempt employees who worked in retail who have
                     released claims that are asserted in the Amaraut action, whether such claims
                     have been released through individual settlements or through settled class
                     and/or collective actions. In addition, opt-in notices shall not be sent to any
                     current or former non-exempt employees who have been sent opt-in notices in
                     Oliphant v. Sprint.
                          a.       Our understanding from your last email is that you will agree that opt
                                  in forms will not have to be sent to those individuals who (1) have
                                  opted in other actions encompassing the same claims and time period
                                  as in the Amaraut case; and/or (2) have released claims as part of
                                  class/collective action settlements that are the same as those pled in
                                  the Amaraut case. Is that correct?

             (3)    Stipulated Protective Order
         Kindly confirm that Sprint has authority to affix Plaintiff’s electronic signature and file
         the SD Cal Model Protective Order.

             (4)    [Proposed] Amended Complaint:
         We are still working through the proposed amended complaint, and anticipate having a
         response shortly.

         Thank you.

         Sincerely,

         Hovik
         Hovannes "Hovik" Nalbandyan
         Attorney at Law
         213.443.4279 direct, 213.947.1328 fax
         HNalbandyan@littler.com
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1790 Page 48 of 147



         <image007.png>

         Labor & Employment Law Solutions | Local Everywhere
         633 West Fifth Street, 63rd Floor, Los Angeles, CA 90071


         From: Carolyn H. Cottrell <ccottrell@schneiderwallace.com>
         Sent: Tuesday, October 1, 2019 9:12 AM
         To: Nalbandyan, Hovannes "Hovik" <HNalbandyan@littler.com>; David C. Leimbach
         <DLeimbach@schneiderwallace.com>; Scott L. Gordon
         <sgordon@schneiderwallace.com>
         Cc: Gregg Shavitz <gshavitz@shavitzlaw.com>; Michael Palitz
         <mpalitz@shavitzlaw.com>; Tamra Givens <tgivens@shavitzlaw.com>; Patajo, Emily T.
         <EPatajo@littler.com>
         Subject: RE: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to
         Compel

         Counsel,

         Please respond to my email below.

         Thanks
         Carolyn


         <image008.jpg>

              Carolyn Hunt Cottrell
              2000 Powell Street, Suite 1400
              Emeryville, California 94608
              Telephone:(415) 421-7100
                         (800) 689-0024
              Toll Free: (415) 421-7105
              Facsimile:
              www.schneiderwallace.com




         From: Carolyn H. Cottrell
         Sent: Tuesday, September 24, 2019 12:40 PM
         To: Nalbandyan, Hovannes "Hovik" <HNalbandyan@littler.com>; David C. Leimbach
         <DLeimbach@schneiderwallace.com>; Scott L. Gordon
         <sgordon@schneiderwallace.com>
         Cc: Gregg Shavitz <gshavitz@shavitzlaw.com>; Michael Palitz
         <mpalitz@shavitzlaw.com>; Tamra Givens <tgivens@shavitzlaw.com>; Patajo, Emily T.
         <EPatajo@littler.com>
         Subject: RE: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to
         Compel
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1791 Page 49 of 147


         Counsel:

         Unfortunately, the majority of those conditions will not work for us. We are
         willing to compromise on some of these issues, provided it puts the matter to rest.
         But for the majority of these issues, Plaintiff’s position is firm. Please let us
         know if the parties have reach an impasse, since expedient resolution of
         conditional certification and the notice phase is essential to a productive
         mediation.

         Plaintiff’s responses appear in red. And to reiterate, Plaintiff’s concessions on a
         given issue are not made generally, but only to the extent the parties’ stipulate to
         conditional certification.

            (1)    Condition Certification:
         Sprint is amenable to stipulating to conditional certification on the following
         conditions:
            1.       Any and all contact information must be subject to a stipulated protective order
                    (due to the obvious privacy concerns). See discussion below.
                        a.       We are fine with a protective order. We will review the one circulated
                                and get back to you as soon as possible.
            2.       To the extent contact information is produced, Sprint will only produce to the
                    Notice Administrator.
                        a.       Plaintiff will agree to this for non-California members of the proposed
                                Collective. But for members of the proposed California Class,
                                Plaintiff’s counsel expects to receive the entire class list. As a matter
                                of law, Plaintiff is entitled to this information.
            3.       Sprint will only provide full names, last known addresses, and social security
                    numbers.
                        a.       Personal phone numbers, personal email addresses, and job titles must
                                be provided too.
            4.       Only mailed notices will go out.
                        a.       Email and text notice must also go out. These electronic notices will
                                feature a link to the notice administrator’s webpage, which will allow
                                Collective members to complete opt-in forms electronically.
            5.       Reminders will be sent by mail only.
                        a.       Reminders will be sent by email and text as well.
            6.       An opt-in period of 30 days, instead of 120 days (this is excessive).
                        a.       As a compromise, we will agree to a 90-day opt-in period.
            7.       The stipulation indicates: “Plaintiff’s counsel may cure and re-file any Opt-In
                    Consent Forms that were filed and later found to be deficient.” We cannot
                    agree to Plaintiff’s counsel curing and re-fling deficient opt-in consent forms.
                    That must be done by the class member. Also, there must be a time limit
                    imposed to cure timely but deficient opt-in consent forms. We recommend a
                    15-day curing period.
                        a.       Collective members do not personally file their opt-ins – Plaintiff’s
                                counsel handles that task. We’re not sure what the issue is here.
                                 Plaintiff will agree to limit the cure period to 30 days after subject opt-
                                in is judged to be deficient.
            8.       Only the Notice Administrator may put notice on their website.
                             
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1792 Page 50 of 147


                             a.                      Plaintiff’s counsel will agree not to put “notice” on their websites, and
                                                    that only the Notice Administrator may put the notice on its website.
                    9.       Lastly, the collective is broadly defined as anyone who worked for Sprint in
                              retail since 2/28/16. In our view, employees subject to wage and hour
                              settlements in other jurisdictions have released their claims and therefore
                              should not be part of the collective. This would include, for example, the
                              Drouillard class members whose employment ended during the settlement
                              period and those plaintiffs with whom we have entered individual settlements
                              which contain wage and hour releases.   In addition, notices should not be sent
                              to employees who have been sent opt in notices in the Oliphant collective
                              action, which is presently active. Multiple opt-in notices sent to the same set
                              of individuals will cause confusion and is prejudicial to Sprint.
                                         a.       To remedy this issue, Sprint will add a term that says opt-in notices
                                                    shall not be sent to any current or former non-exempt employees who
                                                    worked in retail who have released claims that are asserted in the
                                                    Amaraut action, whether such claims have been released through
                                                    individual settlements or through settled class and/or collective
                                                    actions. In addition, opt-in notices shall not be sent to any current or
                                                    former non-exempt employees who have been sent opt-in notices in
                                                    Oliphant v. Sprint.
                                                                                                i.      If a Collective Member has no potential claims, i.e.,

                                                                         all work experience falls within the scope of a settlement
                                                                         (individual or class), we are fine with notice not going to that
                                                                         person. But we have not received any information indicating
                                                                         that would apply to any Collective member. While Collective
                                                                         members may have released older claims in other proceedings,
                                                                         the release would not apply to claims that have accrued since
                                                                         then, and notice must still go to these Collective members.
                                                                                    1.       We cannot agree that Sprint will have unilateral
                                                                                              discretion to decide who has “released” their claims in
                                                                                              deciding the scope of individuals to receive notice. If
                                                                                              there are Collective members who have executed
                                                                                              individual settlement agreements, for example, that
                                                                                              Sprint contends extinguishes all claims at issue in this
                                                                                              case, we will need a list of names, as well as the date of
                                                                                              the settlement, the settlement agreement, and the time
                                                                                              period in which the individual worked for Sprint. The
                                                                                              same requirements attach to prior class or collective
                                                                                              settlements Sprint believes extinguishes all claims
                                                                                              during the relevant time period.
                                                                                              ii.      The following approach is problematic: “employees

                                                                         subject to wage and hour settlements in other jurisdictions have
                                                                         released their claims and therefore should not be part of the
                                                                         collective.” If certain Collective members will not receive
                                                                         notice, we need to know all the cases where Sprint believes
                                                                         their entire claims are foreclosed, and the applicable time
                                                                         frames. While we understand there may be some settlements
                                                                         that foreclose a portion of a Collective member’s claims, we
                                                                         are not aware of any case that would have fully extinguished
                                                                         the claims of a Collective member during the time frame at
                                                                         issue in this case.
                                                                                    1.       The example you gave is something with which we
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1793 Page 51 of 147


                                                                                              could work: “Drouillard class members whose
                                                                                              employment ended during the settlement period.” The
                                                                                              would seem an example of a proposed Collective
                                                                                              member who would not have any claims left.
                                                                                             iii.      We do not agree that notices should not be sent to

                                                                         employees who have been sent opt in notices in the Oliphant
                                                                         collective action. We will agree that notices will not be sent to
                                                                         Collective members who have opted in to Oliphant.
                                                                                            iv.      For these reasons, the proposed add-on language

                                                                         does not work for us: “opt-in notices shall not be sent to any
                                                                         current or former non-exempt employees who worked in retail
                                                                         who have released claims that are asserted in the Amaraut
                                                                         action, whether such claims have been released through
                                                                         individual settlements or through settled class and/or collective
                                                                         actions. In addition, opt-in notices shall not be sent to any
                                                                         current or former non-exempt employees who have been sent
                                                                         opt-in notices in Oliphant v. Sprint.”
                                                                                    1.       For one, if the Collective member is “current,” any
                                                                                              prior release necessarily does not extinguish all claims
                                                                                              at issue in this case.
                                                                                    2.       For former Collective members, the language will need
                                                                                              to read as follows: “opt-in notices shall not be sent to
                                                                                              any former non-exempt employees who worked in
                                                                                              retail who have released all claims that are asserted in
                                                                                              the Amaraut action, during the time period at issue,
                                                                                              whether such claims have been released through
                                                                                              individual settlements or through settled class and/or
                                                                                              collective actions.”
                                                                                                       a.       While this language will work as far as the
                                                                                                               Stipulation is concerned, we will nevertheless
                                                                                                               need verification that a Collective member is
                                                                                                               properly excluded on this basis before they are
                                                                                                               prevented from receiving notice of this case. If
                                                                                                               there is a disagreement as to whether that
                                                                                                               individual released all claims at issue, the
                                                                                                               individual will need to be included, and Sprint
                                                                                                               can challenge that individuals ability to
                                                                                                               participate when and if the need arises.
                                                                                              v.      By in large, we do not believe these other cases

                                                                         should meaningfully impact notice dissemination. Rather, to
                                                                         the extent Collective members released some of their claims,
                                                                         that would impact the parties’ discussions concerning damages
                                                                         and settlement. But any individual with a live claim – even if a
                                                                         portion of their claims are foreclosed by settlement – should
                                                                         receive notice and be included in the certified Collective.

               (2)    Stipulated Protective Order
         In conjunction with our discovery responses, we provided a draft stipulated
         protective order. Kindly review and confirm we have authority to affix your
         firm’s signature for filing. We have attached it here again for your convenience.
         We will review and get back to you this week.
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1794 Page 52 of 147


            (3)    Mark Rudy’s Available Dates:
         Mark Rudy has the following dates available, which also work for our client:
         March 3, 5, 10, 24, 26, 30.
         We will get back to you this week.

            (4)    Meet and Confer Re Discovery:
         We stipulated to continue the MTC deadline until after the mediation, produced
         documents, and agreed to informal discovery prior to mediation to ensure a
         meaningful mediation.
         Could you please provide additional clarification on the scope of the meet and
         confer, so we may appropriately prepare for it? Does Plaintiff intend to confer
         regarding the scope of informal discovery?
         This meet and confer will largely concern formal discovery, not informal
         discovery. If the parties are unable to stipulate to conditional certification,
         Plaintiff must proceed on two tracks: formal litigation, and early settlement
         discussions. This is particularly true considering that Sprint will not be available
         to mediate until March at the earliest.

         Plaintiff has not pursued appropriate responses to his written discovery served
         three months ago so the parties could focus on a potential early resolution. But
         taking no action on formal discovery from June of 2019 to March or April of
         2020 is not something we can do, particularly when formal litigation may need to
         take place regarding conditional certification. We do not believe the Court would
         look kindly on a request to modify case management dates (which, presumably,
         will be accomplished by way of a joint motion), when no progress has been made
         in discovery or on the case generally in nearly a year.

            (5)    [Proposed] Amended Complaint:
         We will be in touch regarding same soon.
         When can we expect a response?

         Carolyn


         <image009.jpg>

              Carolyn Hunt Cottrell
              2000 Powell Street, Suite 1400
              Emeryville, California 94608
              Telephone:(415) 421-7100
                         (800) 689-0024
              Toll Free: (415) 421-7105
              Facsimile:
              www.schneiderwallace.com




         From: Nalbandyan, Hovannes "Hovik" [mailto:HNalbandyan@littler.com]
         Sent: Friday, September 20, 2019 6:24 PM
         To: David C. Leimbach <DLeimbach@schneiderwallace.com>; Scott L. Gordon
         <sgordon@schneiderwallace.com>
         Cc: Carolyn H. Cottrell <ccottrell@schneiderwallace.com>; Gregg Shavitz
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1795 Page 53 of 147


         <gshavitz@shavitzlaw.com>; Michael Palitz <mpalitz@shavitzlaw.com>; Tamra Givens
         <tgivens@shavitzlaw.com>; Patajo, Emily T. <EPatajo@littler.com>
         Subject: RE: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to
         Compel

         Counsel:

         Thank you for your patience. Our thoughts regarding the outstanding issues are as
         follows:

             (1)    Condition Certification:
         Sprint is amenable to stipulating to conditional certification on the following conditions:
             1.       Any and all contact information must be subject to a stipulated protective
                     order (due to the obvious privacy concerns). See discussion below.
             2.       To the extent contact information is produced, Sprint will only produce to the
                     Notice Administrator.
             3.       Sprint will only provide full names, last known addresses, and social security
                     numbers.
             4.       Only mailed notices will go out.
             5.       Reminders will be sent by mail only.
             6.       An opt-in period of 30 days, instead of 120 days (this is excessive).
             7.       The stipulation indicates: “Plaintiff’s counsel may cure and re-file any Opt-In
                     Consent Forms that were filed and later found to be deficient.” We cannot
                     agree to Plaintiff’s counsel curing and re-fling deficient opt-in consent forms.
                     That must be done by the class member. Also, there must be a time limit
                     imposed to cure timely but deficient opt-in consent forms. We recommend a
                     15-day curing period.
             8.       Only the Notice Administrator may put notice on their website.
             9.       Lastly, the collective is broadly defined as anyone who worked for Sprint in
                     retail since 2/28/16. In our view, employees subject to wage and hour
                     settlements in other jurisdictions have released their claims and therefore
                     should not be part of the collective. This would include, for example, the
                     Drouillard class members whose employment ended during the settlement
                     period and those plaintiffs with whom we have entered individual settlements
                     which contain wage and hour releases. In addition, notices should not be sent
                     to employees who have been sent opt in notices in the Oliphant collective
                     action, which is presently active. Multiple opt-in notices sent to the same set
                     of individuals will cause confusion and is prejudicial to Sprint.
                          a.       To remedy this issue, Sprint will add a term that says opt-in notices
                                  shall not be sent to any current or former non-exempt employees who
                                  worked in retail who have released claims that are asserted in the
                                  Amaraut action, whether such claims have been released through
                                  individual settlements or through settled class and/or collective
                                  actions. In addition, opt-in notices shall not be sent to any current or
                                  former non-exempt employees who have been sent opt-in notices in
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1796 Page 54 of 147


                         Oliphant v. Sprint.

              (2)    Stipulated Protective Order
         In conjunction with our discovery responses, we provided a draft stipulated protective
         order. Kindly review and confirm we have authority to affix your firm’s signature for
         filing. We have attached it here again for your convenience.

             (3)    Mark Rudy’s Available Dates:
         Mark Rudy has the following dates available, which also work for our client: March 3, 5,
         10, 24, 26, 30.

             (4)    Meet and Confer Re Discovery:
         We stipulated to continue the MTC deadline until after the mediation, produced
         documents, and agreed to informal discovery prior to mediation to ensure a
         meaningful mediation.
         Could you please provide additional clarification on the scope of the meet and confer,
         so we may appropriately prepare for it? Does Plaintiff intend to confer regarding the
         scope of informal discovery?

            (5)    [Proposed] Amended Complaint:
         We will be in touch regarding same soon.

         After your team has had a chance to review the above, kindly provide us your thoughts.
         Thank you.

         Sincerely,

         Hovik

         Hovannes "Hovik" Nalbandyan
         Attorney at Law
         213.443.4279 direct, 213.947.1328 fax
         HNalbandyan@littler.com

         <image007.png>

         Labor & Employment Law Solutions | Local Everywhere
         633 West Fifth Street, 63rd Floor, Los Angeles, CA 90071


         From: David C. Leimbach <DLeimbach@schneiderwallace.com>
         Sent: Thursday, September 19, 2019 3:07 PM
         To: Patajo, Emily T. <EPatajo@littler.com>; Scott L. Gordon
         <sgordon@schneiderwallace.com>
         Cc: Carolyn H. Cottrell <ccottrell@schneiderwallace.com>; Gregg Shavitz
         <gshavitz@shavitzlaw.com>; Michael Palitz <mpalitz@shavitzlaw.com>; Tamra Givens
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1797 Page 55 of 147


         <tgivens@shavitzlaw.com>; Nalbandyan, Hovannes "Hovik"
         <HNalbandyan@littler.com>
         Subject: RE: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to
         Compel

         Counsel:

         We need to hear back from you regarding the stipulation for conditional certification by
         close of business tomorrow. This process has been delayed for some time now, the
         claims of collective members continue to expire, and if we cannot get this resolved in
         the next couple days, we intend to move for conditional certification towards the end
         of next week.

         We also need to schedule a call next week to meet and confer over Defendant’s
         discovery responses. What is your availability?

         David



         <image002.jpg>

              David C. Leimbach
              2000 Powell Street, Suite 1400
              Emeryville, California 94608
              Telephone:(415) 421-7100
                         (800) 689-0024
              Toll Free: (415) 421-7105
              Facsimile:
              www.schneiderwallace.com




         From: Patajo, Emily T. [mailto:EPatajo@littler.com]
         Sent: Thursday, September 19, 2019 2:13 PM
         To: Scott L. Gordon <sgordon@schneiderwallace.com>
         Cc: Carolyn H. Cottrell <ccottrell@schneiderwallace.com>; David C. Leimbach
         <DLeimbach@schneiderwallace.com>; Gregg Shavitz <gshavitz@shavitzlaw.com>;
         Michael Palitz <mpalitz@shavitzlaw.com>; Tamra Givens <tgivens@shavitzlaw.com>;
         Nalbandyan, Hovannes "Hovik" <HNalbandyan@littler.com>
         Subject: RE: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to
         Compel

         Hi Scott,

         The revisions are acceptable to me. Mark Rudy has given us dates in January, February
         and March. Because I have trial in February, I cannot book mediation in January or
         February. I’m running the March dates by my client and will then circulate the dates
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1798 Page 56 of 147


         that work on our end.

         Regards,
         Emily


         From: Scott L. Gordon <sgordon@schneiderwallace.com>
         Sent: Thursday, September 19, 2019 12:57 PM
         To: Patajo, Emily T. <EPatajo@littler.com>; Nalbandyan, Hovannes "Hovik"
         <HNalbandyan@littler.com>
         Cc: Carolyn H. Cottrell <ccottrell@schneiderwallace.com>; David C. Leimbach
         <DLeimbach@schneiderwallace.com>; Gregg Shavitz <gshavitz@shavitzlaw.com>;
         Michael Palitz <mpalitz@shavitzlaw.com>; Tamra Givens <tgivens@shavitzlaw.com>
         Subject: RE: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to
         Compel

         [EXTERNAL E-MAIL]

         Dear Emily,

         Thank you for your approval of the joint motion to continue the motion to compel
         deadline. I have revised it slightly because of the reassignment to the new magistrate
         judge (Judge Allison H. Goddard has a 45-day deadline for raising discovery disputes).
         The minor tweaks are visible in the attached redlines. Please let us know if you
         approve.

         Also, do you have any updates on Mark Rudy’s dates? We have to get something
         booked.

         Thank you for your time.

         Best,
         Scott


         From: Patajo, Emily T. [mailto:EPatajo@littler.com]
         Sent: Tuesday, September 17, 2019 9:33 AM
         To: Scott L. Gordon <sgordon@schneiderwallace.com>; Nalbandyan, Hovannes "Hovik"
         <HNalbandyan@littler.com>
         Cc: Carolyn H. Cottrell <ccottrell@schneiderwallace.com>; David C. Leimbach
         <DLeimbach@schneiderwallace.com>; Gregg Shavitz <gshavitz@shavitzlaw.com>;
         Michael Palitz <mpalitz@shavitzlaw.com>; Tamra Givens <tgivens@shavitzlaw.com>
         Subject: RE: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to
         Compel

         Scott,
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1799 Page 57 of 147


         We don’t have any changes to the joint motion to continue the deadline for motions to
         compel. We will get back to you separately about the stip for condition cert and Mark
         Rudy’s dates, which we just received.

         Emily


         From: Scott L. Gordon <sgordon@schneiderwallace.com>
         Sent: Thursday, September 5, 2019 1:28 AM
         To: Patajo, Emily T. <EPatajo@littler.com>; Nalbandyan, Hovannes "Hovik"
         <HNalbandyan@littler.com>
         Cc: Carolyn H. Cottrell <ccottrell@schneiderwallace.com>; David C. Leimbach
         <DLeimbach@schneiderwallace.com>; Gregg Shavitz <gshavitz@shavitzlaw.com>;
         Michael Palitz <mpalitz@shavitzlaw.com>; Tamra Givens <tgivens@shavitzlaw.com>
         Subject: Amaraut v. Sprint - Joint Motion to Continue Deadline for Motion to Compel

         [EXTERNAL E-MAIL]

         Counsel,

         Pursuant to the Court’s standing order, there is a 30-day deadline to file motions
         to compel. Given that Defendant’s document production was limited to Plaintiff,
         and did not encompass any class or collective members, we obviously have some
         issues with Defendant’s responses and production. We also note that the
         production contains duplicate documents, e.g. SPRINT0000814-851 and
         SPRINT0000886-923 (there are many other issues over which the parties must
         meet and confer; these are just by way of an example).

         Under the 30-day timeline, we are required to circulate a draft of the joint motion
         re discovery dispute, with a filing deadline of September 18 (this deadline
         assumes the three-day rule applies for service of the responses by mail). Pursuant
         to Judge Dembin’s Chamber Rules at Section IV.C, Judge Dembin expects the
         parties to file a joint motion to seek relief from this requirement. Attached you
         will find a draft of a joint motion to this effect. Please let me know whether I have
         your agreement to file this today (Thursday). Thank you.

         Best,
         Scott



          <image010.png>

                            Scott L. Gordon
                            Attorney at Law
          <image011.png>
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1800 Page 58 of 147


                            2000 Powell Street, Suite 1400
                            Emeryville, CA 94608
                            Telephone:   (415) 421-7100
                            Direct:      (510) 740-2922
                            Toll Free:   (800) 689-0024
                            Facsimile:   (415) 421-7105
                            www.schneiderwallace.com




         --------------------------
         This email may contain confidential and privileged material for the sole use of the
         intended recipient(s). Any review, use, distribution or disclosure by others is
         strictly prohibited. If you are not the intended recipient (or authorized to receive
         for the recipient), please contact the sender by reply email and delete all copies of
         this message.

         Littler Mendelson, P.C. is part of the international legal practice Littler Global,
         which operates worldwide through a number of separate legal entities. Please visit
         www.littler.com for more information.


         --------------------------
         This email may contain confidential and privileged material for the sole use of the
         intended recipient(s). Any review, use, distribution or disclosure by others is
         strictly prohibited. If you are not the intended recipient (or authorized to receive
         for the recipient), please contact the sender by reply email and delete all copies of
         this message.

         Littler Mendelson, P.C. is part of the international legal practice Littler Global,
         which operates worldwide through a number of separate legal entities. Please visit
         www.littler.com for more information.


         --------------------------
         This email may contain confidential and privileged material for the sole use of the
         intended recipient(s). Any review, use, distribution or disclosure by others is
         strictly prohibited. If you are not the intended recipient (or authorized to receive
         for the recipient), please contact the sender by reply email and delete all copies of
         this message.

         Littler Mendelson, P.C. is part of the international legal practice Littler Global,
         which operates worldwide through a number of separate legal entities. Please visit
         www.littler.com for more information.


         --------------------------
         This email may contain confidential and privileged material for the sole use of the
         intended recipient(s). Any review, use, distribution or disclosure by others is
         strictly prohibited. If you are not the intended recipient (or authorized to receive
         for the recipient), please contact the sender by reply email and delete all copies of
         this message.
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1801 Page 59 of 147


           Littler Mendelson, P.C. is part of the international legal practice Littler Global,
           which operates worldwide through a number of separate legal entities. Please visit
           www.littler.com for more information.


           --------------------------
           This email may contain confidential and privileged material for the sole use of the
           intended recipient(s). Any review, use, distribution or disclosure by others is
           strictly prohibited. If you are not the intended recipient (or authorized to receive
           for the recipient), please contact the sender by reply email and delete all copies of
           this message.

           Littler Mendelson, P.C. is part of the international legal practice Littler Global,
           which operates worldwide through a number of separate legal entities. Please visit
           www.littler.com for more information.


     --------------------------
     This email may contain confidential and privileged material for the sole use of the intended
     recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. If you
     are not the intended recipient (or authorized to receive for the recipient), please contact the
     sender by reply email and delete all copies of this message.

     Littler Mendelson, P.C. is part of the international legal practice Littler Global, which operates
     worldwide through a number of separate legal entities. Please visit www.littler.com for more
     information.
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1802 Page 60 of 147




                   EXHIBIT “3”
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1803 Page 61 of 147



    1   Carolyn H. Cottrell (SBN 166977)
        David C. Leimbach (SBN 265409)
    2   Scott L. Gordon (SBN 319872)
        SCHNEIDER WALLACE
    3   COTTRELL KONECKY
        WOTKYNS LLP
    4   2000 Powell Street, Suite 1400
        Emeryville, California 94608
    5   Telephone: (415) 421-7100
        Facsimile: (415) 421-7105
    6   ccottrell@schneiderwallace.com
        dleimbach@schneiderwallace.com
    7   sgordon@schneiderwallace.com
    8   [Additional Counsel Listed on Next Page]
    9   Attorneys for Plaintiff and the Putative
        Collective and Class
   10

   11

   12
                                UNITED STATES DISTRICT COURT
   13
                             SOUTHERN DISTRICT OF CALIFORNIA
   14

   15
        VLADIMIR AMARAUT, on behalf of Case No. 3:19-cv-00411-WQH-AHG
   16   himself and all others similarly situated,
                                                   JOINT MEDIATION PLAN
   17               Plaintiff,
   18          v.                                         Judge: Hon. William Q. Hayes
                                                          Magistrate Judge: Hon. Allison H.
   19   Sprint/United Management Company,
                                                                Goddard
   20                  Defendant.
                                                          Date action filed: February 28, 2019
   21

   22

   23

   24

   25

   26

   27

   28
        _______________________________________________________________________________
                                               JOINT MEDIATION PLAN
                    Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1804 Page 62 of 147



    1   Gregg I. Shavitz (pro hac vice)
    2
        Michael Palitz (pro hac vice)
        Tamra C. Givens (pro hac vice)
    3   SHAVITZ LAW GROUP, P.A.
    4   951 Yamato Road, Suite 285
        Boca Raton, Florida 33431
    5   Telephone: (800) 616-4000
    6   Facsimile: (561) 447-8831
        gshavitz@shavitzlaw.com
    7   tgivens@shavitzlaw.com
    8   mpalitz@shavitzlaw.com

    9   Attorneys for Plaintiff and the Putative
        Collective and Class
   10

   11
        EMILY T. PATAJO, Bar No. 250212
   12   epatajo@littler.com
   13   LITTLER MENDELSON, P.C.
        2049 Century Park East, 5th Floor
   14   Los Angeles, California 90067.3107
   15   Telephone: 310.553.0308
        Facsimile: 310.553.5583
   16

   17   HOVANNES G. NALBANDYAN, Bar No. 300364
        hnalbandyan@littler.com
   18   LITTLER MENDELSON, P.C.
   19   633 West 5th Street, 63rd Floor
        Los Angeles, CA 90071
   20   Telephone: 213.443.4300
   21
        Attorneys for Defendant
   22   SPRINT/UNITED MANAGEMENT COMPANY
   23

   24

   25

   26

   27

   28
        _______________________________________________________________________________
                                              JOINT MEDIATION PLAN
                   Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1805 Page 63 of 147



    1        Plaintiff Vladimir Amaraut, on behalf of himself and all others similarly
    2   situated (“Plaintiff”), and Defendant Sprint/United Management Company
    3   (“Defendant”), jointly submit the following Joint Mediation Plan for the Court’s
    4   consideration. The Parties have agreed to attend an early mediation in this wage and
    5   hour action under federal and state law, and have agreed on the mediator and a firm
    6   date for the mediation.
    7        The Parties agree to mediate the case with Mark Rudy, a respected and
    8   experienced mediator of wage and hour class and collective actions. The Parties
    9   have secured a mediation date of March 24, 2020 with Mr. Rudy’s office.
   10        The Parties have agreed that mediation discovery will be produced, at the
   11   latest, by February 2020. The Parties will further refine this date through additional
   12   meet and confer efforts.
   13        The Parties agree that Defendant will produce time punch and payroll data for
   14   FLSA Opt-In Plaintiffs and any Rule 23 classes that Plaintiff(s) assert in this action,
   15   but have not yet agreed as to scope of the production and whether a sampling will be
   16   provided as to the production of these records. The Parties will continue to meet and
   17   confer on this issue.
   18        The Parties agree that Defendant will provide summary data for the Opt-In
   19   Plaintiffs and Rule 23 classes, including, for example and without limitation, the
   20   number of class members and the total number of workweeks. The Parties will
   21   continue to meet and confer regarding the extent of the summary data that will be
   22   produced.
   23        The Parties are unable to agree at this time as to whether Defendant must
   24   provide a class list (i.e., name and last-known contact information) for the Rule 23
   25   classes asserted in this action, as well as additional policy and training documents
   26   beyond those produced by Defendant in its formal discovery responses. Plaintiff
   27   reserves the right to seek these documents and information via formal discovery
   28
        _______________________________________________________________________________
                                                          1
                                               JOINT MEDIATION PLAN
                    Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1806 Page 64 of 147



    1   requests (and indeed has requested class list information for the putative California
    2   class, and policy and training documents, in his formal discovery requests) and to
    3   move to compel such documents and information.
    4

    5                                              Respectfully submitted,
    6   Date: October 23, 2019                     /s/ Scott L. Gordon
    7
                                                   Carolyn H. Cottrell
                                                   David C. Leimbach
    8                                              Scott L. Gordon
    9                                              SCHNEIDER WALLACE
                                                   COTTRELL KONECKY WOTKYNS LLP
   10

   11                                             Gregg I. Shavitz (pro hac vice)
                                                  Michael Palitz (pro hac vice)
   12                                             Tamra C. Givens (pro hac vice)
   13                                             SHAVITZ LAW GROUP, P.A.

   14                                              Attorneys for Plaintiff and the Putative
   15                                              Collective and Class

   16   Date: October 23, 2019                     /s/ Hovannes G. Nalbandyan
                                                   Emily T. Patajo
   17
                                                   Hovannes G. Nalbandyan
   18                                              LITTLER MENDELSON, P.C.
   19
                                                   Attorneys for Defendant
   20

   21

   22

   23

   24

   25

   26

   27

   28
        _______________________________________________________________________________
                                                        2
                                             JOINT MEDIATION PLAN
                  Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1807 Page 65 of 147



    1                               SIGNATURE ATTESTATION
    2         I hereby attest that all signatories listed above, on whose behalf this joint
    3 motion is submitted, concur in the filing’s content and have authorized the filing.

    4 Dated: October 23, 2019                      /s/ Scott L. Gordon
    5
                                                   Scott L. Gordon

    6

    7
                                    CERTIFICATE OF SERVICE
    8
              I hereby certify that I electronically served the foregoing document via email
    9
        on all case participants on October 23, 2019.
   10
        Dated: October 23, 2019                    /s/ Scott L. Gordon
   11                                              Scott L. Gordon
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
         _______________________________________________________________________________
                                              JOINT MEDIATION PLAN
                   Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1808 Page 66 of 147




                   EXHIBIT “4”
Case
  Case
     3:19-cv-00411-WQH-AHG
        3:19-cv-00411-WQH-AHGDocument
                               Document
                                      69-4
                                        50-1Filed
                                               Filed
                                                  12/20/19
                                                     11/18/19PageID.1809
                                                               PageID.465 Page
                                                                           Page67
                                                                                1 of 147
                                                                                     9



    1   Carolyn H. Cottrell (SBN 166977)
        David C. Leimbach (SBN 265409)
    2   Scott L. Gordon (SBN 319872)
        SCHNEIDER WALLACE
    3   COTTRELL KONECKY
        WOTKYNS LLP
    4   2000 Powell Street, Suite 1400
        Emeryville, California 94608
    5   Telephone: (415) 421-7100
        Facsimile: (415) 421-7105
    6   ccottrell@schneiderwallace.com
        dleimbach@schneiderwallace.com
    7   sgordon@schneiderwallace.com
    8   [Additional Counsel Listed on Next Page]
    9   Attorneys for Plaintiffs and the Putative
        Collective and Classes
   10

   11

   12
                              UNITED STATES DISTRICT COURT
   13
                           SOUTHERN DISTRICT OF CALIFORNIA
   14

   15
         VLADIMIR AMARAUT, et al., on               Case No. 3:19-cv-00411-WQH-AHG
   16    behalf of themselves and all others
         similarly situated,                        MEMORANDUM OF POINTS AND
   17                                               AUTHORITIES IN SUPPORT OF
                      Plaintiffs,                   JOINT MOTION TO CONTINUE
   18                                               CASE MANAGEMENT DATES
               v.
   19
         SPRINT/UNITED MANAGEMENT                   Judge: Hon. William Q. Hayes
   20    COMPANY.                                   Magistrate Judge: Hon. Allison H.
   21                 Defendant.                          Goddard

   22                                               Date Action Filed: February 28, 2019
   23

   24

   25

   26

   27

   28
        _______________________________________________________________________________
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JOINT MOTION TO CONTINUE CASE
                                            MANAGEMENT DATES
                Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
Case
  Case
     3:19-cv-00411-WQH-AHG
        3:19-cv-00411-WQH-AHGDocument
                               Document
                                      69-4
                                        50-1Filed
                                               Filed
                                                  12/20/19
                                                     11/18/19PageID.1810
                                                               PageID.466 Page
                                                                           Page68
                                                                                2 of 147
                                                                                     9



    1

    2   Gregg I. Shavitz (pro hac vice)
    3
        Michael Palitz (pro hac vice)
        Tamra C. Givens (pro hac vice)
    4   SHAVITZ LAW GROUP, P.A.
    5   951 Yamato Road, Suite 285
        Boca Raton, Florida 33431
    6   Telephone: (800) 616-4000
    7   Facsimile: (561) 447-8831
        gshavitz@shavitzlaw.com
    8   tgivens@shavitzlaw.com
    9   mpalitz@shavitzlaw.com

   10   Attorneys for Plaintiffs and the Putative
        Collective and Classes
   11

   12
        EMILY T. PATAJO, Bar No. 250212
   13   epatajo@littler.com
   14   LITTLER MENDELSON, P.C.
        2049 Century Park East, 5th Floor
   15   Los Angeles, California 90067.3107
   16   Telephone: 310.553.0308
        Facsimile: 310.553.5583
   17

   18   HOVANNES G. NALBANDYAN, Bar No. 300364
        hnalbandyan@littler.com
   19   LITTLER MENDELSON, P.C.
   20   633 West 5th Street, 63rd Floor
        Los Angeles, CA 90071
   21   Telephone: 213.443.4300
   22
        Attorneys for Defendant
   23   SPRINT/UNITED MANAGEMENT COMPANY
   24

   25

   26

   27

   28
        _______________________________________________________________________________
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JOINT MOTION TO CONTINUE CASE
                                            MANAGEMENT DATES
                Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
Case
  Case
     3:19-cv-00411-WQH-AHG
        3:19-cv-00411-WQH-AHGDocument
                               Document
                                      69-4
                                        50-1Filed
                                               Filed
                                                  12/20/19
                                                     11/18/19PageID.1811
                                                               PageID.467 Page
                                                                           Page69
                                                                                3 of 147
                                                                                     9



    1                MEMORANDUM OF POINTS AND AUTHORITIES
    2        This is a class and collective action brought on behalf of current and former
    3   non-exempt employees of Defendant Sprint/United Management Company (“Sprint”
    4   or “Defendant”) who work in retail stores in California and elsewhere in the United
    5   States. The action was initiated by Plaintiff Vladimir Amaraut, who worked as a
    6   salesperson in Sprint’s retail stores in San Diego, California, from approximately
    7   February 2016 through August 2018. In this role, he sold cellular phones, phone
    8   accessories, service plans, and other products and services to Sprint’s customers. He
    9   alleges that he endured numerous wage and hour violations, and as a result brings
   10   the instant action. Plaintiff asserts Fair Labor Standards Act (“FLSA”) and
   11   California Labor Code claims on behalf of a putative class and collective of current
   12   and former non-exempt employees working in Sprint’s retail establishments.
   13        Since this case was filed, the Parties have discussed the possibility of an early
   14   mediation. The Parties have now agreed on a mediator, Mark Rudy, and have
   15   secured a mediation date of March 24, 2020 with Mr. Rudy’s office. Declaration of
   16   David C. Leimbach (“Leimbach Decl.”), ¶ 4. Relatedly, the Parties have agreed to a
   17   stipulation to amend the complaint to add additional Named Plaintiffs, state law
   18   claims for states in addition to California, and accompanying putative Rule 23
   19   classes. Id. at ¶ 5. Additionally, the Parties have stipulated to, and the Court has
   20   granted, conditional certification of the collective action component under the
   21   FLSA. Id.
   22        Prior to the Parties’ firming their plans for mediation, Plaintiff served his first
   23   set of written discovery requests on June 25, 2019, consisting of requests for
   24   production of documents and special interrogatories. Id. at ¶ 6. Defendant responded
   25   to Plaintiff’s requests on August 16, 2019, in the form of responses and objections
   26   and the production of over 2,500 pages of documents. Id. at ¶ 7. Defendant’s
   27

   28   _______________________________________________________________________________
                                                      1
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JOINT MOTION TO CONTINUE CASE
                                            MANAGEMENT DATES
                Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
Case
  Case
     3:19-cv-00411-WQH-AHG
        3:19-cv-00411-WQH-AHGDocument
                               Document
                                      69-4
                                        50-1Filed
                                               Filed
                                                  12/20/19
                                                     11/18/19PageID.1812
                                                               PageID.468 Page
                                                                           Page70
                                                                                4 of 147
                                                                                     9



    1   responses were served by mail in a timely manner pursuant to an extension granted
    2   by Plaintiff. Id.
    3         Due to the Parties’ ongoing early settlement discussions, the Parties jointly
    4   requested modification of operative case management dates, including the deadline
    5   to move to compel further discovery responses. ECF 39. The Court granted, in part,
    6   that joint motion, and issued the following relevant case management dates:
    7             Deadline for Plaintiff to move to compel further discovery responses:
    8               October 30, 2019;
    9             Deadline for expert disclosures regarding class certification issues:
   10               November 25, 2019;
   11             Deadline for contradictory or rebuttal expert disclosures: December 30,
   12               2019;
   13             Discovery cutoff for discovery regarding Plaintiff’s individual claims,
   14               suitability as a class representative, and non-merits fact and expert
   15               discovery necessary to support or oppose class certification: February
   16               10, 2020; and
   17             Deadline for Plaintiff to file his motion for class certification – March
   18               16, 2020.
   19 ECF 42. In that Order, the Court also remarked that it “will only consider another

   20 requested extension after the parties have filed a Joint Motion in accordance with

   21 Chambers Rules and lodged a Joint Mediation Plan.” ECF 42, 2: 16 – 3: 2 (emphasis

   22 in original). The “Joint Mediation Plan” was to include: (a) the firm date for

   23 mediation; (b) the identity of the mediator; (c) a complete list of informal discovery

   24 the parties agree to exchange before mediation; and (d) a firm date by which the

   25 parties will exchange informal discovery. See ECF 42 at 3: 23-28, fn. 3.

   26         On October 23, 2019, the Parties lodged their Joint Mediation Plan via email to
   27 efile_goddard@casd.uscourts.gov. Leimbach Decl. ¶ 8. In that Plan, the Parties

   28 _______________________________________________________________________________
                                                      2
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JOINT MOTION TO CONTINUE CASE
                                            MANAGEMENT DATES
                Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
Case
  Case
     3:19-cv-00411-WQH-AHG
        3:19-cv-00411-WQH-AHGDocument
                               Document
                                      69-4
                                        50-1Filed
                                               Filed
                                                  12/20/19
                                                     11/18/19PageID.1813
                                                               PageID.469 Page
                                                                           Page71
                                                                                5 of 147
                                                                                     9



    1 explained that they had set a firm date of March 24, 2020, to mediate this case before

    2 Mark Rudy. Parties’ Mediation Plan, 1: 7-9. The Parties agreed that all mediation

    3 discovery would be produced, at the latest, by February 2020. Id. at 1: 10-11. The

    4 Parties agreed this informal discovery would include time punch and payroll data for

    5 FLSA Opt-In Plaintiffs and a sampling for any Rule 23 classes asserted in this action,

    6 which the Parties are still meeting and conferring over. Id. at 1: 13-16. The Parties

    7 also agreed this informal mediation discovery would include summary data for Opt-

    8 In Plaintiffs and Rule 23 classes, including, for example, the number of class

    9 members and total workweeks. Id. at 1: 18-20. The only issue over which the Parties

   10 had not yet agreed was the production of contact information for members of Rule 23

   11 classes.1 Id. at 1: 23 – 2: 3. That same day, the Parties’ jointly requested a thirty-day

   12 continuance of the deadline for Plaintiff to move to compel further discovery

   13 responses. ECF 43. The Court granted that motion, and Plaintiff’s motion to compel

   14 further discovery responses is currently due November 29, 2019. ECF 44.

   15           Now that the Parties have crystalized the contours of the overwhelming
   16 majority of issues relevant to a productive mediation, the Parties now request the

   17 Court continue the operative case management dates for a period of five (5) months,

   18 so the parties may concentrate their efforts on informal discovery concerning

   19 mediation. While a continuance of five months is indeed significant, there is good

   20 cause to do so.       Ultimately, due to the Parties’ and Mr. Rudy’s availability, the
   21

   22   1
          It is true that the Parties have reached an impasse over the production of contact
   23   information for putative class members. Plaintiff will likely be moving to compel
        this information before mediation. But if the deadline to move to compel further
   24   discovery responses is not continued, Plaintiff will also need to move to compel
   25   further responses and documents concerning all deficient responses. But such motion
        practice, and indeed, Defendant’s production burdens in the event the motion is
   26   granted in whole or in part, will reflect a wasteful allocation of resources – for the
   27   Parties and the Court – should the case settle at mediation.

   28       _______________________________________________________________________________
                                                         3
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JOINT MOTION TO CONTINUE CASE
                                               MANAGEMENT DATES
                   Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
Case
  Case
     3:19-cv-00411-WQH-AHG
        3:19-cv-00411-WQH-AHGDocument
                               Document
                                      69-4
                                        50-1Filed
                                               Filed
                                                  12/20/19
                                                     11/18/19PageID.1814
                                                               PageID.470 Page
                                                                           Page72
                                                                                6 of 147
                                                                                     9



    1 mediation could not take place until March 24, 2020. If the Parties’ are forced to

    2 aggressively litigate this case to meet current case management deadlines, the

    3 efficiencies and economies of early settlement discussions will largely be lost.

    4        Additionally, there are important distinctions between the contemplated
    5 informal mediation discovery, and the formal discovery Plaintiff must pursue in the

    6 event the case does not settle, and Plaintiff is required to make a contested motion for

    7 class certification.   While much of the informal discovery will allow Plaintiff to
    8 evaluate, for example, the commonality of class and collective member experiences,

    9 as well as Defendant’s potential exposure, the discovery will not be as comprehensive

   10 – or burdensome, for either party – as formal discovery. For example, on a formal

   11 discovery path, a substantial number of depositions will need to be taken – from both

   12 sides. The type of document sampling that may allow Plaintiff to determine whether

   13 an offer of settlement is fair, reasonable, and adequate may not be sufficient for

   14 Plaintiff to meet his burden in showing that a class-wide resolution of claims is

   15 predominated by common questions of law and fact, or that a class-wide adjudication

   16 is manageable and superior to individual proceedings. Simply, informal mediation

   17 discovery is not a substitute for the substantial discovery Plaintiff must obtain to meet

   18 his burden in making a contested motion under Federal Rule of Civil Procedure 23.

   19 For this reason, there is good cause to modify case management dates in a manner

   20 that allows the parties to evaluate the potential for early settlement through informal

   21 discovery, without having to simultaneously formally litigate the case, which will

   22 require a substantial expenditure of resources and motion practice before the Court.

   23        If the case does not settle at mediation, the requested continuance would keep
   24 the parties on a very aggressive case management schedule. Plaintiff will have

   25 approximately: (1) one month to move to compel further discovery responses; (2) one

   26 month to complete initial expert disclosures; (3) four months to complete all pre-

   27 certification discovery; and (4) five months to move for class certification.

   28 _______________________________________________________________________________
                                                      4
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JOINT MOTION TO CONTINUE CASE
                                            MANAGEMENT DATES
                Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
Case
  Case
     3:19-cv-00411-WQH-AHG
        3:19-cv-00411-WQH-AHGDocument
                               Document
                                      69-4
                                        50-1Filed
                                               Filed
                                                  12/20/19
                                                     11/18/19PageID.1815
                                                               PageID.471 Page
                                                                           Page73
                                                                                7 of 147
                                                                                     9



    1        For these reasons, the Parties jointly request that the Court continue all
    2   operative case management deadlines for approximately five months, resulting in the
    3   following case management dates:
    4            Deadline for Plaintiff to move to compel further discovery responses:
    5              April 29, 2020;
    6            Deadline for expert disclosures regarding class certification issues: April
    7              30, 2020;
    8            Deadline for contradictory or rebuttal expert disclosures: May 29, 2020;
    9            Discovery cutoff for discovery regarding Plaintiff’s individual claims,
   10              suitability as a class representative, and non-merits fact and expert
   11              discovery necessary to support or oppose class certification: July 10,
   12              2020; and
   13            Deadline for Plaintiff to file his motion for class certification – August
   14              14, 2020.
   15

   16                                        Respectfully submitted,
   17   Date: November 18, 2019               /s/ David C. Leimbach
   18
                                              Carolyn H. Cottrell
                                              David C. Leimbach
   19                                         Scott L. Gordon
   20                                         SCHNEIDER WALLACE
                                              COTTRELL KONECKY WOTKYNS LLP
   21

   22                                         Gregg I. Shavitz (pro hac vice)
                                              Michael Palitz (pro hac vice)
   23                                         Tamra C. Givens (pro hac vice)
   24                                         SHAVITZ LAW GROUP, P.A.

   25                                         Attorneys for Plaintiffs and the Putative
   26                                         Collective and Classes

   27

   28   _______________________________________________________________________________
                                                      5
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JOINT MOTION TO CONTINUE CASE
                                            MANAGEMENT DATES
                Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
Case
  Case
     3:19-cv-00411-WQH-AHG
        3:19-cv-00411-WQH-AHGDocument
                               Document
                                      69-4
                                        50-1Filed
                                               Filed
                                                  12/20/19
                                                     11/18/19PageID.1816
                                                               PageID.472 Page
                                                                           Page74
                                                                                8 of 147
                                                                                     9



    1   Date: November 18, 2019               /s/ Hovannes G. Nalbandyan
    2
                                              Emily T. Patajo
                                              Hovannes G. Nalbandyan
    3                                         LITTLER MENDELSON, P.C.
    4
                                              Attorneys for Defendant
    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28   _______________________________________________________________________________
                                                      6
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JOINT MOTION TO CONTINUE CASE
                                            MANAGEMENT DATES
                Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
Case
  Case
     3:19-cv-00411-WQH-AHG
        3:19-cv-00411-WQH-AHGDocument
                               Document
                                      69-4
                                        50-1Filed
                                               Filed
                                                  12/20/19
                                                     11/18/19PageID.1817
                                                               PageID.473 Page
                                                                           Page75
                                                                                9 of 147
                                                                                     9



    1                            SIGNATURE ATTESTATION
    2         I hereby attest that all signatories listed above, on whose behalf this joint
    3 motion is submitted, concur in the filing’s content and have authorized the filing.

    4 Dated: November 18, 2019                                   /s/ David C. Leimbach
    5
                                                                   David C. Leimbach

    6

    7
                                  CERTIFICATE OF SERVICE
    8
              I hereby certify that I electronically filed the foregoing document with the
    9
        Clerk of the Court for the United States District Court, Southern District of
   10
        California, by using the Court’s CM/ECF system on November 18, 2019.
   11
              I certify that all participants in the case are registered CM/ECF users and that
   12
        service will be accomplished by the Court’s CM/ECF system.
   13
        Dated: November 18, 2019                                 /s/ David C. Leimbach
   14                                                              David C. Leimbach
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28    _______________________________________________________________________________
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JOINT MOTION TO CONTINUE CASE
                                            MANAGEMENT DATES
                Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1818 Page 76 of 147




                   EXHIBIT “5”
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1819 Page 77 of 147


     From:            Scott L. Gordon
     To:              Nalbandyan, Hovannes "Hovik"; Patajo, Emily T.
     Cc:              Carolyn H. Cottrell; David C. Leimbach; Gregg Shavitz; Michael Palitz; Tamra Givens
     Subject:         Amaraut, et al. v. Sprint
     Date:            Tuesday, December 3, 2019 12:22:25 PM




     [EXTERNAL E-MAIL]




     Dear Counsel,
     Pursuant to Judge Goddard’s Civil Pretrial Procedures, we will be sending an email to her chambers
     today to initiate her discovery dispute resolution process. The email must include a neutral
     statement of the dispute and single sentence describing (not arguing) each Parties’ position. We will
     be sending the email below this afternoon; please provide any edits to Defendant’s position by 3pm
     today.

     Best,
     Scott


     Dear Judge Goddard,

     Plaintiffs in Amaraut v. Sprint/United Management Company (Case No. 3:19-cv-00411-WQH-AHG)
     write to initiate Her Honor’s discovery dispute resolution process with respect to Plaintiff Vladimir
     Amaraut’s Document Request Nos. 1-2 and Special Interrogatory Nos. 1-2. These requests seek
     name and contact information, including telephone numbers, for all members of the putative
     California Class and FLSA Collective. The Parties have met and conferred extensively on the
     production of this information, but have reached an impasse on the issue.

     Plaintiffs’ position is that this contact information, including telephone numbers, must be produced.

     Defendant’s position is that Class and Collective member telephone numbers is private, and
     protected from production.

     The parties are available for a telephonic conference with the Court on Wednesday, December 4,
     2019, at the following times: Anytime between 9:30AM and 12:30 PM; and anytime between 3:30
     PM and 5:00 PM.
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1820 Page 78 of 147



          Scott L. Gordon
          Attorney at Law
          2000 Powell Street, Suite 1400
          Emeryville, California 94608
          Telephone: (415) 421-7100
          Toll Free:    (800) 689-0024
          Facsimile:   (415) 421-7105
          www.schneiderwallace.com
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1821 Page 79 of 147




                   EXHIBIT “6”
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1822 Page 80 of 147


     From:               Scott L. Gordon
     To:                 efile_goddard@casd.uscourts.gov
     Cc:                 Carolyn H. Cottrell; David C. Leimbach; Gregg Shavitz; Michael Palitz; Tamra Givens; Patajo, Emily T.;
                         Nalbandyan, Hovannes "Hovik"
     Subject:            Amaraut v. Sprint/United Management Company (Case No. 3:19-cv-00411-WQH-AHG) -- Discovery Dispute
     Date:               Tuesday, December 3, 2019 4:08:15 PM


     Dear Judge Goddard,
     Plaintiffs in Amaraut v. Sprint/United Management Company (Case No. 3:19-cv-00411-WQH-AHG)
     write to initiate Her Honor’s discovery dispute resolution process with respect to Plaintiff Vladimir
     Amaraut’s Document Request Nos. 1-2 and Special Interrogatory Nos. 1-2. These requests seek
     name and contact information, including telephone numbers, for all members of the putative
     California Class and FLSA Collective. The Parties have met and conferred extensively on the
     production of this information, but have reached an impasse on the issue.

     Plaintiffs’ position is that this contact information, including telephone numbers, must be produced;
     Plaintiff never agreed, nor would Plaintiff have agreed under any circumstances (including
     mediation), to forego pursuit of class contact information.

     Defendant’s position is that Class and Collective member contact information, including telephone
     numbers, are private and protected from production; the upcoming mediation and the joint
     stipulation to continue the Case Management deadlines were all conditioned on the understanding
     that the parties’ would forego formal discovery until after the mediation.  

     The parties are available for a telephonic conference with the Court on Wednesday, December 4,
     2019, at the following times: Anytime between 9:30AM and 12:00 PM; and anytime between 3:30
     PM and 5:00 PM.

     All counsel are copied here.

     Sincerely,
     Scott Gordon
     Attorney for Plaintiffs




                Scott L. Gordon
                Attorney at Law
                2000 Powell Street, Suite 1400
                Emeryville, California 94608
                Telephone: (415) 421-7100
                Toll Free:    (800) 689-0024
                Facsimile:   (415) 421-7105
                www.schneiderwallace.com
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1823 Page 81 of 147




                   EXHIBIT “7”
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1824 Page 82 of 147


     From:            Nalbandyan, Hovannes "Hovik"
     To:              "David C. Leimbach"; Scott L. Gordon; Patajo, Emily T.; sfenwick@hefflerclaims.com
     Cc:              Carolyn H. Cottrell; Gregg Shavitz; Michael Palitz; Tamra Givens; Rapazzini, Mark
     Subject:         RE: Amaraut v. Sprint - Potential collective member list
     Date:            Monday, November 25, 2019 4:28:00 PM
     Attachments:     image008.png
                      image009.png
                      image001.png



     Counsel:

     Please accept Defendant’s response to the e-mail below.

     Protective Order
     Your e-mail conveniently ignores Sprint’s position regarding the stipulated protective order. As
     we mentioned before, Plaintiff has not filed, nor has the Court entered, a Protective Order in
     this matter. The Court’s Order expressly indicates that the production is subject to the
     “Protective Order entered in this action.”

     Defense made it very clear from the start that Sprint would only agree to produce
     information, if that information was subject to a protective order. This was an express
     condition of the Parties’ stipulation and was memorialized in the Court’s order.

     In light of the above, it’s unclear what Plaintiffs are suggesting here. Are Plaintiffs requesting
     that Sprint produce personal, confidential information for the entire collective without a
     protective order? If so, please clearly advise us of same, so we may determine further
     handling.

     Production Date
     We maintain our position, and are not in violation of the Court’s order. We are ready to relay
     our position to the Judge.

     E-mail Addresses
     Your e-mail inappropriately suggests that we knew of the e-mail issue before agreeing to
     produce them. We did not. The potential issue was brought to our attention for the first time
     over a week after the Court ordered entered the Parties’ joint motion to conditionally certify
     the collective. We e-mailed your office shortly after the potential issue was confirmed, and
     have been working with the client on a continual basis to determine a work-around, and
     develop a plan for further handling. We are waiting for clarity from the client, so we can
     assess further handling from here.

     Instead of seeing our effort what it is, you resort to misconstruing the record. Your e-mail is
     not well taken, and will be brought to the Court’s attention.
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1825 Page 83 of 147


     Further Handling
     We are available tomorrow between 11:00am and 2:00pm, and again all day Wednesday.

     Sincerely,

     Hovik

     Hovannes "Hovik" Nalbandyan
     Attorney at Law
     213.443.4279 direct, 213.947.1328 fax
     HNalbandyan@littler.com




     Labor & Employment Law Solutions | Local Everywhere
     633 West Fifth Street, 63rd Floor, Los Angeles, CA 90071


     From: David C. Leimbach <DLeimbach@schneiderwallace.com>
     Sent: Friday, November 22, 2019 3:56 PM
     To: Nalbandyan, Hovannes "Hovik" <HNalbandyan@littler.com>; Scott L. Gordon
     <sgordon@schneiderwallace.com>; Patajo, Emily T. <EPatajo@littler.com>;
     sfenwick@hefflerclaims.com
     Cc: Carolyn H. Cottrell <ccottrell@schneiderwallace.com>; Gregg Shavitz
     <gshavitz@shavitzlaw.com>; Michael Palitz <mpalitz@shavitzlaw.com>; Tamra Givens
     <tgivens@shavitzlaw.com>; Rapazzini, Mark <mrapazzini@hefflerclaims.com>
     Subject: RE: Amaraut v. Sprint - Potential collective member list


     [EXTERNAL E-MAIL]



     Counsel:

     Your email is not well-taken. In terms of your internal confusion regarding the production
     date, your reading of the Order is nonsensical. The phrase “this Order” plainly demonstrates it
     was tethered to that Order (i.e., the conditional certification order making the statement), not
     some other Order to be entered in the future. Regardless of your calendaring errors or
     apparent misreading of plain language of this stipulated Order, we expect Sprint to marshal
     whatever resources are necessary to provide the collective information to the administrator
     by close of business on Tuesday, November 26, 2019. You are already in violation of the
     Court’s Order. If Sprint commits any additional violations of this Order, Plaintiff will seek
     sanctions.
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1826 Page 84 of 147


     Which brings me to your next issue: Your suggestion that even though you will not be
     providing collective information until weeks after it was required to be produced, even then,
     you may not be providing email addresses. This is unacceptable. If Sprint truly was going to
     have difficulty producing email addresses, or it needed more than the allotted time to
     produce this information, those issues needed to be raised and discussed before Sprint made
     its commitments. Raising this issue after contact information was to be produced to the notice
     administrator, coupled with your earlier misrepresentations about the existence of emails,
     and a pattern of bad faith is readily apparent.

     We made it clear we would not agree to anything less than email notice or text notice. And
     more importantly, the Court ordered email notice. This is the agreement you made. Whatever
     Sprint needs to do to ensure all email addresses in Sprint’s possession – not just those it can
     retrieve, based on whatever diligence Sprint decides to exercise – are produced by November
     19, it needs to be done.

     Be advised: based on your email, Plaintiff anticipates seeking monetary and corrective
     sanctions. You are already in violation of the Court’s Order, and if you violate it again by
     failing to produce all email addresses in Sprint’s possession, we will seek sanctions. These will
     not be limited to monetary sanctions (though, we will be seeking those as well). We will also
     be seeking corrective sanctions. First, the opt-in period will be tolled until collective members
     receive email notice. The opt-in period will not begin to run upon just mailed notice. Second,
     once the Court inevitably compels Sprint to provide telephone numbers – which the unbroken
     line of California authority will occasion it to do – we will seek text message notice, as a
     corrective sanction, in addition to email and mail notice.

     Relatedly, as the parties have reached an impasse over the production of telephone numbers,
     please provide three dates, during the week of November 25, 2019, on which you are
     available for a call with the Magistrate Judge. This is the first step to Judge Goddard’s
     discovery dispute resolution process. We will work around your schedule.

     Please provide your three dates by 5:00 PM PST on Monday, November 25, 2019. If you do
     not provide dates of availability by then, we will inform the Court you are refusing to
     participate in the process, and unilaterally put the matter before the Court.

     David
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1827 Page 85 of 147


          David C. Leimbach
          2000 Powell Street, Suite 1400
          Emeryville, California 94608
          Telephone:(415) 421-7100
                     (800) 689-0024
          Toll Free: (415) 421-7105
          Facsimile:
          www.schneiderwallace.com




     From: Nalbandyan, Hovannes "Hovik" [mailto:HNalbandyan@littler.com]
     Sent: Wednesday, November 20, 2019 4:45 PM
     To: Scott L. Gordon <sgordon@schneiderwallace.com>; Patajo, Emily T. <EPatajo@littler.com>;
     sfenwick@hefflerclaims.com
     Cc: Carolyn H. Cottrell <ccottrell@schneiderwallace.com>; David C. Leimbach
     <DLeimbach@schneiderwallace.com>; Gregg Shavitz <gshavitz@shavitzlaw.com>; Michael Palitz
     <mpalitz@shavitzlaw.com>; Tamra Givens <tgivens@shavitzlaw.com>; Rapazzini, Mark
     <mrapazzini@hefflerclaims.com>
     Subject: RE: Amaraut v. Sprint - Potential collective member list

     Dear Scott:

     Thank you for your e-mail. There are a few issues:

     Timeline of Events
     First, there appears to be a misunderstanding with timing. Based on the Joint Motion the parties
     filed, it was our understanding that the 14-days to produce the collective list would be triggered
     from the day the Court appoints an Order assigning the Notice Administrator. The term “Order” was
     not defined, and due to the structure of the paragraphs, we scheduled our timeline based on this
     understanding. This logically makes sense, as we can’t produce a collective list to a Notice
     Administrator if there is no Notice Administrator assigned. Accordingly, we are operating on a
     production deadline of December 2, 2019 (e.g., 14 days from the November 18 order date).

     Here are the applicable paragraphs:
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1828 Page 86 of 147




     We internally scheduled everything based on the Parties’ agreement.

     Stipulated Protective Order
     Also, the parties agreed that all information that any information produced would be subject to a
     protective order entered into this action.




     Last we discussed the matter, on October 10 and 19, we confirmed that Sprint is amenable to
     entering the SD Cal Model Protective Order for the matter. We sent a prior version, which was
     rejected. Then, Scott forwarded us a copy of model protective, and we did not have objections and
     agreed to use. We will need it filed and granted by the Court before anything is produced – as the
     parties agreed in the Joint Motion and was separately confirmed by the Court’s order.

     Unless your office already has the model version with the caption entered, we would be happy to
     circulate a draft later today or early tomorrow. Please let us know.

     Potential E-mail Issue
     We’re also working with the client regarding the pull of personal e-mails from the sprint.com/career
     repository. Due to the repository not assigning a unique identifier to applicants when they apply for
     a position, Sprint cannot use an EE ID# or SS# to pull personal e-mails. We are working with the
     client to determine a work-around. However, we anticipate this can become an issue if the process
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1829 Page 87 of 147


     cannot be turned around quickly.

     Otherwise, we have the Collective List with names, last known homes address, job titles, last 4 digits
     of SSNs, etc.

     Individuals to be Excluded from Opt-Ins
     Lastly, the parties did not discuss logistics for the individuals that should be excluded from receiving
     Opt-Ins. We intend to circulate a list of names shortly.

     We recommend setting up a telephone conference tomorrow or Friday to discuss these issues.
     Please let us know your availability. Thank you.

     Sincerely,

     Hovik


     Hovannes "Hovik" Nalbandyan
     Attorney at Law
     213.443.4279 direct, 213.947.1328 fax
     HNalbandyan@littler.com




     Labor & Employment Law Solutions | Local Everywhere
     633 West Fifth Street, 63rd Floor, Los Angeles, CA 90071


     From: Scott L. Gordon <sgordon@schneiderwallace.com>
     Sent: Tuesday, November 19, 2019 6:05 PM
     To: Patajo, Emily T. <EPatajo@littler.com>; Nalbandyan, Hovannes "Hovik"
     <HNalbandyan@littler.com>; sfenwick@hefflerclaims.com
     Cc: Carolyn H. Cottrell <ccottrell@schneiderwallace.com>; David C. Leimbach
     <DLeimbach@schneiderwallace.com>; Gregg Shavitz <gshavitz@shavitzlaw.com>; Michael Palitz
     <mpalitz@shavitzlaw.com>; Tamra Givens <tgivens@shavitzlaw.com>; Rapazzini, Mark
     <mrapazzini@hefflerclaims.com>
     Subject: Amaraut v. Sprint - Potential collective member list


     [EXTERNAL E-MAIL]



     Dear Emily and Hovik,

     Pursuant to the order granting conditional certification (attached), Sprint is to provide the Notice
     Administrator, Heffler Claims Group, with a computer-readable data file containing the names, job
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1830 Page 88 of 147


     titles, last known mailing addresses, personal e-mail addresses on file with the company at
     sprint.com/careers (to the extent available), and social security numbers (last four digits only) for the
     potential members of the collective. As this file will be sent directly from Sprint to Heffler, we have
     included our contact at Heffler, Scott Fenwick, on this email. Scott will work with you on the transfer
     of the data.

     Pursuant to the order, the deadline for Sprint to provide this information was yesterday. Therefore,
     we expect that Sprint is ready to proceed with the transfer. Please advise.

     Thank you.

     Best,
     Scott




             Scott L. Gordon
             Attorney at Law
             2000 Powell Street, Suite 1400
             Emeryville, CA 94608
             Telephone:   (415) 421-7100
             Direct:      (510) 740-2922
             Toll Free:   (800) 689-0024
             Facsimile:   (415) 421-7105
             www.schneiderwallace.com




     --------------------------
     This email may contain confidential and privileged material for the sole use of the intended
     recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. If you
     are not the intended recipient (or authorized to receive for the recipient), please contact the
     sender by reply email and delete all copies of this message.

     Littler Mendelson, P.C. is part of the international legal practice Littler Global, which operates
     worldwide through a number of separate legal entities. Please visit www.littler.com for more
     information.
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1831 Page 89 of 147




                   EXHIBIT “8”
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1832 Page 90 of 147




      1   Carolyn H. Cottrell (SBN 166977)
          David C. Leimbach (SBN 265409)
      2   Scott L. Gordon (SBN 3 1 9872)
          SCHNEIDER WALLACE
      3   COTTRELL KONECKY
          WOTKYNS LLP
      4   2000 Powell Street, Suite 1400
          Erne ryville, C alifornia 94608
      5   Telephone: (415) 421-7100
          Lacsimile: (415)421-7105
      6   ccottrell@schneiderwallace.com
          dleimbach@schneiderwallace.com
      7   sgordon@schneiderwallace.com

      8   Attorneys for Plaintiff and the Putative
          Collective and Class
      9

     10
                                UNITED STATES DISTRICT COURT
     11
                             SOUTHERN DISTRICT OF CALIFORNIA
     12

     13
          VLADIMIR AMARAUT, on behalf of                   Case No.: 3:19-cv-0041 1-WQH-WMD
     14   himself and all others similarly situated,
                                                           PLAINTIFF'S REQUESTS FOR
     15         Plaintiff,                                 PRODUCTION OF DOCUMENTS
                                                           TO DEFENDANT, SET ONE
     16   vs.


     17   Sprint/United Management Company,
                                                           Date action filed: February 28, 2019
     18         Defendant.                                 Judge: William Q. Hayes

     19

    20

    21

    22

    23

    24

    25

    26

    27

    28



                PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                    Amaraut v. Sprint/United Management Company, Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1833 Page 91 of 147




     1    PROPOUNDING PARTY :              Plaintiff Vladimir Amaraut

     2    RESPONDING PARTY:                Sprint/United Management Company

     3    SET NO.:                         One

     4         Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Plaintiff

     5    Vladimir   Amaraut,    on   behalf of himself and         all   others   similarly   situated

     6    ("Plaintiff'), hereby requests that Defendant Sprint/United Management Company

     7    ("Defendant") respond to Plaintiffs Requests for Production of Documents to

     8    Defendant, Set One, by serving its written responses and producing for inspection

     9    and copying the documents described herein upon Plaintiffs Counsel at the offices

    10    of Schneider Wallace Cottrell Konecky Wotkyns LLP, 2000 Powell Street, Suite

    11    1400, Emeryville, California, 94608, to the attention of Carolyn Hunt Cottrell,

    12    within thirty days after being served with these document requests.

    13                                       INSTRUCTIONS

    14         1.     In   accordance with Rule 34(b),         Defendant     shall   provide   written

    15    responses to the following requests and shall produce requested documents as they

    16    are kept in the ordinary and usual course of business and shall organize and label

     17   the documents to correspond with the categories in the request.

     18        2.     If any requested document is known by Defendant to have existed, but

     19   no longer exists or is no longer in Defendant's possession, custody, or control,

    20    Defendant is required to identify the last known custodian thereof and state the date

    21    upon which it was lost, destroyed, or otherwise became unavailable.                      If the

    22    document still exists but is unavailable to Defendant, Defendant is requested to

    23    identify its present custodian and location.

    24         3.     Pursuant to Rule 26(b)(5), if Defendant withholds the production of any

    25    document which is responsive to these requests on the grounds that the document is

    26    privileged or otherwise protected, Defendant shall state in a privilege log the nature

    27    of the claim of privilege or protection and describe generally the type and nature of

    28

                                                       1
                PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                    Amaraut v. Sprint/United Management Company, Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1834 Page 92 of 147




      1   the document, the date of the document, the identity of the author(s) and their

     2    address(es), and any recipients of the document, the document's present location,

     3    and any other information that will enable Plaintiff and the court to assess the

     4    applicability of the privilege or protection.

     5          4.       If any request is defined using a term of art or other term that Defendant

     6    believes to be incorrect, but Defendant understands the nature of the document

      7   requested, Defendant shall produce the document notwithstanding the semantic or

      8   definitional error.

     9          5.       All requests for computerized data are to be produced in a computer-

    10    readable format with keys for interpretation of the data and/or a glossary or index of

    11    terms.

     12         6.       Any documents produced electronically shall be produced in native

     13   format, with all metadata.

     14         7.       Pursuant to Rule 34(b)(2)(E), Plaintiff requests that Defendant produce

     15   the documents requested below as they are ordinarily maintained and in the format

     16   outlined in Exhibit A. Defendant is to produce:

     17                  a.     Copies of electronically stored information ("ESI") responsive to

     18                         these requests, as it is kept in the usual course of business,

     19                         including all non-identical copies. Pursuant to Rule 34(b)(2)(E),

    20                          Plaintiff requests that Defendant produce ESI in the format

    21                          outlined in Exhibit A.

    22                   b.     Electronic scanned images of original documents responsive to

    23                          these requests that exist only in hard-copy format and are

    24                          therefore unavailable in ESI format as they are kept in the usual

    25                          course of business, including all non-identical copies. Plaintiff

    26                          requests that Defendant produce such electronic images in the

    27                          format outlined in Exhibit A.

    28

                                                          2
                   PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                       Amaraut v. Sprint/United Management Company, Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1835 Page 93 of 147




      1                                         PRIVILEGE LOG

      2        1.        It is not the propounding parties' intention to request production of

      3   privileged matter. Pursuant to Rule 26(b)(5), if responding party withholds from

      4   production any document on the ground that it is protected by any privilege, please

      5   furnish a privilege log for each item or category of item withheld on the basis of

      6   said privilege stating the following information:

      7                  (a)   Date of document(s);

      8                  (b)   Person(s) who authored document(s);

      9                  (c)   Person(s) who were addressee(s) of document(s);

     10                  (d)   Person(s) who received copies of document(s);

     11                  (e)   Title of file in which document(s) were kept, if any;

     12                  (f)   Person(s) who prepared and maintained the aforementioned file,

     13        if any;

     14                  (g)   Subject of document(s);

     15
                         (h)   Nature of privilege claimed; and

     16                  (i)   Any other information that will enable Plaintiffs and the Court to

     17                        assess the applicability of the privilege or protection.

     18                                           DEFINITIONS

     19        The following terms shall have the following meanings:

    20          1.       "Any" includes and encompasses all.

    21         2.        "Plaintiff' means Vladimir Amaraut.

    22         3.        "Defendant" means Sprint/United Management Company and/or any

    23    managers,      directors,   administrators,     officers,   executives,     agents,    contractors,

    24    fiduciaries, or other representatives of Defendant.

    25         4.        "Putative Class Members" means all current and former non-exempt

    26    hourly employees of Defendant working in Defendant's retail establishments

    27

    28


                                                            3
                PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                      Amaraut v. Sprint/United Management Company,; Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1836 Page 94 of 147




      1   throughout the State of California during the time period from four years prior to

      2   the filing of the complaint (February 28, 2015) until resolution of this action.

      3         5.       "Putative Collective Members" means all current and former non-

      4   exempt,      hourly    employees       of    Defendant      working      in   Defendant's     retail

      5   establishments throughout the United States during the time period from three years

      6   prior to the filing of the complaint (February 28, 2016) until resolution of this

      7   action.

      8         6.       "Person(s)" means any natural person or other legal entity, including,

      9   without    limitation,   any corporation, partnership,          business, trust,     agency, joint

     10   venture, or governmental organization, department, or entity.

     11         7.       "Identify," when used in relation to a natural person, means to provide

     12   sufficient    information     about    the   person    to   identify   that   person    and   make

     13   arrangements for service of a subpoena, including the person's (a) full name; (b)

     14   last known employer and occupation; (c) last known business address and telephone

     15   number; (d) title and dates of service;               (e) last known residence address         and

     16   telephone number; and (f) last known personal email address.

     17         8.      "Identify," when used in relation to an entity, means to provide

     18   sufficient information about the entity to identify the entity and make arrangements

     19   for service of a subpoena, including the (a) full name of the entity; (b) legal form of

    20    the entity (whether it is a corporation, partnership, etc.); (c) state of incorporation (if

    21    any); (d) date of incorporation or the date the business relationship was established;

    22    (e) address and telephone number of the headquarters; (f) address and telephone

    23    number of the principal place of business; (g) person designated for service of

    24    process; and (h) address designated for service of process.

    25          9.      "Identify," when used in relation to a document, means to either (a)

    26    furnish a clear and legible copy of the document in question; or (b) describe the

    27    document with sufficient particularity such that a formal request or subpoena for its

    28


                                                            4
                PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                       Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1837 Page 95 of 147




     1   production may be made, including (1) the identity of the document's custodian; (2)

     2   the date(s) that the document was signed; (3) the date the document was produced

     3   (if it was not signed); (4) the identity of the document's author; (5) a summary of

     4   the nature of the document's contents; and (6) the identity of the Person whose

     5   testimony could be used to authenticate each document and who could lay the

     6   foundation for its introduction into evidence.

     7         10.     "Communication" means an instance in which words or information are

     8   transferred or transmitted between two or more persons by whatever manner or

     9   means, and regardless of how or by whom the communication was initiated,

    10   including,     but   not    limited    to,    directors,     employees,    agents,    attorneys    or

    11   representatives, and all other persons or entities acting, purporting to act, or

    12   authorized to act on its behalf.

    13         11.     "Describe" means to identify, express, explain, set forth, relate, recount,

    14   depict, and/or delineate.         A description of an oral or written communication

    15   includes an identification of the communicators, the date(s) of the communication,

    16   and the substance of the communication.

    17         12.     "Document"         or   "Documents"            include,   without    limitation,    any

    18   typewritten, handwritten, graphic, photographic, printed, or otherwise recorded

    19   matter or recording of symbols in tangible form, however produced or reproduced,

    20   of every kind and regardless of where located, which is in your possession, custody,

    21   or control or in the possession, custody, or control of any servant or agent of you or

    22   of your     attorneys.     The    terms      include   the   following:   electronically     recorded

    23   information such as electronic mail ("email"), html files, databases, data processing

    24   cards or tapes, computerized data, computer diskettes, or information otherwise

    25   contained on a computer's hard drive, disks or backup tapes, video tapes, audio

    26   tapes, view-graphs, or any information maintained on digital, electronic, magnetic,

    27   or other media; or any other summary, schedule, memorandum, note, statement,

    28

                                                            5
               PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                      Amaraut v. Sprint/United Management Company, Case No. 3: 19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1838 Page 96 of 147




      1   letter, telegram, interoffice communication, report, diary, worksheet, list, graph,

      2   chart, or index, tape record, partial             or complete report of telephone         or oral

      3   conversation, transcript or minutes, compilation, tabulation, study, analysis, or other

      4   such writing or recording.       The terms "document" and "documents" include any

      5   originals, all file copies, all other copies, no matter how prepared, and all drafts

      6   prepared in connection with such documents, whether or not used, as well as the file

      7   in which the document(s) are maintained.                A draft or non-identical copy of a

      8   document,     including    a   copy    or   duplicate    of    a    document     which   has    any

      9   nonconforming notes, marginal annotations or other markings, and any preliminary

     10   version, draft or revision of the foregoing is a separate document within the

     11   meaning of these terms.

     12         13.    "Meal break" means any 30-minute meal period or lunch period

     13   Defendant must authorize, permit, and/or make available to its non-exempt, hourly

     14   employees to take pursuant to California Labor Code                     §§   226.7 and 512 and

     15   Industrial Welfare Commission ("IWC") Wage Orders 4-2001 and 7-2001.

     16         14.     "Rest    Break"    means      any    10-minute       rest period   Defendant     must

     17   authorize, permit, and/or make available to its non-exempt, hourly employees to

     18   take pursuant to California Labor Code §§ 226.7 and 512 and IWC Wage Orders 4-

     19   2001 and 7-2001.

    20          15.    "Overtime" means any work in excess of 8 hours in a day.                      It also

    21    means any work in excess of 40 hours in a week.

    22         16.     "Double time" means any hours worked in excess of 12 hours in any

    23    workday and in excess of eight hours on the seventh consecutive workday.

    24         17.     "Relating to" means supporting, tending to support, refuting, tending to

    25    refute, or concerning (including mentioning, stating, discussing, summarizing,

    26    describing, reflecting, containing, referring to, relating to, depicting, connected

    27    with, embodying, evidencing, constituting, comprising, reporting, pertaining to, or

    28


                                                             6
                PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                      Amarautv. Sprint/United Management Company, Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1839 Page 97 of 147




      1   having any connection with or bearing upon), directly or indirectly, the matter in

     2    question.

     3          18.    "Class Time Period" means the time period from February 28, 2015 to

     4    final resolution of this action.

     5          19.    "FLSA Collective Time Period" means the time period from February

     6    28, 2016 to final resolution of this action.

     7          20.    The    Class    Time     Period    and FLSA        Collective     Time Period   are

     8    collectively referred to as the "Relevant Time Periods."

     9                                     SCOPE OF DISCOVERY

    10          1.     Unless otherwise stated in a specific discovery request, these requests

    11    shall be deemed to cover the time period from February 28, 2015 to final resolution

    12    of this action to the extent these requests pertain to Putative Class Members; and the

    13    time period from February 28, 2016 to final resolution of this action to the extent

    14    these requests pertain to Putative Collective Members.

    15          2.     All requests phrased in either the disjunctive ("or") or conjunctive

     16   ("and") or both, should be interpreted in the manner that makes Defendant's

     17   response inclusive rather than exclusive.

     18         3.     Pursuant to Federal Rule of Civil Procedure 26(e), these requests are

     19   continuing requests and require production of all responsive information discovered

    20    or prepared after Defendant's initial response to this request.

    21                                  REQUESTS FOR PRODUCTION

    22    REQUEST NO. 1:

    23          A list identifying all Putative Class Members.              The list should include each

    24    Putative Class Members' name, last-known address, last-known phone number,

    25    last-known email address, job title(s), dates of employment, location at which the

    26    employee worked, and social security numbers.

    27

    28

                                                            7
                 PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                      Amaraut v. Sprint/United Management Company, Case No. 3: 19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1840 Page 98 of 147




      1   REQUEST NO. 2;

     2         A list identifying all Putative Collective Members.             The list should include

     3    each Putative Collective Members' name, last-known address, last-known phone

     4    number, last-known email address, job title(s), dates of employment, location at

      5   which the employee worked, and social security numbers.

     6    REQUEST NO. 3:

      7         A list identifying all individuals who managed or supervised Plaintiff and

      8   Putative Collective Members during the FLSA Collective Time Period, including

      9   but not limited to managers and supervisors.          The list should include the name of

    10    each manager or supervisor, their job title, each location at which they worked, last-

     11   known address, last-known phone number, last-known email address, and dates of

    12    employment.

    13    REQUEST NO. 4;

    14         A list identifying all individuals who managed or supervised Plaintiff and

    15    Putative Class Members during the Class Time Period, including but not limited to

     16   managers and supervisors foremen.            The list should include the name of each

     17   manager or supervisor, their job title, each location at which they worked, last-

     18   known address, last-known phone number, last-known email address, and dates of

     19   employment.

    20    REQUEST NO. 5:

    21         All documents listing, describing, memorializing, or otherwise relating to the

    22    duties and responsibilities of Plaintiff and Putative Collective Members during the

    23    FLSA Collective Time Period.         This request includes, without limitation, written

    24    job descriptions and any documents concerning any variations in title, type, level,

    25    compensation, and/or grade for Plaintiffs and Putative Collective Members' job

    26    positions during the FLSA Collective Time Period.

    27

    28


                                                         8
                PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                    Amaraut v. Sprint/United Management Company, Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1841 Page 99 of 147




      1   REQUEST NO. 6:

      2        All documents listing, describing, memorializing, or otherwise relating to the

      3   duties and responsibilities of Plaintiff and Putative Class Members during the Class

      4   Time Period. This request includes, without limitation, written job descriptions and

      5   any documents concerning any variations in title, type, level, compensation, and/or

      6   grade for Plaintiffs and Putative Class Members' job positions during the Class

      7   Time Period.

      8   REQUEST NO. 7;

      9        All documents relating to any schedules Plaintiff and Putative Collective

     10   Members were required to work for Defendant during the FLSA Collective Time

     11   Period.

     12   REQUEST NO. 8:

     13        All documents relating to any schedules Plaintiff and Putative Class Members

     14   were required to work for Defendant during the Class Time Period.

     15   REQUEST NO. 9;

     16        All documents reflecting the actual hours Plaintiff and Putative Collective

     17   Members worked for Defendant during the FLSA Collective Time Period.

     18   REQUEST NO. 10:

     19         All   documents       reflecting the     actual    hours   Plaintiff and Putative      Class

    20    Members worked for Defendant during the Class Time Period.

    21    REQUEST NO. 11;

    22         All timesheets or time records reflecting any hours Plaintiff and Putative

    23    Collective Members worked during the relevant FLSA Collective Time Period. This

    24    request includes, without limitation, documents, electronic or otherwise, generated

    25    or created by any systems used to track work time.                  It also includes documents

    26    reflecting edits, changes, alterations, adjustments to time records, in both electronic

    27

    28


                                                            9
                PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                      Amaraut v. Sprint/United Management Company,; Case No. 3: 19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1842 Page 100 of
                                     147



    1   and paper form.        This request further includes any summaries,                   reports,   or

    2   compilations of hours worked by Putative Collective Members.

    3   REQUEST NO. 12;

    4        All timesheets or time records reflecting any hours Plaintiff and Putative Class

    5   Members worked during the Class Time Period. This request includes, without

    6   limitation, documents, electronic or otherwise, generated or created by any systems

    7   used to track work time.        It also includes documents reflecting edits, changes,

    8   alterations, adjustments to time records, in both electronic and paper form.                 This

    9   request further includes any summaries, reports, or compilations of hours worked

   10   by Putative Class Members.

   11   REQUEST NO. 13:

   12        All documents relating to the administration, preparation, completion, and/or

   13   maintenance of timesheets or time records for Plaintiff and Putative Collective

   14   Members during the FLSA Collective Time Period.

   15   REQUEST NO. 14:

   16         All documents relating to the administration, preparation, completion, and/or

   17   maintenance of timesheets or time records for Plaintiff and Putative Class Members

   18   during the Class Time Period.

   19   REQUEST NO. 15:

   20        For every timekeeping          system utilized by Defendant during the FLSA

   21   Collective Time Period, produce all documents (including studies, analyses, reports,

   22   memoranda, emails, and notes) concerning any decision to replace a timekeeping

   23   system in use and implement a new system.

   24   REQUEST NO. 16;

   25        For every timekeeping system utilized by Defendant during the Class Time

   26   Period, produce all documents (including studies, analyses, reports, memoranda,

   27

   28


                                                       10
              PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SETONE
                  Amaraut v. Sprint/United Management Company, Case No. 3: 19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1843 Page 101 of
                                     147



    1   emails, and notes) concerning any decision to replace a timekeeping system in use

    2   and implement a new system.

    3   REQUEST NO. 17;

    4        All documents from the FLSA Collective Time Period relating to Plaintiffs

    5   and Putative Collective Members' hours of work, including but not limited to: when

    6   Plaintiff and   Putative   Collective   Members     arrive   at   and   leave   Defendant's

    7   worksites; when they clock in and clock out for their shifts; if they are required to

    8   complete any work prior to clocking in and/or after clocking out of work; travel

    9   between Defendant's locations and/or between Defendant's locations and customer

   10   locations; and if they are required to complete any other work, including trainings

   11   and travel, "off-the-clock". This request includes, without limitation, all policies,

   12   practices, procedures, and correspondence concerning how and when Putative

   13   Collective Members record their time worked during such periods,                  including

   14   training materials.

   15   REQUEST NO. 18:

   16        All documents from the Class Time Period relating to Plaintiffs and Putative

   17   Class Members' hours of work, including but not limited to: when Plaintiff and

   18   Putative Class Members arrive at and leave Defendant's worksites; when they clock

   19   in and clock out for their shifts; if they are required to complete any work prior to

   20   clocking in and/or after clocking out of work; travel between Defendant's locations

   21   and/or between Defendant's locations and customer locations; and if they are

   22   required to complete any other work, including trainings and travel, "off-the-clock".

   23   This request includes, without limitation, all policies, practices, procedures, and

   24   correspondence concerning how and when Putative Class Members record their

   25   time worked during such periods, including training materials.

   26

   27

   28

                                                     11
              PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amaraut v. Sprint/United Management Company, Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1844 Page 102 of
                                     147



    1   REQUEST NO. 19:

    2        All documents or other records relating to Plaintiffs and Putative Collective

    3   Members' request(s), concern(s), question(s), or complaint(s) - oral or written -

    4   about their work during the FLSA Collective Time Period, including but not limited

    5   to work "off-the-clock", work before the beginning of their paid shifts, work after

    6   the end of their paid shifts, unpaid trainings, travel between Defendant's locations

    7   and/or between Defendant's locations and customer locations, or compensation for

    8   time worked.

    9   REQUEST NO. 20:

   10        All documents or other records relating to Plaintiffs and Putative Class

   11   Members' request(s), concern(s), question(s), or complaint(s) - oral or written -

   12   about their work during the Class Time Period, including but not limited to work

   13   "off-the-clock", work before the beginning of their paid shifts, work after the end of

   14   their paid shifts, unpaid trainings, travel between Defendant's locations and/or

   15   between Defendant's locations and customer locations, or compensation for time

   16   worked.

   17   REQUEST NO. 21:

   18        All    documents   relating to policies, procedures,       guidelines,   or practices

   19   regarding   the   compensation   paid   to   Putative   Collective   Members,    including

   20   payment in the form of wages, piece rate, bonuses, commissions, salaries, per

   21   diems, expense reimbursement, and all other forms of compensation.

   22   REQUEST NO. 22;

   23        All    documents   relating to policies, procedures,       guidelines,   or practices

   24   regarding the compensation paid to Putative Class Members, including payment in

   25   the form of wages, piece rate, bonuses, commissions, salaries, per diems, expense

   26   reimbursement, and all other forms of compensation.

   27

   28

                                                     12
              PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amarautv. Sprint/United Management Company, Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1845 Page 103 of
                                     147



    1   REQUEST NO. 23:

    2        All documents relating to Defendant's policies, procedures, and practices

    3   relating to Plaintiffs and Putative Collective Members' travel between Defendant's

    4   locations and/or between Defendant's locations and customer locations during the

    5   FLSA Collective Time Period, including but not limited to Defendant's policies,

    6   procedures, and practices relating to recording of and compensation for such travel.

    7   REQUEST NO. 24:

    8        All documents relating to Defendant's policies, procedures, and practices

    9   relating to Plaintiffs and Putative Class Members' travel between Defendant's

   10   locations and/or between Defendant's locations and customer locations during the

   11   Class Time Period, including but not limited to Defendant's policies, procedures,

   12   and practices relating to recording of and compensation for such travel.

   13   REQUEST NO. 25:

   14        All documents from the FLSA Collective Time Period relating to Plaintiffs

   15   and Putative Collective Members' meal breaks.               This request includes, without

   16   limitation, all policies, practices, procedures, and correspondence concerning such

   17   meal breaks, including how and when Plaintiff and Putative Collective Members

   18   record their time worked during such periods, including training materials.

   19   REQUEST NO. 26:

   20        All documents from the Class Time Period relating to Plaintiffs and Putative

   21   Class Members' meal breaks. This request includes, without limitation, all policies,

   22   practices, procedures, and correspondence concerning such meal breaks, including

   23   how and when Plaintiff and Putative Class Members record their time worked

   24   during such periods, including training materials.

   25   //

   26   //

   27   //

   28


                                                       13
              PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amaraut v. Sprint/United Management Company, Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1846 Page 104 of
                                     147



    1   REQUEST NO. 27;

    2        All documents or other records relating to Plaintiffs and Putative Class

    3   Members' request(s), concern(s), question(s), or complaint(s) - oral or written - for

    4   meal breaks to be made available during the Class Time Period.

    5   REQUEST NO. 28;

    6        All documents or other records relating to Plaintiffs and Putative Class

    7   Members' request(s), concern(s), question(s), or complaint(s) - oral or written -

    8   regarding the possible denial of a meal break during the Class Time Period.

    9   REQUEST NO. 29:

   10        All documents constituting or relating to any waiver(s) of any meal break by

   11   Plaintiff or any Putative Class Member during the Class Time Period.

   12   REQUEST NO. 30:

   13        All documents concerning or identifying any systems, electronic or otherwise,

   14   used to monitor whether Plaintiff and Putative Class Members received meal breaks

   15   in accordance with California law during the Class Time Period.

   16   REQUEST NO. 31;

   17        All documents relating to or identifying whether Defendant paid premium pay

   18   to Plaintiff and/or any Putative Class Members who missed meal breaks during the

   19   Class Time Period.

   20   REQUEST NO. 32:

   21        All documents from the Class Time Period relating to Plaintiffs and Putative

   22   Class Members' rest breaks. This request includes, without limitation, all policies,

   23   practices, procedures, and correspondence concerning such rest breaks, including

   24   how and when Plaintiff and Putative Class Members record their time worked

   25   during such breaks, including training materials.

   26

   27

   28


                                                       14
              PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amaraut v. Sprint/United Management Company, Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1847 Page 105 of
                                     147



    1   REQUEST NO. 33:

    2        All documents or other records relating to Plaintiffs and Putative Class

    3   Members' request(s), concern(s), question(s), or complaint(s) - oral or written -

    4   regarding rest breaks during the Class Time Period.

    5   REQUEST NO. 34;

    6        All documents constituting or relating to any waiver(s) of any rest break by

    7   Plaintiff or any Putative Class Member during the Class Time Period.

    8   REQUEST NO. 35:

    9        All documents concerning or identifying any systems, electronic or otherwise,

   10   used to monitor whether Plaintiff and Putative Class Members received rest breaks

   11   in accordance with California law during the Class Time Period.

   12   REQUEST NO. 36;

   13        All documents relating to or identifying whether Defendant paid premium pay

   14   to Plaintiff and Putative Class Members who missed rest breaks during the Class

   15   Time Period.

   16   REQUEST NO. 37:

   17        All documents relating to overtime for Plaintiff and Putative Collective

   18   Members during the FLSA Collective Time Period. This request includes, without

   19   limitation, policies, procedures, or practices relating to the payment of overtime to

   20   Plaintiff and   Putative   Collective     Members,      including     how    such    overtime   is

   21   calculated.   This request further includes documents reflecting overtime earned by

   22   Plaintiff and Putative Collective Members.

   23   REQUEST NO. 38:

   24         All documents relating to overtime for Plaintiff and Putative Class Members

   25   during the Class Time Period. This request includes, without limitation, policies,

   26   procedures, or practices relating to the payment of overtime to Plaintiff and Putative

   27   Class Members, including how such overtime is calculated.                  This request further

   28


                                                       15
              PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amaraut v. Sprint/United Management Company,; Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1848 Page 106 of
                                     147



    1   includes documents reflecting overtime earned by Plaintiff and Putative Class

    2   Members.

    3   REQUEST NO. 39;

    4        All documents relating to Defendant's policies and practices of verifying all

    5   compensable hours worked by Plaintiff and Putative Collective Members during the

    6   FLSA Collective Time Period.

    7   REQUEST NO. 40:

    8        All documents relating to Defendant's policies and practices of verifying all

    9   compensable hours worked by Plaintiff and Putative Class Members during the

   10   Class Time Period.

   11   REQUEST NO. 41:

   12         All     documents      or other     records        pertaining   to   Plaintiffs   and Putative

   13   Collective    Members'       request(s)    for   overtime      compensation      during   the   FLSA

   14   Collective Time Period.

   15   REQUEST NO. 42:

   16        All documents or other records pertaining to Plaintiffs and Putative Class

   17   Members' request(s) for overtime compensation during the Class Time Period.

   18   REQUEST NO. 43:

   19        All     documents      or   other    records        pertaining   to   Plaintiffs   and   Putative

   20   Collective Members' concern(s), question(s), and/or complaint(s) - oral or written -

   21   about overtime compensation during the FLSA Collective Time Period.

   22   REQUEST NO. 44:

   23         All documents or other records pertaining to Plaintiffs and Putative Class

   24   Members' concern(s), question(s), and/or complaint(s) - oral or written - about

   25   overtime compensation during the Class Time Period.

   26

   27

   28


                                                            16
              PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                     Amaraut v. Sprint/United Management Company.; Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1849 Page 107 of
                                     147



    1   REQUEST NO. 45:

    2           All documents relating to Defendant's policies, procedures, and practices

    3   relating to the payment to Plaintiff and Putative Class Members who have left their

    4   employment with Defendant of all wages owed to them either immediately (for

    5   those who were discharged by Defendant) or within 72 hours (for those who

    6   voluntarily left their employment) of their departure from their employment during

    7   the Class Time Period.

    8   REQUEST NO. 46:

    9           All documents showing the payment to Plaintiff and Putative Class Members

   10   who have left their employment with Defendant of all wages owed to them either

   11   immediately (for those who were discharged by Defendant) or within 72 hours (for

   12   those    who    voluntarily   left   their   employment)        of their   departure   from      their

   13   employment during the Puta Class Time Period. This request includes, without

   14   limitation, a request for production of the final paychecks paid to Putative Class

   15   Members who left their employment with Defendant during the Class Time Period.

   16   REQUEST NO. 47;

   17           All documents identifying or relating to the contents of itemized wage

   18   statements provided to Plaintiff and Putative Collective Members during the FLSA

   19   Collective Time Period. This request includes, without limitation, Defendant's

   20   policies, practices, and procedures relating to the contents of such itemized wage

   21   statements.

   22   REQUEST NO. 48:

   23           All documents identifying or relating to the contents of itemized wage

   24   statements provided to Plaintiff and Putative California Putative Class Members

   25   during    the   Class   Time     Period.     This     request    includes,   without       limitation,

   26   Defendant's policies, practices, and procedures relating to the contents of such

   27   itemized wage statements.

   28

                                                         17
                PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                    Amaraut v. Sprint/United Management Company, Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1850 Page 108 of
                                     147



    1   REQUEST NO. 49:

    2        All documents constituting or relating to materials used to train Plaintiff and

    3   Putative Collective Members during the FLSA Collective Time Period, including

    4   but not limited to, the materials used to train them on the following topics:

    5   scheduling, timekeeping, compensable and non-compensable time, meal breaks,

    6   rest breaks, minimum wage, overtime and overtime wages, payment of wages,

    7   usage     of   personal   vehicles    and   telephones,     reimbursement      of   expenses,

    8   commissions, wages on termination and/or quitting, and wage statements. This

    9   request includes all drafts, iterations, editions, and versions of such training

   10   materials.

   11   REQUEST NO. 50:

   12           All documents constituting or relating to materials used to train Plaintiff and

   13   Putative Class Members during the Class Time Period, including but not limited to,

   14   the materials used to train them on the following topics: scheduling, timekeeping,

   15   compensable and non-compensable time, meal breaks, rest breaks, minimum wage,

   16   overtime and overtime wages, payment of wages, usage of personal vehicles and

   17   telephones, reimbursement of expenses, commissions, wages on termination and/or

   18   quitting, and wage statements. This request includes all drafts, iterations, editions,

   19   and versions of such training materials.

   20   REQUEST NO. 51:

   21           All documents reflecting any of Defendant's policies Defendant provided to

   22   Plaintiff and Putative Collective Members during the FLSA Collective Time Period.

   23   REQUEST NO. 52:

   24           All documents reflecting any of Defendant's policies Defendant provided to

   25   Plaintiff and Putative Class Members during the Class Time Period.

   26

   27

   28


                                                       18
                PLAINTIFF' S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                    Amaraut v. Sprint/United Management Company, Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1851 Page 109 of
                                     147



    1   REQUEST NO. 53;

    2           The complete personnel files for Named Plaintiff Vladimir Amaraut, and all

    3   opt-in plaintiffs, as well as any other documents which pertain to or identify these

    4   individuals, by name or otherwise.

    5   REQUEST NO. 54:

    6           All documents reflecting any disciplinary action taken by Defendant against

    7   Named Plaintiff Vladimir Amaraut, and all opt- in plaintiffs.

    8   REQUEST NO. 55:

    9           All human resource manuals, handbooks, policy statements, memoranda, and

   10   other    documents     that pertain   to    Plaintiff and     Putative     Collective   Members,

   11   including but not limited to any handbooks or manuals relating to recording hours

   12   worked and meal breaks.

   13   REQUEST NO. 56:

   14           All human resource manuals, handbooks, policy statements, memoranda, and

   15   other documents that pertain to Plaintiff and Putative Class Members, including but

   16   not limited to any handbooks or manuals relating to recording hours worked and

   17   meal breaks.

   18   REQUEST NO. 57:

   19           All   documents    that   show     any   and   all   arbitration   agreements    between

   20   Defendant and Putative Collective Members.

   21   REQUEST NO. 58;

   22           All   documents    that   show     any   and all     arbitration   agreements    between

   23   Defendant and Putative Class Members.

   24   REQUEST NO. 59;

   25           All documents relating to or identifying any claims for unpaid wages or

   26   unpaid overtime by Plaintiff and Putative Collective Members, whether internal or

   27   filed with any court or government agency.                    This request includes, without

   28

                                                         19
                 PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                     Amaraut v. Sprint/United Management Company, Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1852 Page 110 of
                                     147



    1   limitation, a request for production of all documents regarding any investigation of

    2   those claims.

    3   REQUEST NO. 60;

    4           All documents relating to or identifying any claims for unpaid wages or

    5   unpaid overtime by Plaintiff and Putative Class Members, whether internal or filed

    6   with any court or government agency.            This request includes, without limitation, a

    7   request for production of all documents regarding any investigation of those claims.

    8   REQUEST NO. 61:

    9           All documents concerning or identifying any investigation of Defendant's

   10   compensation or timekeeping policies or practices relating to Plaintiff and Putative

   11   Collective Members conducted by any government agency, including, without

   12   limitation, the United States Department of Labor and the California Department of

   13   Industrial Relations Division of Labor Standards Enforcement, during the FLSA

   14   Collective Time Period. This request includes, without limitation, a request for

   15   production of any documents turned over to any government agency in response to

   16   any investigation.

   17   REQUEST NO. 62:

   18           All documents concerning or identifying any investigation of Defendant's

   19   compensation or timekeeping policies or practices relating to Plaintiff and Putative

   20   Class    Members      conducted      by   any    government       agency,     including,    without

   21   limitation, the United States Department of Labor and the California Department of

   22   Industrial Relations Division of Labor Standards Enforcement, during the Class

   23   Time Period. This request includes, without limitation, a request for production of

   24   any documents turned          over to     any government agency             in   response to any

   25   investigation.

   26

   27

   28


                                                         20
                PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                    Amaraut v. Sprint/United Management Company, Case No. 3: 19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1853 Page 111 of
                                     147



    1   REQUEST NO. 63:

    2        All documents concerning or identifying all reports, investigations, audits,

    3   inspections, examinations, research, or any other review conducted by Defendant

    4   relating to Defendant's timekeeping and/or compensation policies applicable to

    5   Plaintiff and Putative Collective Members during the FLSA Collective Time Period.

    6   REQUEST NO. 64:

    7        All documents concerning or identifying all reports, investigations, audits,

    8   inspections, examinations, research, or any other review conducted by Defendant

    9   relating to Defendant's timekeeping and/or compensation policies applicable to

   10   Plaintiff and Putative Class Members during the Class Time Period.

   11   REQUEST NO. 65;

   12         All insurance policies carried by Defendant, including, but not limited to,

   13   liability insurance, worker's compensation insurance, business travel insurance, or

   14   automobile insurance, under which a colorable claim for coverage in any manner

   15   (e.g., primary, pro-rata, or excess liability coverage or medical expense coverage)

   16   might be made for unpaid wages, damages, penalties, attorneys' fees, costs, claims,

   17   or actions of the nature asserted in this litigation.

   18   REQUEST NO. 66;

   19         All documents constituting or relating to Defendant's policies, procedures, or

   20   practices concerning the retention and preservation of documents or data pertaining

   21   to payroll, timekeeping, personnel, and human resources information during the

   22   FLSA Collective Time Period.

   23   REQUEST NO. 67:

   24         All documents constituting or relating to Defendant's policies, procedures, or

   25   practices concerning the retention and preservation of documents or data pertaining

   26   to payroll, timekeeping, personnel, and human resources information during the

   27   Class Time Period.

   28


                                                       21
              PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                   Amaraut v. Sprint/United Management Company, Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1854 Page 112 of
                                     147



    1   REQUEST NO. 68:

   2          All statements, questionnaires, affidavits and/or declarations Defendant has

   3    collected from any person or company with respect to this litigation.

   4    REQUEST NO. 69:

    5         All documents that Defendant believes support its defenses in this lawsuit.

    6   REQUEST NO. 70:

    7         All payroll records, including compensation records, payroll files (hard copy

    8   and electronic), pay-stubs, and tax documents (such as W-2s and 1099s) for Named

    9   Plaintiff Vladimir Amaraut, as well as all opt- in plaintiffs.

   10   REQUEST NO. 71:

   11         All timesheets or time records for Named Plaintiff Vladimir Amaraut, as well

   12   as all opt-in plaintiffs.

   13   REQUEST NO. 72:

   14         All   documents       identified   in   Defendant's   initial   disclosures   and   any

   15   supplemental disclosures.

   16   REQUEST NO. 73:

   17         All documents concerning Defendant's investigations into the allegations

   18   asserted in this case.

   19   REQUEST NO. 74:

   20         All organizational or flow charts or other documents pertaining to the

   21   corporate structure or hierarchy of Defendant, including any documents identifying

   22   corporate officers, other managerial employees, subsidiaries, predecessors, and/or

   23   parent companies.

   24   REQUEST NO. 75;

   25         Any documents relating to Defendant's settlement(s) with any Putative Class

   26   Member or Putative Collective Member arising out of wage-and-hour issues that are

   27   similar to those raised in Plaintiffs Complaint.

   28

                                                       22
               PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                   Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1855 Page 113 of
                                     147



   1    REQUEST NO. 76:

   2         Any documents relating to releases of claims alleged in this action signed by

   3    Putative Class Members or Putative Collective Members.

   4    REQUEST NO. 77:

   5         All documents identified in response to Plaintiffs Interrogatories, Set One

   6    propounded on Defendant, or non-privileged documents that relate to the subject

   7    matter of those Interrogatories, and any supplemental Interrogatories.

    8   REQUEST NO. 78:

    9        All documents relating to Defendant's methodologies for compensating

   10   Plaintiff and Putative Collective Members during the FLSA Collective Time Period.

   11   REQUEST NO. 79:

   12        All documents relating to Defendant's methodologies for compensating

   13   Plaintiff and Putative Class Members during the Class Time Period.

   14   REQUEST NO. 80:

   15         All documents relating to Defendant's policies, practices, and procedures for

   16   reimbursing Plaintiff and Putative Class Members' business expenses during the

   17   Class Time Period.

   18   REQUEST NO. 81;

   19         All documents reflecting Plaintiff and Putative Class Members' requests for

   20   business expense reimbursement during the Class Time Period, including but not

   21   limited to Defendant's responses to said requests and any payment(s) Defendant

   22   made in response to said requests.

   23   REQUEST NO. 82:

   24         All documents relating to Defendant's policies, practices, and procedures for

   25   reimbursing Plaintiff and Putative Collective Members' business expenses during

   26   the FLSA Collective Time Period.

   27

   28

                                                      23
               PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                   Amaraut v. Sprint/United Management Company, Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1856 Page 114 of
                                     147



    1   REQUEST NO. 83:

    2        All documents reflecting Plaintiff and Putative Collective Members' requests

    3   for business expense reimbursement during the FLSA Collective Time Period,

    4   including but not limited to Defendant's responses to said requests and any

    5   payment(s) Defendant made in response to said requests.

    6   REQUEST NO. 84;

    7        All documents relating to Defendant's policies, practices, and procedures for

    8   making deductions from the wages of Plaintiff and Putative Class Members' during

    9   the Class Time Period.

   10   REQUEST NO. 85:

   11        All documents relating to Defendant's policies, practices, and procedures for

   12   making deductions from the wages of Plaintiff and Putative Collective Members'

   13   during the FLSA Collective Time Period.

   14   REQUEST NO. 86:

   15        All documents relating to Defendant's policies, practices, and procedures for

   16   appeals of commission chargebacks by Plaintiff and Putative Class Members'

   17   during the Class Time Period.

   18   REQUEST NO. 87;

   19        All documents relating to Defendant's policies, practices, and procedures for

   20   appeals of commission chargebacks by Plaintiff and Putative Collective Members'

   21   during the FLSA Collective Time Period.

   22   REQUEST NO. 88;

   23         All policies and procedures related to usage of personal telephones by

   24   Putative Collective Members were required to use while working for Defendant

   25   during the FLSA Collective Time Period.

   26

   27

   28

                                                       24
              PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amaraut v. Sprint/United Management Company, Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1857 Page 115 of
                                     147



    1   REQUEST NO. 89;

    2         All policies and procedures related to usage of personal telephones by

    3   Putative Class Members were required to use while working for Defendant during

    4   the Class Time Period.

    5   REQUEST NO. 90;

    6         All security camera footage and/or data of Putative Collective Members

    7   during the FLSA Collective Time Period.

    8   REQUEST NO. 91;

    9         All security camera footage and/or data of Putative Class Members during

   10   the Class Time Period.

   11   REQUEST NO. 92:

   12         All security records regarding the arrival and/or departure times for Putative

   13   Collective Members during the FLSA Collective Time Period.

   14   REQUEST NO. 93;

   15         All security records regarding the arrival and/or departure times for Putative

   16   Class Members during the Class Time Period.

   17   REQUEST NO. 94;

   18         All documents reflecting attendance at trainings for Putative Collective

   19   Members during the FLSA Collective Time Period.

   20   REQUEST NO. 95;

   21         All documents reflecting attendance at trainings for Putative Class Members

   22   during the Class Time Period.

   23   REQUEST NO. 96:

   24         All documents relating to new hire paperwork for Putative Collective

   25   Members during the FLSA Collective Time Period.

   26

   27

   28

                                                     25
              PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amaraut v. Sprint/United Management Company, Case No. 3: 19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1858 Page 116 of
                                     147



    1   REQUEST NO. 97:

    2         All documents relating to new hire paperwork for Putative Class Members

    3   during the Class Time Period.

    4   REQUEST NO. 98:

    5         All orientation documents for Putative Collective Members during the FLSA

    6   Collective Time Period.

    7   REQUEST NO. 99;

    8         All orientation documents for Putative Class Members during the Class Time

    9   Period.

   10   REQUEST NO. 100:

   11         All electronic communications sent to or sent by Plaintiff or any opt-in

   12   plaintiffs during the Relevant Time Periods.           This includes, without limitation:      all

   13   emails sent to email accounts for which Plaintiff or opt- in plaintiffs had sole or

   14   shared    responsibility,   such    as   company      email   accounts,     email   accounts   for

   15   Plaintiffs or opt-in plaintiffs' work locations, any email accounts assigned to

   16   Plaintiff or opt-in plaintiffs by Defendant, or Plaintiffs or opt-in plaintiffs' personal

   17   email accounts.

   18   REQUEST NO. 101:

   19         All emails and communications to or from any of Defendant's employees

   20   (including by Plaintiff, Putative Class Members, and Putative Collective Members),

   21   managers, supervisors, executives, principals, or agents that include any of the

   22   following terms:

   23

   24     •   Overtime                                           •    "Double time"

   25     •   OT                                                 •    DT

   26     •   Over-time                                          •    Pre-shift

   27     •   Double-time                                        •    "pre shift"

   28


                                                         26
                 PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                    Amaraut v. Sprint/United Management Company, Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1859 Page 117 of
                                     147



    1       Post-shift                                            Mean w/10 include!

    2       "post shift"                                          lunch w/10 location

    3       "Off the clock"                                       lunch w/10 "time card"

    4       Off-the-clock                                         lunch w/10 "time sheet"

    5       Time w/10 discrepanc!                                 lunch w/10 sheet

    6       Pay! w/10 discrepanc!                                 lunch w/10 card

    7       Missing w/10 pay                                      lunch w/10 include!

    8       Missing w/10 time                                     break w/10 location

    9       Missing w/10 hour-                                    break w/10 "time card"

   10       Pay! w/10 issue-                                      break w/10 "time sheet"

   11       Pay! w/10 mistake-                                    break w/10 sheet

   12       Pay! w/10 problem                                     break w/10 card

   13       Pay! w/10 adjust!                                     break w/10 include!

   14       Miss! w/10 meal-                                      Lunch w/10 no!

   15       Miss! w/10 break-                                     Break w/10 "on duty"

   16       Miss! w/10 rest!                                      Break w/10 no!

   17       Miss! w/10 travel                                     Break w/10 "on site"

   18       Meal w/10 "on duty"                                   Payroll w/10 complain!

   19       Lunch w/10 "on duty"                                  Meal w/10 complain!

   20       Lunch w/10 "on site"                                  Rest w/10 complain!

   21       Meal w/10 "on site"                                   Lunch w/10 complain!

   22       Meal w/10 no!                                         Break w/10 complain!

   23       Meal w/10 location                                    Expen! w/10 complain!

   24       Meal w/10 "time card"                                 Reimburs! w/10 complain!

   25       Meal w/10 "time sheet"                                Unpaid w/10 time

   26       Meal w/10 sheet                                       Unpaid w/10 hour-

   27       Meal w/10 card                                        Late w/10 work

   28


                                                      29
             PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                 Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1860 Page 118 of
                                     147



    1     •   Back w/10 pay                                        "time card" w/10 change!

    2         Retro w/10 pay                                       Card w/10 change !

    3         "Premium pay"                                        "time sheet" w/10 change!

    4         "Per diem"                                           Sheet w/10 change!

    5         "Second meal"                                       "time card" w/10 alter

    6         "Travel time"                                       Card w/10 alter

    7         "Drive time"                                        "time sheet" w/10 alter

    8         "On call"                                           Sheet w/10 alter

    9         On-call                                             "time sheet" w/10 reduc!

   10     •   Retaliation                                         Sheet w/10 reduc!

   11     •   Retaliate                                           "time card" w/10 reduc!

   12     •   Reimburs! w/10 expen!                               Card w/10 reduc!

   13     •   Business w/ 1 0 expen !                             Travel w/10 expense

   14     •   Expense w/10 report                                 Chargeback!

   15     •   "time card" w/10 complain!                          Reimb! w/10 expense!

   16     •   Card w/10 complain!                                 Reimb! w/10 telephone

   17     •   "time sheet" w/10 complain!                         Reimb! w/10 phone

   18     •   Sheet w/10 complain !                               Reimb! w/10 mileage

   19

  20
        Date: June 25, 2019                    Respectfully submitted,
  21                                           SCHNEIDER WALLACE

  22                                           COTTRELL KONECKY
                                               WOTKYNS LLP
  23

  24

  25
                                               Carolyn H. Cottrell
  26                                           David C. Leimbach
                                               Scott L. Gordon
  27

  28                                           Attorneys for Plaintiff and the Putative

                                                      30
              PLAINTIFF' S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amarautv. Sprint/United Management Company, Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1861 Page 119 of
                                     147



    1                                          Collective and Class

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                                      1
        EXHIBIT A TO PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                 Amaraut v. Sprint/United Management Company, Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1862 Page 120 of
                                     147



    1                                       EXHIBIT A:
                        PRODUCTION FORMAT AND METADATA
    2

             1.     Production Components.             Productions shall include, single page
    3

    4   TIFFs, Text Files, an ASCII delimited metadata file (.txt, .dat, or .csv) and an image

    5   load file that can be loaded into commercially acceptable production software (e.g.,

    6   Concordance).

             2.     Search Parameters. Scanned images must be OCR'd to ensure they
    7

        are searchable prior to any keyword searching.        "OCR" means Optical Character
    8

    9   Recognition, and is the machine recognition of printed characters from Image Files

        or other non-searchable text contained in a document into machine-encoded text so
   10

   jj   that the text can be indexed and searched for specific characters, words or phrases.

        For each document, an extracted text file should be provided along with its
   12

        corresponding TIFF image file(s) and metadata. The file name of each extracted
   13

   14   text file should be identical to that of the first image page of its corresponding

   15   document, followed by .txt.

             3.     Image Load File shall contain the following comma-delimited fields:
   16

   17   BEGBATES, VOLUME, IMAGE FILE PATH, DOCUMENT BREAK, FOLDER

        BREAK, BOX BREAK, PAGE COUNT.
   18

             4.     Metadata Fields and Metadata File. Each of the metadata and coding
   19

        fields set forth below that can be extracted shall be produced for each document.
   20

        The parties are not obligated to populate manually any of the fields below if such
   21

        fields cannot be extracted from a document, with the exception of the following:
   22

        BEGBATES, ENDBATES, BEGATTACH, ENDATTACH, and CUSTODIAN.
   23

        The metadata file shall be delimited according to the following characters:
   24

                          Delimiter = 1 (ASCIE020)
   25
                          Text-Qualifier = > (ASCIE254)
   26
                          New Line = ® (ASCII: 174)
   27

   28


                                                   2
        EXHIBIT A TO PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                   Amaraut v. Sprint/United Management Company, Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1863 Page 121 of
                                     147



    1

    2
              Field Name                                   Field Description
    3

    4                               Beginning Bates number as stamped on the production
        BEGBATES
    5                               image

    6
                                    Ending Bates number as stamped on the production
    7   ENDBATES
                                    image
    8

    9                               First production Bates number of the first document in a
        BEGATTACH
   10                               family

   11
                                    Last production Bates number of the last document in a
   12   ENDATTACH
                                    family
   13

   14   CUSTODIAN                   Includes the Individual (Custodian) from whom the

   15                               documents originated and all Individual(s) whose

   16                               documents de-duplicated out (De-Duped Custodian)

   17
        ALL CUSTODIAN               A semi-colon delimited list of all custodians in
   18
                                    possession of a document
   19

   20   SUBJECT                     Subject line of email

   21
        TITLE                       Title from properties of document
   22

   23                               Date email was sent (format: MM/DD/YYYY
        DATESENT
   24                               HH:MM:SS)

   25
                                    All recipients that were included on the "To" line of the
   26   TO
                                    email
   27

   28


                                                      3
        EXHIBIT A TO PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                 Amaraut v. Sprint/United Management Company, Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1864 Page 122 of
                                     147



    1
        FROM                     The name and email address of the sender of the email
   2

   3
                                 All recipients that were included on the "CC" line of the
        CC
   4
                                 email

    5
                                 All recipients that were included on the "BCC" line of
    6   BCC
                                 the email
    7

    8                            Any value populated in the Author field of the
        AUTHOR
    9                             document properties

   10
                                  Filename of an electronic document (Edoc or
   11   FILENAME
                                  attachment)
   12

   13   MD5HASH                   MD5 hash value of the file

   14
                                  Original file path showing where the document was
   15
                                  stored. For email, this should be the email folder path
   16
        LOCATION                  (e.g. johndoe.pst\Inbox\). For loose files, this should be
   17
                                  the path to the file (e.g. Johndoe\Desktop\My
   18
                                  Documents\)
   19

   20                             Date an electronic document was last modified (format:
        DATEMOD
   21                             MM/DD/YYYY HH:MM:SS) (Edoc or attachment)

   22
                                  Date the document was created (format:
   23   DATECREATED
                                  MM/DD/YYYY HH:MM:SS) (Edoc or attachment)
   24

   25   FILETYPE                  The document file type (e.g. MS Word, Excel)

   26
        TEXTLINK                  Searchable Text File Link
   27

   28

                                                  4

        EXHIBIT A TO PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                   Amarautv. Sprint/United Management Company, Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1865 Page 123 of
                                     147



    1
         NATIVELINK                    Native File Link (Native Files only)
    2

    3
             5.       TIFFs. Documents that exist only in hard copy format shall be scanned
    4
        and produced as TIFFs. Unless exempted below, documents that exist as ESI shall

        be converted and produced as TIFFs.            Unless exempted below, single page Group
    6
        IV TIFFs should be provided, at least 300 dots per inch (dpi) for All data and
    7
        documents. Each TIFF image shall be named according to a unique corresponding
    8
        Bates number associated with the document.                    Each image shall be branded
    9
        according to the Bates number and the agreed upon confidentiality designation.
   10
        Original document orientation should be maintained (i.e., portrait to portrait and

        landscape to landscape). TIFFs shall show all text and images that would be visible

        to a user of the hard copy documents.

             6.       Text Files. A single text file containing OCR or extracted text shall be
   14
        provided for each document, and the filename should match its respective TIFF

        filename.   A commercially acceptable technology for optical character recognition
   16
        "OCR" shall be used for all unsearchable, scanned or hard copy documents. Text

        files will not contain the redacted portions of the documents and OCR text files will

        be substituted instead of extracted text files for redacted documents.
   19
             7.       Image Load Files / Data Load Files. Each TIFF in a production must
   20
        be referenced in the corresponding image load file. The total number of documents
   21
        referenced in a production's data load file should match the total number of
   22
        designated document breaks in the Image Load file(s) in the production.                     The total
   23
        number of pages referenced in a production's image load file should match the total
   24
        number of TIFF files in the production.               The total number of documents in a
   25
        production should match the total number of records in the data load file.
   26
             8.       Bates Numbering.           All images must be assigned a unique Bates
   27
        number that is sequential within a given document and across the production sets.
   28


                                                          5
        EXHIBIT A TO PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                    Amaraut v. Sprint/United Management Company, Case No. 3: 19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1866 Page 124 of
                                     147



    1         9.      Confidentiality Designation.            Responsive documents in TIFF format

    2   will be stamped with the appropriate confidentiality designations in accordance

    3   with the Protective Order in this matter.            Each responsive document produced in

    4   native format will have its confidentiality designation identified in the filename of

    5   the native file.

    6         10.     Redaction of Information.              If documents are produced containing

    7   redacted information, an electronic copy of the original, unredacted data shall be

    8   securely preserved in such a manner so as to preserve without modification,

    9   alteration or addition the content of such data including any metadata therein.

   10         11.    Native File Productions.                Spreadsheets (e.g., MS Excel,         Google

   11   Sheets) and delimited text files (e.g. comma-separated value (.csv) files and tab-

   12   separated value (.tsv) files) shall be produced in their native file format.                TIFF

   13   images need not be produced unless the files have been redacted, in which instance

   14   such files shall be produced in TIFF with OCR Text Files.                If good cause exists to

   15   request production of files, other than those specifically set forth above, in native

   16   format, the party may request such production and provide an explanation of the

   17   need for native file review, which request shall not unreasonably be denied.                 Any

   18   native files that are produced shall be produced with a link in the NativeLink field,

   19   along with extracted text and applicable metadata fields set forth in the Metadata

   20   list above. A TIFF placeholder indicating that the document was provided in native

   21   format should accompany the database record.               If a file has been redacted, TIFF

   22   images and OCR text of the redacted document will suffice in lieu of a native file

   23   and extracted text.

   24         12.    Proprietary Files.         To the extent a response to discovery requires

   25   production of ESI accessible only through proprietary software, the parties should

   26   continue to preserve each version of such information.              The parties shall meet and

   27   confer to finalize the appropriate production format.

   28


                                                         6
        EXHIBIT A TO PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                    Amaraut v. Sprint/United Management Company, Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1867 Page 125 of
                                     147



    1        13.    Production Media.           Documents shall be produced on external hard

    2   drives, readily accessible computer(s) or other electronic media ("Production

    3   Media").    Each piece of Production Media shall identify a production number

    4   corresponding to the production volume (e.g., "VOLOOl," "VOL002"), as well as

    5   the volume of the material in that production (e.g. "-00 1," "-002").             Each piece of

    6   Production Media shall also identify: (1) the producing party's name; (2) the

    7   production date; (3) the Bates Number range of the materials contained on the

    8   Production Media; and (4) the set(s) of requests for production for which the

    9   documents are being produced.

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                        7
        EXHIBIT A TO PLAINTIFF'S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                   Amaraut v. Sprint/United Management Company, Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1868 Page 126 of
                                     147




                  EXHIBIT “9”
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1869 Page 127 of
                                     147


       1   Carolyn H. Cottrell (SBN 166977)
           David C. Leimbach (SBN 265409)
       2   Scott L. Gordon (SBN 3 1 9872)
           SCHNEIDER WALLACE
       3   COTTRELL KONECKY
           WOTKYNS LLP
    4      2000 Powell Street, Suite 1400
           Emeryv ille, California 94608
    5      Telephone:         421-7100

    6
           Facsimile:  m   4 421-7105
           ccottrell@schneiderwallace.com
                                                                                                       \


           dleimbacn@schneiderwallace.com
    7      sgordon@schneiderwallace.com

    8      Attorneys for Plaintiff and the Putative
           Collective and Class
    9

   10
                                  UNITED STATES DISTRICT COURT
   11
                               SOUTHERN DISTRICT OF CALIFORNIA
   12

   13
           VLADIMIR AMARAUT, on behalf of                   Case No.: 3:19-cv-00411-WQH-WMD
   14      himself and all others similarly situated,
                                                            PLAINTIFF'S SPECIAL
   15            Plaintiff,                                 INTERROGATORIES TO
                                                            DEFENDANT, SET ONE
   16      vs.


   17      Sprint/United Management Company,
                                                            Date action filed: February 28, 2019
   18            Defendants.                                Judge: William Q. Hayes

   19

   20

  21

                                                                                                   :
  22

  23

  24

  25

  26

  27

  28



                        PLAINTIFF'S SPECIAL INTERROGATORIES TO DEFENDANT, SET ONE,
                     Amarautv. Sprint/United Management Company, Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1870 Page 128 of
                                     147



       1    PROPOUNDING PARTY:                    Plaintiff Vladimir Amaraut

    2       RESPONDING PARTY:                     Sprint/United Management Company

    3       SET NO.:                              One

    4              Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Plaintiff

    5      Vladimir       Amaraut,     on   behalf of himself and           all   others   similarly   situated

    6      ("Plaintiff"), hereby requests that Defendant Sprint/United Management Company

    7      ("Defendant") respond to Plaintiffs Special Interrogatories, Set One, by serving its

    8      written responses and any objections upon Plaintiffs Counsel at the offices of

    9      Schneider Wallace Cottrell Konecky Wotkyns LLP, 2000 Powell Street, Suite 1400,

   10      Emeryville, California 94608, to the attention of Carolyn Hunt Cottrell, within

   11      thirty days after being served with these interrogatories.

   12                                              INSTRUCTIONS

   13              1.     Nothing in these interrogatories should be construed as expanding or

   14      limiting the responding party's discovery obligations under Federal Rules of Civil

   15      Procedure 26 or 33, including Defendant's initial and supplemental disclosure

   16      obligations under Rule 26.

   17              2.     Defendant shall answer each interrogatoiy separately and fully under

   18      oath.    If Defendant objects to any part of the following interrogatories, Defendant

   19      shall state the reasons for the objection and shall answer to the extent the

  20       interrogatory is not objectionable.

  21               3.     All grounds for an objection to an interrogatory shall be stated with

  22       specificity.     Any ground not stated in a timely objection is waived unless

  23       Defendant's failure to object is excused by the Court for good cause shown.

  24               4.     If an interrogatory is defined using a term of art or other term that

  25       Defendant believes to be incorrect but Defendant understands the nature of the

  26       information requested, Defendant shall respond to the interrogatory notwithstanding

  27       the semantic or definitional error.

  28


                                                               1
                           PLAINTIFF'S SPECIAL INTERROGATORIES TO DEFENDANT, SET ONE,
                        Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1871 Page 129 of
                                     147



    1         5.     For any response that Defendant requests be derived or ascertained

    2   from Defendant's business records, Defendant shall specify the records from which

    3   the answer may be derived or ascertained with sufficient detail to permit Plaintiff to

    4   locate and to identify the information as readily as Defendant is able to do.                 In

    5   addition, Defendant must afford Plaintiff reasonable opportunity to examine, audit,

    6   or inspect such records and to make copies, compilations, abstracts, or summaries

    7   based on the same.

    8         6.     Defendant's responses shall be signed by the person making them and

    9   the objections signed by the attorney making them.

   10         7.     These interrogatories are continuing in nature, so as to require you to

   11   file supplementary answers as and when you obtain further or different information.

   12                                          DEFINITIONS

   13         The following terms shall have the following meanings:

   14         1.     "Any" includes and encompasses all.

   15         2.     "Plaintiff' means Vladimir Amaraut.

   16         3.     "Defendant" means Sprint/United Management Company and/or any

   17   managers,     directors,   administrators,     officers,   executives,     agents,   contractors,

   18   fiduciaries, or other representatives of Defendant.

   19         4.      "Putative Class Members" means all current and former non-exempt

   20   hourly employees of Defendant working in Defendant's retail                       establishments

   21   throughout the State of California during the time period from four years prior to

   22   the filing of the complaint (February 28, 201 5) until resolution of this action.

   23         5.      "Putative Collective Members" means all current and former non-

   24   exempt,     hourly    employees      of    Defendant       working    in   Defendant's     retail

   25   establishments throughout the United States during the time period from three years

   26   prior to the filing of the complaint (February 28, 2016) until resolution of this

   27   action.

   28

                                                         2
                       PLAINTIFF'S SPECIAL INTERROGATORIES TO DEFENDANT, SET ONE,
                    Amaraut v. Sprint/United Management Company, Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1872 Page 130 of
                                     147



    1         6.       "Person(s)" means any natural person or other legal entity, including,

    2   without limitation, any corporation, partnership, business, trust, agency, joint

    3   venture, or governmental organization, department, or entity.

    4        7.       "Identify," when used in relation to a natural person, means to provide

    5   sufficient    information    about    the   person to     identify that person and        make

    6   arrangements for service of a subpoena, including the person's (a) full name; (b)

    7   last known employer and occupation; (c) last known business address and telephone

    8   number; (d) title and dates of service; (e) last known residence address and

    9   telephone number; and (f) last known personal email address.

   10         8.      "Identify," when used in relation to an entity, means to provide

   11   sufficient information about the entity to identify the entity and make arrangements

   12   for service of a subpoena, including the (a) hill name of the entity; (b) legal form of

   13   the entity (whether it is a corporation, partnership, etc.); (c) state of incorporation (if

   14   any); (d) date of incorporation or the date the business relationship was established;

   15   (e) address and telephone number of the headquarters; (f) address and telephone

   16   number of the principal place of business; (g) person designated for service of

   17   process; and (h) address designated for service of process.

   18         9.      "Identify," when used in relation to a document, means to either (a)

   19   furnish a clear and legible copy of the document in question; or (b) describe die

   20   document with sufficient particularity such that a formal request or subpoena for its

   21   production may be made, including (1) the identity of the document's custodian; (2)

   22   the date(s) that the document was signed; (3) the date the document was produced

   23   (if it was not signed); (4) the identity of the document's author; (5) a summary of

   24   the nature of the document's contents; and (6) the identity of the Person whose

   25   testimony could be used to authenticate each document and who could lay the

   26   foundation for its introduction into evidence.

   27

   28

                                                         3
                        PLAINTIFF'S SPECIAL INTERROGATORIES TO DEFENDANT, SET ONE,
                     Amarautv. Sprint/United Management Company, Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1873 Page 131 of
                                     147



    1          10.     "Describe" means to identify, express, explain, set forth, relate, recount,

    2   depict, and/or delineate.          A description of an oral or written communication

    3   includes an identification of the communicators, the date(s) of the communication,

    4   and the substance of the communication.

    5         11.      "Relating to" means supporting, tending to support, refuting, tending to

    6   refute, or concerning (including mentioning,                stating, discussing, summarizing,

    7   describing, reflecting, containing, referring to, relating to, depicting, connected

    8   with, embodying, evidencing, constituting, comprising, reporting, pertaining to, or

    9   having any connection with or bearing upon), directly or indirectly, the matter in

   10   question.

   11         12.      "Meal break" means any 30-minute meal period or lunch period

   12   Defendant must authorize, permit, and/or make available to its non-exempt, hourly

   13   employees to take pursuant to California Labor Code §§ 226.7 and 512 and

   14   Industrial Welfare Commission ("IWC") Wage Orders 4-2001 and 7-2001.

   15         13.      "Rest Break"       means     any    10-minute     rest period     Defendant must

   16   authorize, permit, and/or make available to its non-exempt, hourly employees to

   17   take pursuant to California Labor Code §§ 226.7 and 512 and IWC Wage Orders 4-

   18   2001 and 7-2001.

   19         14.      "Overtime" means any work in excess of 8 hours in a day.                     It also

   20   means any work in excess of 40 hours in a week.

   21         15.      "Double time" means any hours worked in excess of 12 hours in any

   22   workday and in excess of eight hours on the seventh consecutive workday.

   23         16.      "Class Time Period" means the time period from February 28, 2015 to

   24   final resolution of this action.

   25         17.      "FLSA Collective Time Period" means the time period from February

  26    28, 2016 to final resolution of this action.

  27

  28


                                                          4
                        PLAINTIFF'S SPECIAL INTERROGATORIES TO DEFENDANT, SET ONE,
                     Amaraut v. Sprint/United Management Company, Case No. 3:19-cv-0041 1-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1874 Page 132 of
                                     147



    1           18.      The    Class Time       Period and FLSA             Collective   Time    Period     are

    2   collectively referred to as the "Relevant Time Periods."

    3                                       SCOPE OF DISCOVERY

    4           1.       Unless otherwise stated in a specific discovery request, these requests

    5   shall be deemed to cover the time period from February 28, 2015 to final resolution

    6   of this action to the extent these requests pertain to Putative Class Members; and the

    7   time period from February 28, 2016 to final resolution of this action to the extent

    8   these requests pertain to Putative Collective Members.

    9         2.         All   interrogatories    phrased      in   either    the   disjunctive     ("or")   or

   10   conjunctive ("and") or both,             should be interpreted in the manner that makes

   11   Defendant's response inclusive rather than exclusive.

   12         3.         Pursuant to Federal Rule of Civil Procedure 26(e), these requests are

   13   continuing requests and require production of all responsive information discovered

   14   or prepared after your initial response to this request.

   15                                         INTERROGATORIES

   16   INTERROGATORY NO. 1:

   17        Identify all Putative Class Members, stating each individual's (a) full name;

   18   (b) title and dates of employment with Defendant; (c) employment location(s) at

   19   which the individual worked for Defendant; (d) last known residence, telephone

   20   number, and cellular phone number; and (e) last known personal email address.

   21   INTERROGATORY NO. 2:

   22        Identify all Putative Collective Members, stating each individual's (a) full

   23   name;        (b) title and dates      of employment with Defendant;               (c) employment

   24   location(s) at which the individual worked for Defendant; (d) last known residence,

   25   telephone number, and cellular phone number; and (e) last known personal email

   26   address.

   27

   28

                                                           5
                          PLAINTIFF'S SPECIAL INTERROGATORIES TO DEFENDANT, SET ONE,
                       Amarautv. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1875 Page 133 of
                                     147



    1

    2   INTERROGATORY NO. 3:

    3         List all job titles held by Plaintiff, Putative Class Members, and Putative

    4   Collective Members employed by Defendant in the United States during the

    5   Relevant Time Periods.

    6   INTERROGATORY NO. 4:

    7         Identify and describe, by job title, all duties performed by Plaintiff, Putative

    8   Class Members, and Putative Collective Members in the United States during the

    9   Relevant Time Periods.

   10   INTERROGATORY NO. 5:

   11         Identify all job sites within the United States where Plaintiff, Putative Class

   12   Members, and Putative Collective Members worked for Defendant during the

   13   Relevant Time Periods.

   14   INTERROGATORY NO. 6:

   15        Identify all managers, supervisors, and other individuals with supervisory

   16   authority over Plaintiff, Putative Class Members, and Putative Collective Members

   17   during the Relevant Time Periods, including the locations at which the managers,

   18   supervisors, and other individuals with supervisory authority worked, and the dates

   19   thereon.

   20   INTERROGATORY NO. 7:

   21        Describe all methods, procedures, and/or systems, electronic or otherwise,

   22   used by Defendant to record the number of hours worked by Plaintiff, Putative

  23    Class Members, and Putative Collective Members during the Relevant Time

  24    Periods.

  25    //

  26    //

  27    //

  28


                                                       6
                      PLAINTIFF'S SPECIAL INTERROGATORIES TO DEFENDANT, SET ONE,
                   Amarautv. Sprint/United Management Company, Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1876 Page 134 of
                                     147



    1   INTERROGATORY NO. 8;

    2        Describe Defendant's       policies, practices,       and procedures regarding the

    3   verification of hours worked by Plaintiff, Putative Class Members, and Putative

    4   Collective Members during the Relevant Time Periods.

    5   INTERROGATORY NO. 9:

    6         Describe all methods used to monitor whether meal breaks are made available

    7   to Plaintiff and Putative Class Members.

    8   INTERROGATORY NO. 10:

    9        Describe all methods used to monitor whether rest breaks are made available

   10   to Plaintiff and Putative Class Members.

   11   INTERROGATORY NO. 11:

   12        Describe Defendant's policies, practices, and procedures relating to the

   13   calculation of compensation, including but not limited to compensation at the

   14   regular/hourly rate, piece rate, per diem, overtime rate, minimum wage, premium

   15   pay, training time, travel time, commissions, bonuses, and work-related expenses,

   16   for Plaintiff, Putative Class Members, and Putative Collective Members during the

   17   Relevant Time Periods.

   18   INTERROGATORY NO. 12;

   19        Describe Defendant's policies, practices, and procedures relating to Plaintiff,

   20   Putative Class Members, and Putative Collective Members clocking in and out for

   21   their shifts when they work opening and closing shifts at Defendant's retail
                                                                                                          I
   22   establishments, during the Relevant Time Periods.

   23   INTERROGATORY NO. 13:

   24        Describe    Defendant's      policies,   practices,    and    procedures     relating   to

   25   chargebacks of commissions paid or owing to Plaintiff, Putative Class Members,

   26   and Putative Collective Members during the Relevant Time Periods, including but

   27

   28

                                                      7
                     PLAINTIFF'S SPECIAL INTERROGATORIES TO DEFENDANT, SET ONE,
                  Amarautv. Sprint/United Management Company, Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1877 Page 135 of
                                     147



    1   not limited to Defendant's policies, practices, and procedures pertaining to

   2    challenges or appeals of chargebacks of commissions.

   3    INTERROGATORY NO. 14;

   4         Describe     Defendant's      policies,    practices,    and   procedures      relating   to

   5    submission of reimbursement requests for work-related expenses borne by Plaintiff,

   6    Putative Class Members, and Putative Collective Members during the Relevant

    7   Time Periods.

    8   INTERROGATORY NO. 15:

    9        Identify each denial of an allegation and each special or affirmative defense

   10   set forth in Defendant's Answer to Plaintiffs'               Collective and Class Action

   11   Complaint and for each: (a) state all facts upon which the denial or special or

   12   affirmative defense is based; (b) state the name, address, and telephone number of

   13   all persons who have knowledge of those facts; (c) identify all documents and all

   14   other tangible things, that support Defendant's denial or special affirmative defense;

   15   and (d) state the name, address, and telephone number of the person who has each

   16   document.

   17   INTERROGATORY NO. 16:

   18         Identify all complaints, investigations, and reviews (including, but not limited

   19   to, investigations, audits, inspections, examinations, research, and/or any other

   20   internal reviews) regarding Defendant's timekeeping, overtime work, meal and rest

   21   breaks, and wage policies and/or practices applicable to Plaintiff, Putative Class

   22   Members, and Putative Collective Members during the Relevant Time Periods. For

   23   each, identify: (1) who initiated the complaint, investigation, or review (i.e.,

   24   employee, manager); (2) the details of the complaint, investigation, or review

   25   (including the subject, cause, scope, and purpose); (3) the store location and job

   26   titles that were involved; (4) the dates of the complaint, investigation, or review;

   27   and (5) the outcome or resolution of the complaint, investigation, or review.

   28

                                                        8
                      PLAINTIFF'S SPECIAL INTERROGATORIES TO DEFENDANT, SET ONE,
                    Amarautv. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1878 Page 136 of
                                     147



    1   INTERROGATORY NO. 17:

   2          Identify and describe any all changes Defendant has made to its policies,

   3    practices, and procedures for Putative Class Members and Putative Collective

   4    Members relating to timekeeping, meal and rest breaks, and work performed during

    5   opening and closing shifts since the resolution of Guilbaud v. Sprint (Northern

    6   District of California, Case No. 3:13-cv-04357), Bui v. Sprint (Eastern District of

    7   California, Case No. 2:14-cv-02461-TLN-AC), Rubio v. Sprint (Central District of

    8   California, Case No. 2:17-cv-02231-SVW-GJS), and any other wage and hour class

    9   and collective actions filed against Defendant in the last 10 years.

   10


   11   Date: June 25, 2019                    Respectfully submitted,

   12                                           SCHNEIDER WALLACE
                                                COTTRELL KONECKY
   13
                                                WOTKYNS LLP
   14

   15

   16                                          Carolyn H. Cottrell
                                               David C. Leimbach
   17
                                                Scott L. Gordon
   18

   19
                                               Attorneys for Plaintiff and the Putative
                                                Collective and Class
   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                       9
                      PLAINTIFF'S SPECIAL INTERROGATORIES TO DEFENDANT, SET ONE,
                   Amarautv. Sprint/United Management Company, Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1879 Page 137 of
                                     147




                EXHIBIT “10”
                                  Case 3:19-cv-00411-WQH-AHG
                                               Case3:13-cv-04357-VC
                                                                Document
                                                                    Document79
                                                                         69-4 Filed
                                                                                 Filed10/03/14
                                                                                    12/20/19 PageID.1880
                                                                                               Page1 of 5 Page 138 of
                                                                          147



                                     1

                                     2

                                     3

                                     4                                  UNITED STATES DISTRICT COURT

                                     5                                 NORTHERN DISTRICT OF CALIFORNIA

                                     6
                                          OLIVIA GUILBAUD, et al.,
                                     7
                                                         Plaintiffs,
                                     8                                                        Lead Case
                                                  v.
                                     9                                                        Case No. 13-cv-04357-VC
                                          SPRINT/UNITED MANAGEMENT CO.,
                                    10    INC.,
                                    11                   Defendant.

                                    12
Northern District of California
 United States District Court




                                    13    MICHAEL SMITH,                                      Consolidated with

                                    14                   Plaintiff,                           Case No. 14-cv-02642-VC

                                    15
                                                 v.
                                                                                              ORDER GRANTING IN PART
                                    16                                                        PLAINTIFFS' MOTION FOR
                                          SPRINT/UNITED MANAGEMENT                            CONDITIONAL CERTIFICATION
                                    17    COMPANY,
                                                                                              Re: Dkt. No. 53
                                    18                   Defendant.

                                    19

                                    20

                                    21          The plaintiffs in these consolidated cases, current and former staff at Defendant

                                    22   Sprint/United Management Company ("Sprint") retail stores, move for conditional certification to

                                    23   proceed as an opt-in collective action pursuant to 29 U.S.C. § 216(b) of the Fair Labor Standards

                                    24   Act ("FLSA"). The motion is granted in part.

                                    25            Certification of collective actions under the FLSA generally proceed in two stages. At

                                    26   the initial stage, the Court determines only whether the plaintiffs are "similarly situated," deciding

                                    27   whether a collective action should be certified for the purpose of sending notice of the action to

                                    28   potential class members. Ramirez v. Ghilotti Bros. Inc., 941 F. Supp. 2d 1197, 1203 (N.D. Cal.
                                  Case 3:19-cv-00411-WQH-AHG
                                               Case3:13-cv-04357-VC
                                                                Document
                                                                    Document79
                                                                         69-4 Filed
                                                                                 Filed10/03/14
                                                                                    12/20/19 PageID.1881
                                                                                               Page2 of 5 Page 139 of
                                                                          147



                                     1   2013).

                                     2            Once discovery is complete and the case is ready to be tried, the party opposing
                                     3            class certification may move to decertify the class. The court then must make a
                                                  factual determination regarding the propriety and scope of the class and must
                                     4            consider the following factors: (1) the disparate factual and employment settings
                                                  of the individual plaintiffs; (2) the various defenses available to the defendants
                                     5            with respect to the individual plaintiffs; and (3) fairness and procedural
                                                  considerations.
                                     6
                                         Leuthold v. Destination Am., Inc., 224 F.R.D. 462, 467 (N.D. Cal. 2004) (citations omitted).
                                     7
                                                  "Because [FLSA] class members must opt-in, the standards for certifying a conditional
                                     8
                                         FLSA class are considerably less stringent than those for Rule 23 classes." Brewer v. Gen.
                                     9
                                         Nutrition Corp., 11-CV-03587 YGR, 2013 WL 100195, at *2 (N.D. Cal. Jan. 7, 2013); see also
                                    10
                                         Ramirez, 941 F. Supp. 2d at 1203 (explaining that "[e]ven at that second stage, the showing that
                                    11
                                         must be made for collective actions is less stringent than what is required under Federal Rule of
                                    12
Northern District of California
 United States District Court




                                         Civil Procedure Rule 23."). Although certification is not automatic, the plaintiffs' burden is
                                    13
                                         nonetheless a light one. See Ramirez, 941 F. Supp. 2d at 1205. "Courts typically require nothing
                                    14
                                         more than substantial allegations, supported by declarations or discovery, to establish that the
                                    15
                                         putative class members were together the victims of a single decision, policy, or plan." Brewer,
                                    16
                                         2013 WL 100195, at *3 (internal quotation marks omitted); see also Wynn v. Nat'l Broad. Co., 234
                                    17
                                         F. Supp. 2d 1067, 1082 (C.D. Cal. 2002) (explaining that the determination whether to certify a
                                    18
                                         conditional class "is made based on a fairly lenient standard").
                                    19
                                                  Here, the plaintiffs have satisfied their burden of making "substantial allegations" and a
                                    20
                                         "modest factual showing" that Sprint retail store sales staff were subject to a common practice or
                                    21
                                         policy that violated the FLSA. See Brewer, 2013 WL 100195, at *3. The plaintiffs allege that
                                    22
                                         Sprint required staff in its retail stores to perform work before clocking in, during scheduled
                                    23
                                         unpaid meal breaks, and after clocking out, for which they were not compensated. In support of
                                    24
                                         these allegations, the plaintiffs submitted declarations from Retail Consultants, Lead Retail
                                    25
                                         Consultants, and Assistant Store Managers who worked in Sprint retail stores in California,
                                    26
                                         Florida, Illinois, Maryland, New York, Ohio, and Virginia. They also submitted the declaration of
                                    27
                                         a former District Manager who was responsible for between 8 to 12 Sprint retail stores in Northern
                                    28
                                                                                            2
                                  Case 3:19-cv-00411-WQH-AHG
                                               Case3:13-cv-04357-VC
                                                                Document
                                                                    Document79
                                                                         69-4 Filed
                                                                                 Filed10/03/14
                                                                                    12/20/19 PageID.1882
                                                                                               Page3 of 5 Page 140 of
                                                                          147



                                     1   California. Each of these workers stated in his or her declaration that he or she was forced to

                                     2   perform uncompensated work before, during, and/or after his or her shift. These declarants

                                     3   uniformly stated that they received no training on how to adjust their reported time to account for

                                     4   this additional work and/or that they had never seen any written policy that allowed Sprint

                                     5   employees to complain about discrepancies in their pay or to obtain adjustments based on work

                                     6   performed off the clock. See Misra v. Decision One Mortgage Co., LLC, 673 F. Supp. 2d 987,

                                     7   996 (C.D. Cal. 2008) ("The consistency of the statements in the various declarations submitted by

                                     8   Plaintiffs is sufficient to satisfy a modest factual showing that they were similarly situated, in that

                                     9   they routinely worked unpaid overtime in violation of the FLSA."). And the former District

                                    10   Manager stated in his declaration that Sprint retail store employees were regularly required to

                                    11   perform work before they could clock in for the day, and that, "[w]hile there was a method by

                                    12   which Store Managers could edit their subordinates' timesheets to account for uncompensated pre-
Northern District of California
 United States District Court




                                    13   shift duties, if they made too many of such 'manual' changes, they would appear on a 'manual

                                    14   override' warning report, which led to questioning by either me or the District Store Operations

                                    15   Manager." Anglin Decl. ¶ 6.

                                    16          In response, Sprint submitted declarations from a number of retail store employees stating

                                    17   that, throughout their employment with Sprint, they were correctly paid for all the time they

                                    18   worked, and that they were able to adjust their time to account for any work performed during

                                    19   times when they were clocked out. Sprint also submitted declarations from managers who stated

                                    20   that it is Sprint's policy to pay for all time worked, and to make adjustments for any off-the-clock

                                    21   work. Sprint also submitted documents detailing Sprint's official policies with respect to pay

                                    22   practices and timekeeping training. But at this early stage, the allegations and the evidence

                                    23   submitted by the plaintiffs raise sufficient questions about whether Sprint deviated, as a matter of

                                    24   common practice, from its official policies such that plaintiffs have met their burden for

                                    25   conditional certification. Sprint may resubmit its declarations at the second stage. It is at "that

                                    26   point [that] the court must make a [more rigorous] factual determination as to the propriety and

                                    27   scope of the class." Ramirez, 941 F. Supp. 2d at 1203 (internal quotation marks omitted).

                                    28          However, the Court agrees with Sprint that the plaintiffs' proposed class is overbroad. The
                                                                                            3
                                  Case 3:19-cv-00411-WQH-AHG
                                               Case3:13-cv-04357-VC
                                                                Document
                                                                    Document79
                                                                         69-4 Filed
                                                                                 Filed10/03/14
                                                                                    12/20/19 PageID.1883
                                                                                               Page4 of 5 Page 141 of
                                                                          147



                                     1   plaintiffs seek conditional certification of a collection of employees defined as "All current and

                                     2   former non-exempt hourly employees of Defendant working in Defendant’s retail establishments

                                     3   throughout the United States during the time period three years prior to the filing of the original

                                     4   complaint, September 19, 2013, until resolution of this action." Consol. Compl. at ¶ 44. But

                                     5   while the allegations in plaintiffs' Consolidated Complaint refer generally to Sprint's treatment of

                                     6   non-exempt hourly employees working in its retail stores, the declarations that the plaintiffs

                                     7   submitted in support of their motion for conditional certification speak only to the treatment of

                                     8   retail sales staff, whereas Sprint also employs hourly-paid technical employees in its retail stores.

                                     9   The plaintiffs have offered no evidence to support their allegations that all hourly retail store

                                    10   employees—including both sales and technical staff—were subject to the same treatment by

                                    11   Sprint. Absent even a modest factual showing to support the allegations in the Consolidated

                                    12   Complaint with respect to technical support staff, the plaintiffs are unable to make the required
Northern District of California
 United States District Court




                                    13   showing to certify an FLSA class with respect to these job categories.

                                    14          Accordingly, the Court grants in part the motion to certify a FLSA collective action. The

                                    15   Court's certification of the class is conditional and is for purposes of notification only. Under the

                                    16   FLSA, "a cause of action arising out of a willful violation may be commenced within three years

                                    17   after the cause of action accrued." 29 U.S.C. § 255(a). For collective actions, a cause of action is

                                    18   considered to be "commenced" for opt-in plaintiffs on the date when "written consent to become a

                                    19   party plaintiff is filed in the court." 29 C.F.R. § 790.21. Therefore, the Court certifies a collective

                                    20   covering a period extending back three years from the date of this Order.1

                                    21          In order to facilitate notice, the plaintiffs request the names of potential collective

                                    22   members, along with their last known mailing addresses, email addresses, telephone numbers, and

                                    23   social security numbers. The plaintiffs have not adequately explained why telephone numbers or

                                    24
                                         1
                                    25     The plaintiffs have requested that the Court toll the statute of limitations for opt-in plaintiffs as
                                         of June 30, 2014, the date by which Plaintiffs requested that Sprint provide the proposed collective
                                    26   members' identities and contact information. However, federal courts extend equitable tolling
                                         only sparingly, typically in situations "where the complainant has been induced or tricked by his
                                    27   adversary's misconduct into allowing the filing deadline to pass." Irwin v. Dep't of Veterans
                                         Affairs, 498 U.S. 89, 96 (1990). The Court does not find that Sprint's objection to the plaintiffs
                                    28   request for the proposed collective members' contact information constituted misconduct. The
                                         Court therefore declines to equitably toll the statute of limitations at this stage.
                                                                                            4
                                  Case 3:19-cv-00411-WQH-AHG
                                               Case3:13-cv-04357-VC
                                                                Document
                                                                    Document79
                                                                         69-4 Filed
                                                                                 Filed10/03/14
                                                                                    12/20/19 PageID.1884
                                                                                               Page5 of 5 Page 142 of
                                                                          147



                                     1   social security numbers would be necessary to provide notice to potential collective members, and

                                     2   the Court finds that names, last known mailing addresses, and email addresses will be sufficient.

                                     3   Sprint must provide this information for all current and former hourly-paid sales staff who worked

                                     4   at a Sprint retail store at any time during the three-year collective period. If Sprint possesses both

                                     5   personal and work email addresses for the potential collective members, it should provide both.

                                     6   The opt-in period shall be 90 days from the date the notice is sent.

                                     7          Parties shall meet and confer and attempt to agree upon a joint proposed notice in

                                     8   conformance with the Court's decision on this motion. If the parties fail to agree on a proposed

                                     9   notice, they may submit separate proposals no later than October 10, 2014. The plaintiffs shall

                                    10   bear the full cost of disseminating the notice.

                                    11

                                    12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                    13   Dated: October 3, 2014

                                    14                                                     ______________________________________
                                                                                           VINCE CHHABRIA
                                    15                                                     United States District Judge
                                    16

                                    17

                                    18
                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26
                                    27

                                    28
                                                                                            5
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1885 Page 143 of
                                     147

   From:         ECF-CAND@cand.uscourts.gov
   To:           efiling@cand.uscourts.gov
   Subject:      Activity in Case 3:13-cv-04357-VC Guilbaud et al v. Sprint Nextel Corporation et al Order on Motion to Certify Class
   Date:         Friday, October 03, 2014 2:59:13 PM




   This is an automatic e-mail message generated by the CM/ECF system. Please
   DO NOT RESPOND to this e-mail because the mail box is unattended.
   ***NOTE TO PUBLIC ACCESS USERS*** There is no charge for viewing
   opinions.

                                                   U.S. District Court

                                          California Northern District

   Notice of Electronic Filing

   The following transaction was entered on 10/3/2014 at 2:58 PM and filed on 10/3/2014
   Case Name:             Guilbaud et al v. Sprint Nextel Corporation et al
   Case Number:           3:13-cv-04357-VC
   Filer:
   Document Number: 79

   Docket Text:
   ORDER by Judge Vince Chhabria granting in part and denying in part [53] Motion to
   Certify Class (knm, COURT STAFF) (Filed on 10/3/2014)


   3:13-cv-04357-VC Notice has been electronically mailed to:

   Carolyn Hunt Cottrell  ccottrell@schneiderwallace.com,
   efilings@schneiderwallace.com, nsmith@schneiderwallace.com

   John Glugoski        jglugoski@righettilaw.com

   John Arthur Van Hook jvanhook@mcguirewoods.com,
   dsoto@mcguirewoods.com

   Matthew Righetti     matt@righettilaw.com, jglugoski@righettilaw.com,
   joan@righettilaw.com, melissa@righettilaw.com, mike@righettilaw.com,
   stella@righettilaw.com

   Matthew C. Kane  mkane@mcguirewoods.com, dsoto@mcguirewoods.com,
   revey@mcguirewoods.com, rmorrissette@mcguirewoods.com

   Michael C. Righetti           mike@righettilaw.com

   Michael David Mandel mmandel@mcguirewoods.com,
   dsoto@mcguirewoods.com, rmorrissette@mcguirewoods.com

   Nicole Nellessen Coon               ncoon@schneiderwallace.com

   Richard A. Hoyer          rhoyer@hoyerlaw.com

   Ryan L. Hicks        rhicks@hoyerlaw.com
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1886 Page 144 of
                                     147

   Sabrina Alexis Beldner sbeldner@mcguirewoods.com,
   mwhitney@mcguirewoods.com

   Todd Michael Schneider    tschneider@schneiderwallace.com,
   efilings@schneiderwallace.com

   Truc T Nguyen  tnguyen@mcguirewoods.com,
   rmorrissette@mcguirewoods.com

   3:13-cv-04357-VC Please see Local Rule 5-5; Notice has NOT been
   electronically mailed to:

   The following document(s) are associated with this transaction:

   Document description:Main Document
   Original filename:G:\VCALL\_ECFReady\13-cv-04357-vc-
   order_granting_plaintiffs_motion_for_class_cert_final.635472904871083763.pdf

   Electronic document Stamp:
   [STAMP CANDStamp_ID=977336130 [Date=10/3/2014]
   [FileNumber=11050277-0]
   [5996a2f246e0d70cad68f108c3865eeedd4d497db04cc80ddff7f4e33e039b89dc1b

   04a64684aee9434f48e99b781eac4f5158812d8b476a5fa8b2d664cf74c3]]
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1887 Page 145 of
                                     147




                EXHIBIT “11”
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1888 Page 146 of
                                     147

   From:             Nalbandyan, Hovannes "Hovik"
   To:               "David C. Leimbach"; "Scott L. Gordon"; "Carolyn H. Cottrell"; "Gregg Shavitz"; "Michael Palitz"; "Tamra Givens"
   Cc:               Patajo, Emily T.
   Subject:          RE: Amaraut, et al. v. Sprint - List of Individual to Be Excluded From Receiving FLSA Notice
   Date:             Wednesday, December 4, 2019 4:07:00 PM
   Attachments:      image001.png
                     image003.png


   Counsel:

   The list of excluded individuals from the Collective List will be sent shortly by Secure FTP.

   The relevant actions, with the number of excluded individuals, are as follows:
      1. Drouillard v. Sprint/United Management Company, U.S. District Court, Eastern District of
           New York, Case. No. 2:16-cv-00624(ADS)(ATK) – 106 individual excluded;
      2. Oliphant v. Sprint/United Management Company, U.S. District Court, Nebraska District
           Court, Case No.: 8:18-cv-00353 – 56 individuals excluded;
      3. Tharpe v. Sprint/United Management Company, Los Angeles County Superior Court, Case
           No. BC644645 – 1,600 individuals excluded;
      4. Rubio v. Sprint/United Management Company, U.S. District Court, Central District of
           California, Case No. 2:17-cv-02231-SVW-GJS – 348 individuals excluded ; and
      5. Individual Settlements (please refer to the list) – 11 individuals excluded.

   Sincerely,

   Hovik
   Hovannes "Hovik" Nalbandyan
   Attorney at Law
   213.443.4279 direct, 213.947.1328 fax
   HNalbandyan@littler.com




   Labor & Employment Law Solutions | Local Everywhere
   633 West Fifth Street, 63rd Floor, Los Angeles, CA 90071


   From: Nalbandyan, Hovannes "Hovik"
   Sent: Wednesday, December 4, 2019 12:41 PM
   To: 'David C. Leimbach' <DLeimbach@schneiderwallace.com>; Scott L. Gordon
   <sgordon@schneiderwallace.com>; Carolyn H. Cottrell <ccottrell@schneiderwallace.com>; Gregg
   Shavitz <gshavitz@shavitzlaw.com>; Michael Palitz <mpalitz@shavitzlaw.com>; Tamra Givens
   <tgivens@shavitzlaw.com>
   Cc: Patajo, Emily T. <EPatajo@littler.com>
   Subject: Amaraut, et al. v. Sprint - List of Individual to Be Excluded From Receiving FLSA Notice

   Dear Counsel:
Case 3:19-cv-00411-WQH-AHG Document 69-4 Filed 12/20/19 PageID.1889 Page 147 of
                                     147

   Subject to the Court’s order (Dckt. #48, relevant excerpt below), we will shortly forward the list of
   individuals who have opted in and/or released claims in prior actions, the name of the underlying
   actions, along with the number of excluded individuals per lawsuit identified.




   We will have it for you later today. Thank you.

   Sincerely,

   Hovik

   Hovannes "Hovik" Nalbandyan
   Attorney at Law
   213.443.4279 direct, 213.947.1328 fax
   HNalbandyan@littler.com




   Labor & Employment Law Solutions | Local Everywhere
   633 West Fifth Street, 63rd Floor, Los Angeles, CA 90071
